 614 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCustom Manufacturing Company (Successor to Zion business purpose, organization, and operation of theIndustries, Inc.-Curtain and Drapery Divi- companies involved in this proceeding. Only limit-sion); Bobbe Drapery Products Co., Inc.; Con- ed exceptions have been filed to the Administrativecepts in Drapery Design, Inc.; and Their Agents Law Judge's factual findings.4It would serve noFrank Florence and Roberta Florence; and Inte- purpose to repeat or, in view of the extensive andrior Concepts, Inc., and Its Agents Terry Ster- detailed nature of such evidence, to attempt toling, Frank Florence, and Roberta Florence and aie ti e at the outset o this eciThe International Chemical Workers Union,The International Chemical Workers Union, summarize this evidence at the outset of this Deci-Local 665. Cases 13-CA-13630, 13-CA-13796, sion and Order. The gravamen of this case isand 13-CA-13998 whether such evidence shows that Interior is analter ego of Custom, Bobbe, and Concepts. Re-December 10, 1981 spondents urged and the Administrative LawSECOND SUPPLEMENTAL DECISION Judge found the evidence fails to establish suchAND ORDER alter ego status. The General Counsel excepts tothe Administrative Law Judge's findings and con-BY MEMBERS FANNING, JENKINS, AND tends that the credited record evidence supports aZIMMERMAN legal conclusion that Interior is an alter ego ofOn April 2, 1981, Administrative Law Judge Custom, Bobbe, and Concepts. We agree with theOn April 2, 1981, AdministJudge GeneraltCounsel.Nancy M. Sherman issued the attached Decision in General Counselthis proceeding. Thereafter, the General Counsel The Administrative Law Judge found that thefiled exceptions and a supporting brief. Respondent record evidence satisfied various indicia of alter egofiled exceptions and a supporting brief. Respondent .S t AmnsrteLwstatus. Significantly, the Administrative Law JudgeInterior Concepts, Inc., filed limited cross-excep- sttus. S cantly, the Adinistratie aw detions and an answering brief to the General Coun- fon substantially den ownerhip nsel's—~ exceptions~. -substantially identical management in the four cor-sel's exceptions.Pursuant to the provisions of Section 3(b) of the porations. Thus, she found that, at the time InteriorNational Labor Relations Act, as amended, the Na- began operations in January 1976, 75 percent of itstional Labor Relations Board has delegated its au- stock was owned b Roberta Flornce, whothority in this proceeding to a three-member panel. owned all of the stock of Bobbe and Concepts andThe Board has considered the record and the at- whose husband owned half of Custom's stock.tached Decision in light of the exceptions and With respect to the management of the four corpo-briefs, and has decided to affirm the rulings, find- rations, the Administrative Law Judge found thatings, and conclusions of the Administrative Law Frank Florence was an officer of all four compa-Judge only to the extent consistent herewith. nies, and that he managed the first three corpora-The extensive prior litigation in this proceeding tions on a day-to-day basis, performed selling func-is described in considerable detail in section I of tions for all four corporations, incorporated Interi-the Administrative Law Judge's Decision. It suf- or, and by the end of 1979 was receiving the samefices for our purposes here that the Board found salary from Interior as Interior's president, Terrythat the named Respondents in the earlier proceed- Sterling. Similarly, Sterling, who served as salariedings violated Section 8(a)(1), (3), and (5) by various controller and office manager for Custom, obbe,conduct and that the Board ordered those Re- and Concepts, continues to perform or supervise atspondents to make whole the Union and the em- least some of the functions he performed for theployee discriminatees in accordance with the earlier three companies in his position as Interior'sBoard's Order. Both the Board's Decision and president.Order' and its Supplemental Decision and Order2Other indicia of Interior's alter ego status foundwere enforced by the United States Court of Ap- by the Administrative Law Judge included evi-peals for the Seventh Circuit.3dence that Sterling and Frank Florence solicitedThe sole issue before the Board now involves and obtained business for Interior while they werewhether Respondent Interior is an alter ego of the still on the payroll of Concepts and before Interiornamed Respondents in the earlier proceedings and formally began operations. Furthermore, one of In-thus liable on the judgments in such proceedings terior's first customers was Benjamin Brothers,The Administrative Law Judge has provided a which had been a customer of Custom and a majorcomprehensive review of the record evidence in-c eluding, inter alia, the ownf the record evidence in- Respondent Interior has excepted to the Administrative Law Judge'scluding, inter alia, the ownership, management, finding that Sterling and Frank Florence were spending a substantialamount of time soliciting business for Interior while they were still on the220 NLRB 1256 (1975). payroll of Concepts in early 1975 and to her finding that there is a sub-230 NLRB 691 (1977). stantial identity of ownership and management between Interior and the' Unpublished decision 96 LRRM 2394 (1976), and judgment of April other three named Respondents. The record supports these findings by20, 1979. the Administrative Law Judge.259 NLRB No. 66614 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCustom Manufacturing Company (Successor to Zion business purpose, organization, and operation of theIndustries, Inc.--Curtain and Drapery Divi- companies involved in this proceeding. Only limit-sion); Bobbe Drapery Products Co., Inc.; Con- ed exceptions have been filed to the Administrativecepts in Drapery Design, Inc.; and Their Agents Law Judge's factual findings.4It would serve noFrank Florence and Roberta Florence; and Inte- purpose to repeat or, in view of the extensive andrior Concepts, Inc., and Its Agents Terry Ster-detailed nature of such evidence, to attempt tolin, Frank Florence, and Roberta Florence and summarize this evidence at the outset of this Deci-The International Chemical Workers Union,Local 665. Cases 13-CA-13630, 13-CA-13796, sion and Order. The gravamen of this case isand 13-CA-13998 whether such evidence shows that Interior is analter ego of Custom, Bobbe, and Concepts. Re-December 10, 1981 spondents urged and the Administrative LawSECOND SUPPLEMENTAL DECISION Judge foundthe evidence fails to establish suchAND ORDER alterego status. The General Counsel excepts tothe Administrative Law Judge's findings and con-BY MEMBERS FANNING, JENKINS, AND tends that the credited record evidence supports aZIMMERMAN legal conclusion that Interior is an alter ego ofOn April 2, 1981, Administrative Law Judge Custom, Bobbe, and Concepts. We agree with theNancy M. Sherman issued the attached Decision in General Counsel.this proceeding. Thereafter, the General Counsel The Administrative Law Judge found that thefiled .exceptions and a supporting brief. Respondent record evidence satisfied various indicia of alter egofiled exceptions and a supporting bnief. Respondent ,. -.--°, , .* , T *;. , ,- ., ., ' status. Significantly, the Administrative Law JudgeInterior Concepts, Inc., filed limited cross-excep- .S t Administratve.LawJudg, " ' ...— .— i ^found both substantially identical ownership andtions and an answering brief to the General Coun- ifu ,btsbtni onripasel's exceptions. substantially identical management in the four cor-Pursuant to the provisions of Section 3(b) of the porations. Thus, shefoundthat, at thetimeInteriorNational Labor Relations Act, as amended, the Na- began operations in January 1976, 75 percent of itstional Labor Relations Board has delegated its au- stockwasownedb RobertaFlornce, whothority in this proceeding to a three-member panel. ownedall ofthestock of Bobbe and Concepts andThe Board has considered the record and the at- whosehusbandownedhalfofCustom'sstock.tached Decision in light of the exceptions and With respect to the management of the four corpo-briefs, and has decided to affirm the rulings, find- rations, theAdministrative Law Judge found thatings, and conclusions of the Administrative Law FrankFlorencewasanofficerofall fourcompa-Judge only to the extent consistent herewith. nies, andthathemanaged the first three corpora-The extensive prior litigation in this proceeding tions on a day-to-day basis, performed selling func-is described in considerable detail in section I of tionsforallfourcorporations, incorporated Interi-the Administrative Law Judge's Decision. It suf- or, and by the end of 1979 was receiving the samefices for our purposes here that the Board found salary fromInterioras Interior's president, Terrythat the named Respondents in the earlier proceed- Sterling. Similarly, Sterling, who served as salariedings violated Section 8(a)(l), (3), and (5) by various controller and office manager for Custom, Bobbe,conduct and that the Board ordered those Re- and Concepts, continues to perform or supervise atspondents to make whole the Union and the em- leastsome ofthefunctions he performed for theployee discriminatees in accordance with the earlier three companies in his position as Interior'sBoard's Order. Both the Board's Decision and president.Order' and its Supplemental Decision and Order2Other indicia of Interior's alter ego status foundwere enforced by the United States Court of Ap- by theAdministrative Law Judge included evi-peals for the Seventh Circuit.3'dence that Sterling and Frank Florence solicitedThe sole issue before the Board now involves andobtained business for Interior while they werewhether Respondent Interior is an alter ego of the still on the payroll of Concepts and before Interiornamed Respondents in the earlier proceedings and formally began operations. Furthermore, one of In-thus liable on the judgments in such proceedings,. terior's firstcustomerswas Benjamin Brothers,The Administrative Law Judge has provided a whichhadbeenacustomer of Custom and a majorcomprehensive review of the record evidence in----comprehnsive rview o the record evidencen i ' Respondent Interior has excepted to the Administrative Law Judge'scluding, inter alia, the ownership, management, finding that Sterling and Frank Florence were spending a substantialamount of time soliciting business for Interior while they were still on the'220 NLRB 1256 (1975). payroll of Concepts in early 1975 and to her finding that there is a sub-'230 NLRB 691 (1977). stantial identity of ownership and management between Interior and the' Unpublished decision 96 LRRM 2394 (1976), and judgment of April other three named Respondents. The record supports these findings by20, 1979. the Administrative Law Judge.259 NLRB No. 66614 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCustom Manufacturing Company (Successor to Zion business purpose, organization, and operation of theIndustries, Inc.--Curtain and Drapery Divi- companies involved in this proceeding. Only limit-sion); Bobbe Drapery Products Co., Inc.; Con- ed exceptions have been filed to the Administrativecepts in Drapery Design, Inc.; and Their Agents Law Judge's factual findings.4It would serve noFrank Florence and Roberta Florence; and Inte- purpose to repeat or, in view of the extensive andrior Concepts, Inc., and Its Agents Terry Ster-detailed nature of such evidence, to attempt tolin, Frank Florence, and Roberta Florence and summarize this evidence at the outset of this Deci-The International Chemical Workers Union,Local 665. Cases 13-CA-13630, 13-CA-13796, sion and Order. The gravamen of this case isand 13-CA-13998 whether such evidence shows that Interior is analter ego of Custom, Bobbe, and Concepts. Re-December 10, 1981 spondents urged and the Administrative LawSECOND SUPPLEMENTAL DECISION Judge foundthe evidence fails to establish suchAND ORDER alterego status. The General Counsel excepts tothe Administrative Law Judge's findings and con-BY MEMBERS FANNING, JENKINS, AND tends that the credited record evidence supports aZIMMERMAN legal conclusion that Interior is an alter ego ofOn April 2, 1981, Administrative Law Judge Custom, Bobbe, and Concepts. We agree with theNancy M. Sherman issued the attached Decision in General Counsel.this proceeding. Thereafter, the General Counsel The Administrative Law Judge found that thefiled .exceptions and a supporting brief. Respondent record evidence satisfied various indicia of alter egofiled exceptions and a supporting bnief. Respondent ,. -.--°, , .* , T *;. , ,- ., ., ' status. Significantly, the Administrative Law JudgeInterior Concepts, Inc., filed limited cross-excep- .S t Administratve.LawJudg, v' ...— .— i ^found both substantially identical ownership andtions and an answering brief to the General Coun- ifu ,btsbtni onripasel's exceptions. substantially identical management in the four cor-Pursuant to the provisions of Section 3(b) of the porations. Thus, shefoundthat, at thetimeInteriorNational Labor Relations Act, as amended, the Na- began operations in January 1976, 75 percent of itstional Labor Relations Board has delegated its au- stockwasownedb RobertaFlornce, whothority in this proceeding to a three-member panel. ownedall ofthestock of Bobbe and Concepts andThe Board has considered the record and the at- whosehusbandownedhalfofCustom'sstock.tached Decision in light of the exceptions and With respect to the management of the four corpo-briefs, and has decided to affirm the rulings, find- rations, theAdministrative Law Judge found thatings, and conclusions of the Administrative Law FrankFlorencewasanofficerofall fourcompa-Judge only to the extent consistent herewith. nies, andthathemanaged the first three corpora-The extensive prior litigation in this proceeding tions on a day-to-day basis, performed selling func-is described in considerable detail in section I of tionsforallfourcorporations, incorporated Interi-the Administrative Law Judge's Decision. It suf- or, and by the end of 1979 was receiving the samefices for our purposes here that the Board found salary fromInterioras Interior's president, Terrythat the named Respondents in the earlier proceed- Sterling. Similarly, Sterling, who served as salariedings violated Section 8(a)(l), (3), and (5) by various controller and office manager for Custom, Bobbe,conduct and that the Board ordered those Re- and Concepts, continues to perform or supervise atspondents to make whole the Union and the em- leastsome ofthefunctions he performed for theployee discriminatees in accordance with the earlier three companies in his position as Interior'sBoard's Order. Both the Board's Decision and president.Order' and its Supplemental Decision and Order2Other indicia of Interior's alter ego status foundwere enforced by the United States Court of Ap- by theAdministrative Law Judge included evi-peals for the Seventh Circuit.3'dence that Sterling and Frank Florence solicitedThe sole issue before the Board now involves andobtained business for Interior while they werewhether Respondent Interior is an alter ego of the still on the payroll of Concepts and before Interiornamed Respondents in the earlier proceedings and formally began operations. Furthermore, one of In-thus liable on the judgments in such proceedings,. terior's firstcustomerswas Benjamin Brothers,The Administrative Law Judge has provided a whichhadbeenacustomer of Custom and a majorcomprehensive review of the record evidence in----comprehnsive rview o the record evidencen i ' Respondent Interior has excepted to the Administrative Law Judge'scluding, inter alia, the ownership, management, finding that Sterling and Frank Florence were spending a substantialamount of time soliciting business for Interior while they were still on the'220 NLRB 1256 (1975). payroll of Concepts in early 1975 and to her finding that there is a sub-'230 NLRB 691 (1977). stantial identity of ownership and management between Interior and the' Unpublished decision 96 LRRM 2394 (1976), and judgment of April other three named Respondents. The record supports these findings by20, 1979. the Administrative Law Judge.259 NLRB No. 66614 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCustom Manufacturing Company (Successor to Zion business purpose, organization, and operation of theIndustries, Inc.--Curtain and Drapery Divi- companies involved in this proceeding. Only limit-sion); Bobbe Drapery Products Co., Inc.; Con- ed exceptions have been filed to the Administrativecepts in Drapery Design, Inc.; and Their Agents Law Judge's factual findings.4It would serve noFrank Florence and Roberta Florence; and Inte- purpose to repeat or, in view of the extensive andrior Concepts, Inc., and Its Agents Terry Ster-detailed nature of such evidence, to attempt tolin, Frank Florence, and Roberta Florence and summarize this evidence at the outset of this Deci-The International Chemical Workers Union,Local 665. Cases 13-CA-13630, 13-CA-13796, sion and Order. The gravamen of this case isand 13-CA-13998 whether such evidence shows that Interior is analter ego of Custom, Bobbe, and Concepts. Re-December 10, 1981 spondents urged and the Administrative LawSECOND SUPPLEMENTAL DECISION Judge foundthe evidence fails to establish suchAND ORDER alterego status. The General Counsel excepts tothe Administrative Law Judge's findings and con-BY MEMBERS FANNING, JENKINS, AND tends that the credited record evidence supports aZIMMERMAN legal conclusion that Interior is an alter ego ofOn April 2, 1981, Administrative Law Judge Custom, Bobbe, and Concepts. We agree with theNancy M. Sherman issued the attached Decision in General Counsel.this proceeding. Thereafter, the General Counsel The Administrative Law Judge found that thefiled .exceptions and a supporting brief. Respondent record evidence satisfied various indicia of alter egofiled exceptions and a supporting bnief. Respondent ,. -.--°, , .* , T *;. , ,- ., ., ' status. Significantly, the Administrative Law JudgeInterior Concepts, Inc., filed limited cross-excep- .S t Administratve.LawJudg, v' ...— .— i ^found both substantially identical ownership andtions and an answering brief to the General Coun- ifu ,btsbtni onripasel's exceptions. substantially identical management in the four cor-Pursuant to the provisions of Section 3(b) of the porations. Thus, shefoundthat, at thetimeInteriorNational Labor Relations Act, as amended, the Na- began operations in January 1976, 75 percent of itstional Labor Relations Board has delegated its au- stockwasownedb RobertaFlornce, whothority in this proceeding to a three-member panel. ownedall ofthestock of Bobbe and Concepts andThe Board has considered the record and the at- whosehusbandownedhalfofCustom'sstock.tached Decision in light of the exceptions and With respect to the management of the four corpo-briefs, and has decided to affirm the rulings, find- rations, theAdministrative Law Judge found thatings, and conclusions of the Administrative Law FrankFlorencewasanofficerofall fourcompa-Judge only to the extent consistent herewith. nies, andthathemanaged the first three corpora-The extensive prior litigation in this proceeding tionson a day-to-day basis, performed selling func-is described in considerable detail in section I of tionsforallfourcorporations, incorporated Interi-the Administrative Law Judge's Decision. It suf- or, and by the end of 1979 was receiving the samefices for our purposes here that the Board found salary fromInterioras Interior's president, Terrythat the named Respondents in the earlier proceed- Sterling. Similarly, Sterling, who served as salariedings violated Section 8(a)(l), (3), and (5) by various controller and office manager for Custom, Bobbe,conduct and that the Board ordered those Re- and Concepts, continues to perform or supervise atspondents to make whole the Union and the em- leastsome ofthefunctions he performed for theployee discriminatees in accordance with the earlier three companies in his position as Interior'sBoard's Order. Both the Board's Decision and president.Order' and its Supplemental Decision and Order2Other indicia of Interior's alter ego status foundwere enforced by the United States Court of Ap- by theAdministrative Law Judge included evi-peals for the Seventh Circuit.3'dence that Sterling and Frank Florence solicitedThe sole issue before the Board now involves andobtained business for Interior while they werewhether Respondent Interior is an alter ego of the still on the payroll of Concepts and before Interiornamed Respondents in the earlier proceedings and formally began operations. Furthermore, one of In-thus liable on the judgments in such proceedings,. terior's firstcustomerswas Benjamin Brothers,The Administrative Law Judge has provided a whichhadbeenacustomer of Custom and a majorcomprehensive review of the record evidence in----comprehnsive rview.o the record evidence in- ' Respondent Interior has excepted to the Administrative Law Judge'scluding, inter alia, the ownership, management, finding that Sterling and Frank Florence were spending a substantialamount of time soliciting business for Interior while they were still on the'220 NLRB 1256 (1975). payroll of Concepts in early 1975 and to her finding that there is a sub-'230 NLRB 691 (1977). stantial identity of ownership and management between Interior and the' Unpublished decision 96 LRRM 2394 (1976), and judgment of April other three named Respondents. The record supports these findings by20, 1979. the Administrative Law Judge.259 NLRB No. 66 CUSTOM MANUFACTURING COMPANY 615customer of Bobbe and Concepts, and to which In- the transformation from a manufacturer to a brokerterior provided substantially the same services of draperies materials and goods.(except fabrication) which Benjamin Brothers had When viewed against the background of thereceived from the other three corporations. Also, changes in business operations from Custom toRoberta Florence handled all of the billing func- Concepts, the changes from Concepts to Interiortions for both Concepts in Drapery and Interior. do not represent an abrupt shift but another step inFinally, the Administrative Law Judge found that the evolution of the drapery business from manu-the Florences, Sterling, and two installers, who facturer to broker and from residential to institu-constituted the entire final payroll of Concepts, tional customers. In each instance, the principals ofwere transferred to Interior's payroll without any all four corporations applied their expertise in thebreak in their employment. drapery business to the economic conditions availa-Despite the Administrative Law Judge's finding ble to them. There was no real hiatus betweenthat the foregoing evidence satisfied various indicia Concepts and Interior, which was consistent withof alter ego status, she nevertheless relied on other the pattern of discontinuing one drapery business"countervailing considerations" to conclude that and commencing a new scaled-down operation inInterior was not an alter ego of the other three cor- the earlier three corporations.6In short, althoughporations. In so concluding, the Administrative Interior downplays the scope and effect of theLaw Judge found that Interior differed from the foregoing record evidence showing both a connec-other three corporations because Interior never em- tion between, and carryover from, the business op-ployed production employees, Interior's facilities erations of Concepts and Interior, the point remainswere much smaller and at a different location, and that it was a spinoff of the former businesses tem-Interior's customers (except for Benjamin Brothers) pered by the economic resources available to theand its suppliers are different. Further, the Admin- principals at each given time. Thus, the changes inistrative Law Judge pointed out that the principal business operations revealed by this record can bebusiness shifted from manufacturing drapes to be characterized fairly as having:used in private residences to sales to institutions ...amounted essentially to evolutions, exten-and commercial establishments of products manu- sions and developments merely, such as couldfactured by others. In short, the Administrative characteristically be expected to occur in theLaw Judge relied on changes in business operations particular business field and in the economicto find that Interior is not an alter ego of the other era involved, without having so changed thethree corporations.5nature of the enterprise and its job situations asIn assessing the changes in business operations to cause it to be outside the bounds of legiti-for the purpose of determining Interior's status as mate remedial area in respect to the discrimin-an alter ego of Custom, Bobbe, and Concepts, it atees.7must be taken into account that a substantial por- In sum, we find that Interior is an alter ego oftion of these changes took place in Custom's suc- Custom, Bobbe, and Concepts. As such, we findcessor alter egos, Bobbe and Concepts. Thus, that Interior is derivatively liable to provide theCustom manufactured draperies from its own mate- remedies ordered by the Board including backpayrials for residential customers and marketed the due the discriminatees.8product through department stores. When Customwas no longer in an economic position to carry an I Custom's operations were discontinued in August 1974, the samemonth that Bobbe was incorporated. Similarly, Bobbe went out of busi-inventory of materials, Bobbe was incorporated ness and Concepts commenced operations, both in February 1975. Asand continued the business by manufacturing drap- more fully discussed by the Administrative Law Judge, Concepts waseris fm customers' materials. A consequence of winding down its business at the same time Interior was being incorporat-eries from customers' materials. A consequence of ed in August 1975. We also note that, just as the change from Bobbe tothis change was a loss of residential business and a Concepts in February 1975 coincided with the issuance of one of theshift to institutional customers which was contin- complaints and the filing of the charges that resulted in another of theued by Concepts. Another coe of t e complaints here, Concepts was ceasing business and Interior was formedued by Concepts. Another consequence of these while these cases were before the Board.changes in business operations from Custom to 'N.LR.B. v. Ozark Hardwood Company, 282 F.2d 1, 6 (8th Cir. 1960).Concepts-and carried forward in Interior-was The only reasons offered by Interior for the changes in the corporateentity were the need for a fresh start and Continental Bank's concern thatits interest might be affected by other creditors. But there is no conten-The Administrative Law Judge also found that the evidence failed to tion, or evidence to show, that such changes could not have been han-establish that Interior was set up for the purpose of evading the Act and died within the framework of Concepts. The absence of such evidence,that there was no transfer of assets. Although she acknowledged that coupled with the substantial identity of ownership and management ofthese two factors were not necessary elements to find alter ego status, she the corporations, undermines Interior's contention that it is not an alternevertheless weighed them along with the other changes described above ego.in reaching her conclusion that Interior was not an alter ego of the other ' Custom Manufacturing Company (successor to Zion Industries, Inc.-three named corporations. We find the Administrative Law Judge's reli- Curtain and Drapery Division): Bobbe Drapery Products Co., Inc., and Con-ance on these factors to be misplaced. ContinuedCUSTOM MANUFACTURING COMPANY 615customer of Bobbe and Concepts, and to which In- the transformation from a manufacturer to a brokerterior provided substantially the same services of draperies materials and goods.(except fabrication) which Benjamin Brothers had When viewed against the background of thereceived from the other three corporations. Also, changes in business operations from Custom toRoberta Florence handled all of the billing func- Concepts, the changes from Concepts to Interiortions for both Concepts in Drapery and Interior. do not represent an abrupt shift but another step inFinally, the Administrative Law Judge found that the evolution of the drapery business from manu-the Florences, Sterling, and two installers, who facturer to broker and from residential to institu-constituted the entire final payroll of Concepts, tional customers. In each instance, the principals ofwere transferred to Interior's payroll without any all four corporations applied their expertise in thebreak in their employment. drapery business to the economic conditions availa-Despite the Administrative Law Judge's finding ble to them. There was no real hiatus betweenthat the foregoing evidence satisfied various indicia Concepts and Interior, which was consistent withof alter ego status, she nevertheless relied on other the pattern of discontinuing one drapery business"countervailing considerations" to conclude that and commencing a new scaled-down operation inInterior was not an alter ego of the other three cor- the earlier three corporations.6In short, althoughporations. In so concluding, the Administrative Interior downplays the scope and effect of theLaw Judge found that Interior differed from the foregoing record evidence showing both a connec-other three corporations because Interior never em- tion between, and carryover from, the business op-ployed production employees, Interior's facilities erations of Concepts and Interior, the point remainswere much smaller and at a different location, and that it was a spinoff of the former businesses tem-Interior's customers (except for Benjamin Brothers) pered by the economic resources available to theand its suppliers are different. Further, the Admin- principals at each given time. Thus, the changes inistrative Law Judge pointed out that the principal business operations revealed by this record can bebusiness shifted from manufacturing drapes to be characterized fairly as having:used in private residences to sales to institutions .* .amounted essentially to evolutions, exten-and commercial establishments of products manu- sions and developments merely, such as couldfactured by others. In short, the Administrative characteristically be expected to occur in theLaw Judge relied on changes in business operations particular business field and in the economicto find that Interior is not an alter ego of the other era involved, without having so changed thethree corporations. 5nature of the enterprise and its job situations asIn assessing the changes in business operations to causeit to be outside the bounds of legiti-for the purpose of determining Interior's status as mate remedial area in respect to the discrimin-an alter ego of Custom, Bobbe, and Concepts, it atees.7must be taken into account that a substantial por- In sum, we find that Interior is an alter ego oftion of these changes took place in Custom's suc- Custom, Bobbe, and Concepts. As such, we findcessor alter egos, Bobbe and Concepts. Thus, that Interior is derivatively liable to provide theCustom manufactured draperies from its own mate- remedies ordered by the Board including backpayrials for residential customers and marketed the duethe discriminatees.8product through department stores. When Custom------was no longer in an economic position to carry an^month that Bobbe was incorporated. Similarly, Bobbe went out of busi-inventory of materials, Bobbe Was incorporated ness and Concepts commenced operations, both in February 1975. Asand Continued the business by manufacturing drap- morefu'y discussed by the Administrative Law Judge, Concepts waserie— <*-—- —..—*—-—_' _.,*__-ia. A consequence rf winding down its business at the same time Interior was being incorporat-eries from customers' materials. A consequence of ed in August 1975. We also note that, just a the change from Bobbe tothis Change Was a loss of residential business and a Concepts in February 1975 coincided with the issuance of one of theShift to institutional Customers Which Was contin- complaints and the riling of the charges that resulted in another of the,ed .y Concepts. , nother .onsequence ., — ,.e complaints here. Concepts was ceasing business and Interior was formedued by Concepts. Another consequence of these while these cases were before the Board.Changes in business Operations from Custom to ,N.LR.B. v. Ozark Hardwood Company, 282 F.2d 1, 6 (8th Cir. 1960).Concepts--and Carried forward in Interior--was The only rcasons offered by Interior for the changes in the corporateConcepts-and carried forward in Interior-was entity were the need for a fresh start and Continental Bank's concern thatits interest might be affected by other creditors. But there is no conten-The Administrative Law Judge also found that the evidence failed to tion, or evidence to show, that such changes could not have been han-establish that Interior was set up for the purpose of evading the Act and died within the framework of Concepts. The absence of such evidence,that there was no transfer of assets. Although she acknowledged that coupled with the substantial identity of ownership and management ofthese two factors were not necessary elements to find alter ego status, she the corporations, undermines Interior's contention that it is not an alternevertheless weighed them along with the other changes described above ego.in reaching her conclusion that Interior was not an alter ego of the other ' Custom Manufacturing Company (successor to Zion Industries. Inc.-three named corporations. We rind the Administrative Law Judge's reli- Curtain and Drapery Division); Bobbe Drapery Products Co., Inc., and Con-ance on these factors to be misplaced. ContinuedCUSTOM MANUFACTURING COMPANY 615customer of Bobbe and Concepts, and to which In- the transformation from a manufacturer to a brokerterior provided substantially the same services of draperies materials and goods.(except fabrication) which Benjamin Brothers had When viewed against the background of thereceived from the other three corporations. Also, changes in business operations from Custom toRoberta Florence handled all of the billing func- Concepts, the changes from Concepts to Interiortions for both Concepts in Drapery and Interior. do not represent an abrupt shift but another step inFinally, the Administrative Law Judge found that the evolution of the drapery business from manu-the Florences, Sterling, and two installers, who facturer to broker and from residential to institu-constituted the entire final payroll of Concepts, tional customers. In each instance, the principals ofwere transferred to Interior's payroll without any all four corporations applied their expertise in thebreak in their employment. drapery business to the economic conditions availa-Despite the Administrative Law Judge's finding ble to them. There was no real hiatus betweenthat the foregoing evidence satisfied various indicia Concepts and Interior, which was consistent withof alter ego status, she nevertheless relied on other the pattern of discontinuing one drapery business"countervailing considerations" to conclude that and commencing a new scaled-down operation inInterior was not an alter ego of the other three cor- the earlier three corporations.6In short, althoughporations. In so concluding, the Administrative Interior downplays the scope and effect of theLaw Judge found that Interior differed from the foregoing record evidence showing both a connec-other three corporations because Interior never em- tion between, and carryover from, the business op-ployed production employees, Interior's facilities erations of Concepts and Interior, the point remainswere much smaller and at a different location, and that it was a spinoff of the former businesses tem-Interior's customers (except for Benjamin Brothers) pered by the economic resources available to theand its suppliers are different. Further, the Admin- principals at each given time. Thus, the changes inistrative Law Judge pointed out that the principal business operations revealed by this record can bebusiness shifted from manufacturing drapes to be characterized fairly as having:used in private residences to sales to institutions .* .amounted essentially to evolutions, exten-and commercial establishments of products manu- sions and developments merely, such as couldfactured by others. In short, the Administrative characteristically be expected to occur in theLaw Judge relied on changes in business operations particular business field and in the economicto find that Interior is not an alter ego of the other era involved, without having so changed thethree corporations. 5nature of the enterprise and its job situations asIn assessing the changes in business operations to causeit to be outside the bounds of legiti-for the purpose of determining Interior's status as mate remedial area in respect to the discrimin-an alter ego of Custom, Bobbe, and Concepts, it atees.7must be taken into account that a substantial por- In sum, we find that Interior is an alter ego oftion of these changes took place in Custom's suc- Custom, Bobbe, and Concepts. As such, we findcessor alter egos, Bobbe and Concepts. Thus, that Interior is derivatively liable to provide theCustom manufactured draperies from its own mate- remedies ordered by the Board including backpayrials for residential customers and marketed the duethe discriminatees.8product through department stores. When Custom------was no longer in an economic position to carry an^month that Bobbe was incorporated. Similarly, Bobbe went out of busi-inventory of materials, Bobbe Was incorporated ness and Concepts commenced operations, both in February 1975. Asand Continued the business by manufacturing drap- morefu'l discussed by the Administrative Law Judge, Concepts waserie— <*-—- —..—*—-—_' _.,*__-ia. A consequence rf winding down its business at the same time Interior was being incorporat-eries from customers' materials. A consequence of ed in August 1975. We also note that, just a the change from Bobbe tothis Change Was a loss of residential business and a Concepts in February 1975 coincided with the issuance of one of theShift to institutional Customers Which Was contin- complaints and the riling of the charges that resulted in another of the,ed .y Concepts. , nother .onsequence ., — ,.e complaints here. Concepts was ceasing business and Interior was formedued by Concepts. Another consequence of these while these cases were before the Board.Changes in business Operations from Custom to ,N.LR.B. v. Ozark Hardwood Company, 282 F.2d 1, 6 (8th Cir. 1960).Concepts--and Carried forward in Interior--was The only rcasons offered by Interior for the changes in the corporateConcepts-and carried forward in Interior-was entity were the need for a fresh start and Continental Bank's concern thatits interest might be affected by other creditors. But there is no conten-The Administrative Law Judge also found that the evidence failed to tion, or evidence to show, that such changes could not have been han-establish that Interior was set up for the purpose of evading the Act and died within the framework of Concepts. The absence of such evidence,that there was no transfer of assets. Although she acknowledged that coupled with the substantial identity of ownership and management ofthese two factors were not necessary elements to find alter ego status, she the corporations, undermines Interior's contention that it is not an alternevertheless weighed them along with the other changes described above ego.in reaching her conclusion that Interior was not an alter ego of the other ' Custom Manufacturing Company (successor to Zion Industries. Inc.-three named corporations. We rind the Administrative Law Judge's reli- Curtain and Drapery Division); Bobbe Drapery Products Co., Inc., and Con-ance on these factors to be misplaced. ContinuedCUSTOM MANUFACTURING COMPANY 615customer of Bobbe and Concepts, and to which In- the transformation from a manufacturer to a brokerterior provided substantially the same services of draperies materials and goods.(except fabrication) which Benjamin Brothers had When viewed against the background of thereceived from the other three corporations. Also, changes in business operations from Custom toRoberta Florence handled all of the billing func- Concepts, the changes from Concepts to Interiortions for both Concepts in Drapery and Interior. do not represent an abrupt shift but another step inFinally, the Administrative Law Judge found that the evolution of the drapery business from manu-the Florences, Sterling, and two installers, who facturer to broker and from residential to institu-constituted the entire final payroll of Concepts, tional customers. In each instance, the principals ofwere transferred to Interior's payroll without any all four corporations applied their expertise in thebreak in their employment. drapery business to the economic conditions availa-Despite the Administrative Law Judge's finding ble to them. There was no real hiatus betweenthat the foregoing evidence satisfied various indicia Concepts and Interior, which was consistent withof alter ego status, she nevertheless relied on other the pattern of discontinuing one drapery business"countervailing considerations" to conclude that and commencing a new scaled-down operation inInterior was not an alter ego of the other three cor- the earlier three corporations.6In short, althoughporations. In so concluding, the Administrative Interior downplays the scope and effect of theLaw Judge found that Interior differed from the foregoing record evidence showing both a connec-other three corporations because Interior never em- tion between, and carryover from, the business op-ployed production employees, Interior's facilities erations of Concepts and Interior, the point remainswere much smaller and at a different location, and that it was a spinoff of the former businesses tem-Interior's customers (except for Benjamin Brothers) pered by the economic resources available to theand its suppliers are different. Further, the Admin- principals at each given time. Thus, the changes inistrative Law Judge pointed out that the principal business operations revealed by this record can bebusiness shifted from manufacturing drapes to be characterized fairly as having:used in private residences to sales to institutions .* .amounted essentially to evolutions, exten-and commercial establishments of products manu- sions and developments merely, such as couldfactured by others. In short, the Administrative characteristically be expected to occur in theLaw Judge relied on changes in business operations particular business field and in the economicto find that Interior is not an alter ego of the other era involved, without having so changed thethree corporations. 5nature of the enterprise and its job situations asIn assessing the changes in business operations to causeit to be outside the bounds of legiti-for the purpose of determining Interior's status as mate remedial area in respect to the discrimin-an alter ego of Custom, Bobbe, and Concepts, it atees.7must be taken into account that a substantial por- In sum, we find that Interior is an alter ego oftion of these changes took place in Custom's suc- Custom, Bobbe, and Concepts. As such, we findcessor alter egos, Bobbe and Concepts. Thus, that Interior is derivatively liable to provide theCustom manufactured draperies from its own mate- remedies ordered by the Board including backpayrials for residential customers and marketed the duethe discriminatees.8product through department stores. When Custom------was no longer in an economic position to carry an^month that Bobbe was incorporated. Similarly, Bobbe went out of busi-inventory of materials, Bobbe Was incorporated ness and Concepts commenced operations, both in February 1975. Asand Continued the business by manufacturing drap- morefu'l discussed by the Administrative Law Judge, Concepts waserie— <*-—- —..—*—-—_' _.,*__-ia. A consequence rf winding down its business at the same time Interior was being incorporat-eries from customers' materials. A consequence of ed in August 1975. We also note that, just a the change from Bobbe tothis Change Was a loss of residential business and a Concepts in February 1975 coincided with the issuance of one of theShift to institutional Customers Which Was contin- complaints and the riling of the charges that resulted in another of the,ed .y Concepts. , nother .onsequence ., — ,.e complaints here. Concepts was ceasing business and Interior was formedued by Concepts. Another consequence of these while these cases were before the Board.Changes in business Operations from Custom to ,N.LR.B. v. Ozark Hardwood Company, 282 F.2d 1, 6 (8th Cir. 1960).Concepts--and Carried forward in Interior--was The only rcasons offered by Interior for the changes in the corporateConcepts-and carried forward in Interior-was entity were the need for a fresh start and Continental Bank's concern thatits interest might be affected by other creditors. But there is no conten-The Administrative Law Judge also found that the evidence failed to tion, or evidence to show, that such changes could not have been han-establish that Interior was set up for the purpose of evading the Act and died within the framework of Concepts. The absence of such evidence,that there was no transfer of assets. Although she acknowledged that coupled with the substantial identity of ownership and management ofthese two factors were not necessary elements to find alter ego status, she the corporations, undermines Interior's contention that it is not an alternevertheless weighed them along with the other changes described above ego.in reaching her conclusion that Interior was not an alter ego of the other ' Custom Manufacturing Company (successor to Zion Industries. Inc.-three named corporations. We rind the Administrative Law Judge's reli- Curtain and Drapery Division); Bobbe Drapery Products Co., Inc., and Con-ance on these factors to be misplaced. Continued 616 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW 13-CA-13630, which alleged, inter alia, that "the above-named employer" had "discriminated against Union1. Interior Concepts, Inc., is an employer en- members and officers." On November 20, 1974, a corn-gaged in commerce within the meaning of Section plaint bearing this docket number was issued against2(6) and (7) of the Act. Custom. The complaint contained no allegations that2. Interior Concepts, Inc., is an alter ego. Custom had unlawfully terminated employees or failed3. As the alter ego of Custom Manufacturing to make contractually required payments, but did allege,Company (Successor to Zion Industries, Inc.,- inter alia, that at all material times "Frank Florence oc-Curtains and Drapery Division); Bobbe Drapery cupied the position of President of [Custom], and hasProducts Co., Inc.; and Concepts in Drapery been and is now an agent and supervisor of' Custom.Design, Inc., Interior Concepts, Inc., is derivatively On November 27, 1974, the Union filed againstliable for backpay due discriminatees as part of the Custom another charge, which was docketed as Case 13-Board's remedy for unfair labor practices as set CA-13796. The charge alleged, inter alia, that "the Em-forth in 220 NLRB 1256 (1975) and 230 NLRB 691 ployer" had "through its agents and officers unilaterallyterminated the Accident & Insurance Plan, the Life In-(1977). surance Plan, and the Pension Plan." On February 6,ORDER 1975, a complaint with the docket number 13-CA-13796was issued against Custom. The complaint alleged, interPursuant to Section 10(c) of the National Labor alia, that at all material times Frank Florence "occupiedRelations Act, as amended, the National Labor Re- the position of president of the Respondent, and has beenlations Board hereby orders that Interior Concepts, and is now an agent and supervisor of Respondent,Inc., Chicago, Illinois, its officers, agents, succes- acting on its behalf" The complaint further alleged thatsors, and assigns, as an alter ego of Custom Manu- Custom had violated Section 8(a)(5) and (1) of the Na-facturing Company (Successor to Zion Industries, tional Labor Relations Act, as amended (the Act) by uni-Inc.-Curtain and Drapery Division); Bobbe Drap- laterally changing existing wage rates, benefits, and con-erInc.-CurtaiC andCi Drapery Division); Bobbe ditions of employment by failing and/or ceasing to makeery Products, Co., Inc.; and Concepts in Drapery payments and contributions into and discontinuing theDesign, Inc., shall make whole the discriminatees pension plan described in a collective-bargaining agree-named in the Board's Supplemental Decision and ment between the Union and Custom.Order set forth at 230 NLRB 691, 692, in the On February 13, 1975, the Union filed a charge, dock-amount and manner described therein. eted as Case 13-CA-13998, against Custom and BobbeDrapery Products (Bobbe). The charge alleged that "thecepts in Drapery Design, Inc., Southeastern Envelope Co., Inc. and South- above-named Employer, through its officers and agents,"eastern Expandvelope. Inc. (Diversified Assembly, Inc.), 246 NLRB 423 had unlawfully transferred and/or closed down "its"~~~~~~~~~~~(1979). Zion, Illinois, facility. On April 22, 1975, the Union filedDECISION an amended charge in Case 13-CA-13998, againstCustom, Bobbe, Concepts in Drapery Design, Inc. (Con-NANCY M. SHERMAN, Administrative Law Judge: This cepts in Drapery), Frank Florence, and Roberta Flor-case was heard before me in Chicago, Illinois, on No- ence. The amended charge alleged, inter alia, that "thevember 17, 1980, pursuant to a backpay specification and above-named Employer, through its officers and agents,"notice of hearing issued on May 16, 1980. The backpay had unlawfully transferred and/or closed down "its"specification alleges that Interior Concepts, Inc. (Interior Zion, Illinois, facility. That same day, the Union filed anConcepts), is an alter ego of other corporations which are amended charge in Case 13-CA-13796 against Custom,named in the specification and which in April 1979 were Bobbe, Concepts in Drapery, Frank Florence, and Ro-judicially directed to pay certain sums required by a berta Florence, alleging, inter alia, that "the EmployerSupplemental Decision and Order of the Board issued in has through its agents and officers unilaterally terminatedJuly 1977. the Accident & Insurance Plan, and Life Insurance Plan,Upon the entire record, including the demeanor of the and the Pension Plan." On April 24, 1975, the Unionwitnesses, and after due consideration of the briefs filed filed a first amended charge in Case 13-CA-13630by counsel for the General Counsel and by counsel for against Custom, Bobbe, Concepts in Drapery, FrankInterior Concepts and by its agents Terry Sterling, Frank Florence, and Roberta Florence. The charge alleged,Florence, and Roberta Florence, I hereby make the fol- inter alia, that "the above-named Employer" had "dis-lowing: criminated against union members and officers."On April 30, 1975, a complaint was issued with theFINDINGS OF FACT docket number 13-CA-13998. The caption namedI. THE PRIOR LITIGATION Custom, Bobbe, Concepts in Drapery, "and their agentsFrank Florence and Roberta Florence." The body of theOn October 2, 1974, The International Chemical complaint stated that Custom, Bobbe, Concepts in Drap-Workers Union, Local 665 (the Union), filed a charge ery, Frank Florence, and Roberta Florence would be re-against "Custom Manufacturing Co., Successor to Zion ferred to as "Respondents, collectively." The complaintIndustries, Drapery Div." (Custom), docketed as Case alleged, inter alia, that the initial charge had been served616 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW 13-CA-13630, which alleged, inter alia, that "the above-named employer" had "discriminated against Union1. Interior Concepts, Inc., is an employer en- members and officers." On November 20, 1974, a com-gaged in commerce within the meaning of Section plaint bearing this docket number was issued against2(6) and (7) of the Act. Custom. The complaint contained no allegations that2. Interior Concepts, Inc., is an alter ego. Custom had unlawfully terminated employees or failed3. As the alter ego of Custom Manufacturing to make contractually required payments, but did allege,Company (Successor to Zion Industries, Inc.,- inter alia, that at all material times "Frank Florence oc-Curtains and Drapery Division); Bobbe Drapery cupied the position of President of [Custom], and hasProducts Co., Inc.; and Concepts in Drapery been and is now an agent and supervisor of' Custom.Design, Inc., Interior Concepts, Inc., is derivatively OnNovember 27, 1974, the Union filed againstliable for backpay due discriminatees as part of the Customanothercharge, whichwasdocketed as Case 13-Board's remedy for unfair labor practices as set CA-13796. The charge alleged, inter alia, that "the Em-forthin 22 NLRB1256 1975)and 20 NLR 691 ployer" had "through its agents and officers unilaterallyforth in 220 NLRB 1256 (1975) and 230 NLRB 691 ~terminated the Accident & Insurance Plan, the Life In-(1977). surance Plan, and the Pension Plan." On February 6,ORDER 1975, acomplaint withthedocket number 13-CA-13796was issued against Custom. The complaint alleged, interPursuant to Section 10(c) of the National Labor alia, that at all material times Frank Florence "occupiedRelations Act, as amended, the National Labor Re- the position of president of the Respondent, and has beenlations Board hereby orders that Interior Concepts, and is now an agent and supervisor of Respondent,Inc., Chicago, Illinois, its officers, agents, succes- acting on itsbehalf." The complaint further alleged thatsors, and assigns, as an alter ego of Custom Manu- Customhadviolated Section8(a)(5) and(1) oftheNa-facturing Company (Successor to Zion Industries, tionalLaborRelations Act, as amended (the Act) by uni-Inc.-Curtain and Drapery Division); Bobbe Drap- laterallychangingexisting wage rates, benefits, andcon-ery Products, Co., Inc.; and Concepts in Drapery ditions of employment by failing and/or ceasing to makeery Products, Co., Inc.; and Concepts in Drapery payments and contributions into and discontinuing theDesign, Inc., shall make whole the discriminatees pension plan described in a collective-bargaining agree-named in the Board's Supplemental Decision and ment between the Union and Custom.Order set forth at 230 NLRB 691, 692, in the On February 13, 1975, the Union filed a charge, dock-amount and manner described therein,.eted as Case 13-CA-13998, against Custom and BobbeDrapery Products (Bobbe). The charge alleged that "thecepts in Drapery Design, Inc., Southeastern Envelope Co.. Inc. and South- above-named Employer, through its officers and agents,"eastern Expandvelope. Inc. (Diversified Assembly, Inc.), 246 NLRB 423 had unlawfully transferred and/or closed down "its"Zion, Illinois, facility. On April 22, 1975, the Union filedDECISION anamended charge in Case 13-CA-13998, againstCustom, Bobbe, Concepts in Drapery Design, Inc. (Con-NANCY M. SHERMAN, Administrative Law Judge: This cepts in Drapery), Frank Florence, and Roberta Flor-case was heard before me in Chicago, Illinois, on No- ence. The amended charge alleged, inter alia, that "thevember 17, 1980, pursuant to a backpay specification and above-named Employer, through its officers and agents,"notice of hearing issued on May 16, 1980. The backpay had unlawfully transferred and/or closed down "its"specification alleges that Interior Concepts, Inc. (Interior Zion, Illinois, facility. That same day, the Union filed anConcepts), is an alter ego of other corporations which are amended charge in Case 13-CA-13796 against Custom,named in the specification and which in April 1979 were Bobbe, Concepts in Drapery, Frank Florence, and Ro-judicially directed to pay certain sums required by a berta Florence, alleging, inter alia, that "the EmployerSupplemental Decision and Order of the Board issued in has through its agents and officers unilaterally terminatedJuly 1977. the Accident & Insurance Plan, and Life Insurance Plan,Upon the entire record, including the demeanor of the and the Pension Plan." On April 24, 1975, the Unionwitnesses, and after due consideration of the briefs filed filed a first amended charge in Case 13-CA-13630by counsel for the General Counsel and by counsel for against Custom, Bobbe, Concepts in Drapery, FrankInterior Concepts and by its agents Terry Sterling, Frank Florence, and Roberta Florence. The charge alleged,Florence, and Roberta Florence, I hereby make the fol- inter alia, that "the above-named Employer" had "dis-lowing: criminated against union members and officers."On April 30, 1975, a complaint was issued with theFINDINGS OF FACT docket number 13-CA-13998. The caption named1. THE PRIOR LITIGATION Custom, Bobbe, Concepts in Drapery, "and their agentsFrank Florence and Roberta Florence." The body of theOn October 2, 1974, The International Chemical complaint stated that Custom, Bobbe, Concepts in Drap-Workers Union, Local 665 (the Union), filed a charge ery, Frank Florence, and Roberta Florence would be re-against "Custom Manufacturing Co., Successor to Zion ferred to as "Respondents, collectively." The complaintIndustries, Drapery Div." (Custom), docketed as Case alleged, inter alia, that the initial charge had been served616 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW 13-CA-13630, which alleged, inter alia, that "the above-named employer" had "discriminated against Union1. Interior Concepts, Inc., is an employer en- members and officers." On November 20, 1974, a com-gaged in commerce within the meaning of Section plaint bearing this docket number was issued against2(6) and (7) of the Act. Custom. The complaint contained no allegations that2. Interior Concepts, Inc., is an alter ego. Custom had unlawfully terminated employees or failed3. As the alter ego of Custom Manufacturing to make contractually required payments, but did allege,Company (Successor to Zion Industries, Inc.,- inter alia, that at all material times "Frank Florence oc-Curtains and Drapery Division); Bobbe Drapery cupied the position of President of [Custom], and hasProducts Co., Inc.; and Concepts in Drapery been and is now an agent and supervisor of' Custom.Design, Inc., Interior Concepts, Inc., is derivatively OnNovember 27, 1974, the Union filed againstliable for backpay due discriminatees as part of the Customanothercharge, whichwasdocketed as Case 13-Board's remedy for unfair labor practices as set CA-13796. The charge alleged, inter alia, that "the Em-forthin 22 NLRB1256 1975)and 20 NLR 691 ployer" had "through its agents and officers unilaterallyforth in 220 NLRB 1256 (1975) and 230 NLRB 691 ~terminated the Accident & Insurance Plan, the Life In-(1977). surance Plan, and the Pension Plan." On February 6,ORDER 1975, acomplaint with the docket number 13-CA-13796was issued against Custom. The complaint alleged, interPursuant to Section 10(c) of the National Labor alia, that at all material times Frank Florence "occupiedRelations Act, as amended, the National Labor Re- the position of president of the Respondent, and has beenlations Board hereby orders that Interior Concepts, and is now an agent and supervisor of Respondent,Inc., Chicago, Illinois, its officers, agents, succes- acting on itsbehalf." The complaint further alleged thatsors, and assigns, as an alter ego of Custom Manu- Customhadviolated Section8(a)(5) and(1) oftheNa-facturing Company (Successor to Zion Industries, tionalLaborRelations Act, as amended (the Act) by uni-Inc.-Curtain and Drapery Division); Bobbe Drap- laterallychangingexisting wage rates, benefits, andcon-ery Products, Co., Inc.; and Concepts in Drapery ditions of employment by failing and/or ceasing to makeery Products, Co., Inc.; and Concepts in Drapery payments and contributions into and discontinuing theDesign, Inc., shall make whole the discriminatees pension plan described in a collective-bargaining agree-named in the Board's Supplemental Decision and ment between the Union and Custom.Order set forth at 230 NLRB 691, 692, in the On February 13, 1975, the Union filed a charge, dock-amount and manner described therein,.eted as Case 13-CA-13998, against Custom and BobbeDrapery Products (Bobbe). The charge alleged that "thecepts in Drapery Design, Inc., Southeastern Envelope Co.. Inc. and South- above-named Employer, through its officers and agents,"eastern Expandvelope. Inc. (Diversified Assembly. Inc.), 246 NLRB 423 had unlawfully transferred and/or closed down "its"Zion, Illinois, facility. On April 22, 1975, the Union filedDECISION anamended charge in Case 13-CA-13998, againstCustom, Bobbe, Concepts in Drapery Design, Inc. (Con-NANCY M. SHERMAN, Administrative Law Judge: This cepts in Drapery), Frank Florence, and Roberta Flor-case was heard before me in Chicago, Illinois, on No- ence. The amended charge alleged, inter alia, that "thevember 17, 1980, pursuant to a backpay specification and above-named Employer, through its officers and agents,"notice of hearing issued on May 16, 1980. The backpay had unlawfully transferred and/or closed down "its"specification alleges that Interior Concepts, Inc. (Interior Zion, Illinois, facility. That same day, the Union filed anConcepts), is an alter ego of other corporations which are amended charge in Case 13-CA-13796 against Custom,named in the specification and which in April 1979 were Bobbe, Concepts in Drapery, Frank Florence, and Ro-judicially directed to pay certain sums required by a berta Florence, alleging, inter alia, that "the EmployerSupplemental Decision and Order of the Board issued in has through its agents and officers unilaterally terminatedJuly 1977. the Accident & Insurance Plan, and Life Insurance Plan,Upon the entire record, including the demeanor of the and the Pension Plan." On April 24, 1975, the Unionwitnesses, and after due consideration of the briefs filed filed a first amended charge in Case 13-CA-13630by counsel for the General Counsel and by counsel for against Custom, Bobbe, Concepts in Drapery, FrankInterior Concepts and by its agents Terry Sterling, Frank Florence, and Roberta Florence. The charge alleged,Florence, and Roberta Florence, I hereby make the fol- inter alia, that "the above-named Employer" had "dis-lowing: criminated against union members and officers."On April 30, 1975, a complaint was issued with theFINDINGS OF FACT docket number 13-CA-13998. The caption named1. THE PRIOR LITIGATION Custom, Bobbe, Concepts in Drapery, "and their agentsFrank Florence and Roberta Florence." The body of theOn October 2, 1974, The International Chemical complaint stated that Custom, Bobbe, Concepts in Drap-Workers Union, Local 665 (the Union), filed a charge ery, Frank Florence, and Roberta Florence would be re-against "Custom Manufacturing Co., Successor to Zion ferred to as "Respondents, collectively." The complaintIndustries, Drapery Div." (Custom), docketed as Case alleged, inter alia, that the initial charge had been served616 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW 13-CA-13630, which alleged, inter alia, that "the above-named employer" had "discriminated against Union1. Interior Concepts, Inc., is an employer en- members and officers." On November 20, 1974, a com-gaged in commerce within the meaning of Section plaint bearing this docket number was issued against2(6) and (7) of the Act. Custom. The complaint contained no allegations that2. Interior Concepts, Inc., is an alter ego. Custom had unlawfully terminated employees or failed3. As the alter ego of Custom Manufacturing to make contractually required payments, but did allege,Company (Successor to Zion Industries, Inc.,- inter alia, that at all material times "Frank Florence oc-Curtains and Drapery Division); Bobbe Drapery cupied the position of President of [Custom], and hasProducts Co., Inc.; and Concepts in Drapery been and is now an agent and supervisor of' Custom.Design, Inc., Interior Concepts, Inc., is derivatively OnNovember 27, 1974, the Union filed againstliable for backpay due discriminatees as part of the Customanothercharge, whichwasdocketed as Case 13-Board's remedy for unfair labor practices as set CA-13796. The charge alleged, inter alia, that "the Em-forthin 22 NLRB1256 1975)and 20 NLR 691 ployer" had "through its agents and officers unilaterallyforth in 220 NLRB 1256 (1975) and 230 NLRB 691 terminated the Accident & Insurance Plan, the Life In-(1977). surance Plan, and the Pension Plan." On February 6,ORDER 1975, acomplaint with the docket number 13-CA-13796was issued against Custom. The complaint alleged, interPursuant to Section 10(c) of the National Labor alia, that at all material times Frank Florence "occupiedRelations Act, as amended, the National Labor Re- the position of president of the Respondent, and has beenlations Board hereby orders that Interior Concepts, and is now an agent and supervisor of Respondent,Inc., Chicago, Illinois, its officers, agents, succes- acting on itsbehalf." The complaint further alleged thatsors, and assigns, as an alter ego of Custom Manu- Customhadviolated Section8(a)(5) and(1) oftheNa-facturing Company (Successor to Zion Industries, tionalLaborRelations Act, as amended (the Act) by uni-Inc.-Curtain and Drapery Division); Bobbe Drap- laterallychangingexisting wage rates, benefits, andcon-ery Products, Co., Inc.; and Concepts in Drapery ditions of employment by failing and/or ceasing to makeery Products, Co., Inc.; and Concepts in Drapery payments and contributions into and discontinuing theDesign, Inc., shall make whole the discriminatees pension plan described in a collective-bargaining agree-named in the Board's Supplemental Decision and ment between the Union and Custom.Order set forth at 230 NLRB 691, 692, in the On February 13, 1975, the Union filed a charge, dock-amount and manner described therein,.eted as Case 13-CA-13998, against Custom and BobbeDrapery Products (Bobbe). The charge alleged that "thecepts in Drapery Design, Inc., Southeastern Envelope Co.. Inc. and South- above-named Employer, through its officers and agents,"eastern Expandvelope. Inc. (Diversified Assembly. Inc.), 246 NLRB 423 had unlawfully transferred and/or closed down "its"Zion, Illinois, facility. On April 22, 1975, the Union filedDECISION anamended charge in Case 13-CA-13998, againstCustom, Bobbe, Concepts in Drapery Design, Inc. (Con-NANCY M. SHERMAN, Administrative Law Judge: This cepts in Drapery), Frank Florence, and Roberta Flor-case was heard before me in Chicago, Illinois, on No- ence. The amended charge alleged, inter alia, that "thevember 17, 1980, pursuant to a backpay specification and above-named Employer, through its officers and agents,"notice of hearing issued on May 16, 1980. The backpay had unlawfully transferred and/or closed down "its"specification alleges that Interior Concepts, Inc. (Interior Zion, Illinois, facility. That same day, the Union filed anConcepts), is an alter ego of other corporations which are amended charge in Case 13-CA-13796 against Custom,named in the specification and which in April 1979 were Bobbe, Concepts in Drapery, Frank Florence, and Ro-judicially directed to pay certain sums required by a berta Florence, alleging, inter alia, that "the EmployerSupplemental Decision and Order of the Board issued in has through its agents and officers unilaterally terminatedJuly 1977. the Accident & Insurance Plan, and Life Insurance Plan,Upon the entire record, including the demeanor of the and the Pension Plan." On April 24, 1975, the Unionwitnesses, and after due consideration of the briefs filed filed a first amended charge in Case 13-CA-13630by counsel for the General Counsel and by counsel for against Custom, Bobbe, Concepts in Drapery, FrankInterior Concepts and by its agents Terry Sterling, Frank Florence, and Roberta Florence. The charge alleged,Florence, and Roberta Florence, I hereby make the fol- inter alia, that "the above-named Employer" had "dis-lowing: criminated against union members and officers."On April 30, 1975, a complaint was issued with theFINDINGS OF FACT docket number 13-CA-13998. The caption named1. THE PRIOR LITIGATION Custom, Bobbe, Concepts in Drapery, "and their agentsFrank Florence and Roberta Florence." The body of theOn October 2, 1974, The International Chemical complaint stated that Custom, Bobbe, Concepts in Drap-Workers Union, Local 665 (the Union), filed a charge ery, Frank Florence, and Roberta Florence would be re-against "Custom Manufacturing Co., Successor to Zion ferred to as "Respondents, collectively." The complaintIndustries, Drapery Div." (Custom), docketed as Case alleged, inter alia, that the initial charge had been served CUSTOM MANUFACTURING COMPANY 617on "Respondent Custom" and "Respondent Bobbe"; that Custom, Bobbe, Concepts in Drapery, "and their agentsthe first amended charge had been served on "Respond- Frank Florence and Roberta Florence," and is signed byents"; that Bobbe was the alter ego to Custom; that Con- counsel as "[t]heir" attorney. By letter to the Regionalcepts in Drapery was an alter ego to Custom and Bobbe; Director dated June 24, 1975, counsel stated, inter alia,and that Custom, Bobbe, and Concepts in Design were "On behalf of the Respondents ... we hereby withdraw"employers" within the meaning of the Act. The com- the 'Respondent's Answer to Complaint."' On June 30,plaint further alleged that at all material times Frank 1975, William G. Kocol, counsel for the General Coun-Florence was president of Custom and was an agent and sel, filed a motion for an order transferring the proceed-supervisor of Custom, Bobbe, and Concepts in Drapery; ing to the Board and for summary judgment. The motionand that Roberta Florence was at all material times presi- stated, inter alia, that "the Respondent" had filed anddent and an agent of Bobbe and Concepts in Drapery. then withdrawn an answer, and that, if the Board issuedAlso, the complaint alleged that "Respondents" had vio- an order transferring the case to itself, Kocol intended tolated the Act by unilaterally terminating a collective-bar- file a supplemental brief as to an appropriate remedy.gaining agreement between Custom and the Union, and On July 8, 1975, the Board issued an order transferringby terminating "all its [sic] employees employed at its the proceeding to itself and a Notice To Show CauseZion, Illinois, facility, and thereafter [failing] and [refus- why the Motion for Summary Judgment should not being] to offer employment to those employees at its Chi- granted. The order stated that the complaints allegedcago, Illinois, facility."' unfair labor practices by "Respondents," that an answerAlso on April 30, 1975, the Regional Director issued a had been filed by "Respondents," and that "Respond-pleading whose caption named Custom, Bobbe, Concepts ents" had subsequently withdrawn "their" answer. Thein Drapery, "and their agents Frank Florence and Ro- affidavit of service of this document states, inter alia, thatberta Florence." The docket numbers on the pleading copies were served by regular mail on Custom, Bobbe,were 13-CA-13640 and 13-CA-13796 and it was enti- copies were served by regular mail on Custom, Bobbe,wted "Amended Consolidated 13-Complai and Notice os Concepts in Drapery, Frank Florence, and Roberta Flor-tled "Amended Consolidated Complaints and Notice of.ence, respectively. No party filed a response to theHearing." The body of the complaint stated that the cor- Nce To Show Case. Koco filed a e hh soeporations named in the caption "[A]nd Their Agents NotlceTohowaeKocfileabef which someporations named in the caption .[Aind Their Agents times referred to the opposing party as "Respondents"Frank Florence and Roberta Florence" were "hereint one point referred to "the doubtful continued via-called Respondent Custom, Respondent Bobbe, Respond- bity of epondent' nes oertn ere t ti ient Concepts, Respondent Frank Florence, and Respond-pondents business operation were it toent Roberta Florence, respectively, and Respondents co ncur certain additional expenses, and requested thatent Roberta Flo..r.., respectively, andRespondentsl- "the Board order Respondents to offer employment at itslectively." The complaint alleged, inter alia, that the first the Board order Respondents to offer employment at itsamended charges in both cases had been served "on Re- [sic] Chicago, Illinois, facility to those employees whospondent Custom; Respondent Bobbe; Respondent Con- were employed at the Zion, Illinois, facility, and to paycepts [in Drapery]; Respondent Frank Florence and Re- backpay until such offer of reinstatement." The certifi-spondent Roberta Florence." The complaint further al- cate of service attached to this brief avers that copiesleged that Bobbe was an alter ego to Custom; Concepts were mailed to inter alia Custom, Bobbe, Concepts inin Drapery was an alter ego to Bobbe and Custom; and Drapery, Frank Florence, and Roberta Florence, respec-"Respondents" Custom, Bobbe, and Concepts in Drap- ively.ery were "employers" engaged in commerce within the On October 14, 1975, the Board issued a Decision andmeaning of the Act. Also, the complaint alleged that at Order, reported at 220 NLRB 1256, in these three cases.all material times Frank Florence was president of "Re- The Decision initially stated that Custom, Bobbe, Con-spondent" Custom and an agent and supervisor of "Re- cepts in Drapery, "and their agents Frank Florence andspondents" Custom, Bobbe, and Concepts in Drapery; Roberta Florence [are] herein called the Respondent."and that at all material times Roberta Florence was presi- The Decision went on to state that the complaints al-dent of and an agent and supervisor of "Respondents" leged unfair labor practices by "Respondent." The BoardBobbe and Concepts in Drapery. The complaint further then stated that the action of "Respondent" in withdraw-alleged that "the Respondents" had violated the Act by, ing its answer meant that the allegations of the complaintinter alia, unilaterally changing existing wage rates, bene- must be deemed admitted. Part I of the Board's "Find-fits, and conditions of employment by failing and/or ings of Fact," headed "The Business of the Respondent,"ceasing to make payments into, and discontinuing, the refers by name to Custom, Bobbe, and Concepts inpension and insurance plans described in a collective-bar- Drapery, but does not refer by name to Frank Florencegaining agreement between Custom and the Union. or Roberta Florence. Nor are the Florences referred toAbout May 23, 1975, a single answer was filed to both by name in any of the other findings of fact, which usu-April 30 complaints. This answer was captioned "Re- ally refer to "Respondent" in the singular but sometimesspondent's Answer to Complaint"; stated that Custom, use the plural. Part V of the Decision, entitled "TheBobbe, Concepts in Drapery, "and their agents Frank Remedy," states, inter alia, that backpay and contribu-Florence and Roberta Florence" would be collectively tions to the pension and insurance plans are to be paid byreferred to as "Respondent"; and contained averments "Respondent." The Board's Conclusions of Law stateascribed to "Respondent." The end of the answer names that Custom, Bobbe, Concepts in Drapery, "and theiragents Frank Florence and Roberta Florence, is an em-'The word "its" is used as a pronoun for "Respondents' in other por- ployer engaged in commerce within the meaning of' thetions of the complaint as well. Act. These Conclusions of Law further state that "Re-CUSTOM MANUFACTURING COMPANY 617on "Respondent Custom" and "Respondent Bobbe"; that Custom, Bobbe, Concepts in Drapery, "and their agentsthe first amended charge had been served on "Respond- Frank Florence and Roberta Florence," and is signed byents"; that Bobbe was the alter ego to Custom; that Con- counsel as "[t]heir" attorney. By letter to the Regionalcepts in Drapery was an alter ego to Custom and Bobbe; Director dated June 24, 1975, counsel stated, inter alia,and that Custom, Bobbe, and Concepts in Design were "On behalf of the Respondents ... we hereby withdraw"employers" within the meaning of the Act. The com- the 'Respondent's Answer to Complaint."' On June 30,plaint further alleged that at all material times Frank 1975, William G. Kocol, counsel for the General Coun-Florence was president of Custom and was an agent and sel, filed a motion for an order transferring the proceed-supervisor of Custom, Bobbe, and Concepts in Drapery; ing to the Board and for summary judgment. The motionand that Roberta Florence was at all material times presi- stated, inter alia, that "the Respondent" had filed anddent and an agent of Bobbe and Concepts in Drapery. then withdrawn an answer, and that, if the Board issuedAlso, the complaint alleged that "Respondents" had vio- an order transferring the case to itself, Kocol intended tolated the Act by unilaterally terminating a collective-bar- file a supplemental brief as to an appropriate remedy.gaining agreement between Custom and the Union, and On July 8, 1975, the Board issued an order transferringby terminating "all its [sic] employees employed at its the proceeding to itself and a Notice To Show CauseZion, Illinois, facility, and thereafter [failing] and [refus- why the Motion for Summary Judgment should not being) to offer employment to those employees at its Chi- granted. The order stated that the complaints allegedcago, Illinois, facility."' unfair labor practices by "Respondents," that an answerAlso on April 30, 1975, the Regional Director issued a had been filed by "Respondents," and that"Respond-pleading whose caption named Custom, Bobbe, Concepts eentl th wn " a Thin Drapery, "and their agents Frank Florence and Ro- affidavit of service of this document states, inter alia, thatberta Florence." The docket numbers on the pleading cpe eesre yrglrmi nCsoBbewere 13-CA-13640 and 13-CA-13796. and it was enti- colswrevdbeum' »cso'Bbewere13-C-1340 ad 13CA-3796 andit as eti- Concepts in Drapery, Frank Florence, and Roberta Flor-tied "Amended Consolidated Complaints and Notice of ence, respectavely Frty Fled a Ronerto theHearing." The body of the complaint stated that the cor- ence, respechively. Nopart. nedVTesonet, teHearng. Th boy o th coplant tatd tat he or- Notice To Show Cause. Kocol filed a brief which some-porations named in the caption "[A]nd Their Agents timer otheopoi party a"RespondenomeFrank Florence and Roberta Florence" were "herein btaees referred to the opposing party as "Respondents-called Respondent Custom, Respondent Bobbe, Respond- butiatoneponetreferred to "the doubtful continued via-ent Concepts, Respondent Frank Florence, and Respond- ibulcty.ofaespondent's business operation were it toent Roberta Florence, respectively, and Respondents col- "hBcurd certaonRdditional expenses and requested thatlectively." The complaint alleged, inter alia. that the first [sctheCoardorder Respondents to ofser employment at itsamended charges in both cases had been served "on Re- w[src]Chicago. Illinois, facility to those employees whospondent Custom; Respondent Bobbe; Respondent Con- wereemployed at the Zionf Illinois, facility, and to paycepts [in Drapery]; Respondent Frank Florence and Re- catep o useric suchofferofreinstatement." The certifi-spondent Roberta Florence." The complaint further al- wcateofservdcetttachedtotCsbrief avers that copiesleged that Bobbe was an alter ego to Custom; Concepts Dweremalledtointeraliao Custom, Bobbe, Concepts inin Drapery was an alter ego to Bobbe and Custom; andDrapery, Frank Florence, and Roberta Florence, respec-"Respondents" Custom, Bobbe, and Concepts in Drap- ively.ery were "employers" engaged in commerce within the °O" October 14, 1975, the Board issued a Decision andmeaning of the Act. Also, the complaint alleged that at Order, reported at 220 NLRB 1256, in these three cases.all material times Frank Florence was president of "Re- TheDecision initially stated that Custom, Bobbe, Con-spondent" Custom and an agent and supervisor of "Re- cepts in Drapery, "and their agents Frank Florence andspondents" Custom, Bobbe, and Concepts in Drapery; Roberta Florence [are] herein called the Respondent."and that at all material times Roberta Florence was presi- TheDecision went on to state that the complaints al-dent of and an agent and supervisor of "Respondents" leged unfair labor practices by "Respondent." The BoardBobbe and Concepts in Drapery. The complaint further thenstated that the action of "Respondent" in withdraw-alleged that "the Respondents" had violated the Act by, i"8 its answer meant that the allegations of the complaintinter alia, unilaterally changing existing wage rates, bene- must be deemed admitted. Part I of the Board's "Find-fits, and conditions of employment by failing and/or ings ofFact," headed "The Business of the Respondent,"ceasing to make payments into, and discontinuing, the refers by name to Custom, Bobbe, and Concepts inpension and insurance plans described in a collective-bar- Drapery, but does not refer by name to Frank Florencegaining agreement between Custom and the Union. or Roberta Florence. Nor are the Florences referred toAbout May 23, 1975, a single answer was filed to both by name in any of the other findings of fact, which usu-April 30 complaints. This answer was captioned "Re- ally refer to "Respondent" in the singular but sometimesspondent's Answer to Complaint"; stated that Custom, use the plural. Part V of the Decision, entitled "TheBobbe, Concepts in Drapery, "and their agents Frank Remedy," states, inter alia, that backpay and contribu-Florence and Roberta Florence" would be collectively tions to the pension and insurance plans are to be paid byreferred to as "Respondent"; and contained averments "Respondent." The Board's Conclusions of Law stateascribed to "Respondent." The end of the answer names that Custom, Bobbe, Concepts in Drapery, "and theiragents Frank Florence and Roberta Florence, is an em-*The word "its" is used as a pronoun for "Respondents- in other por- ployer engaged in commerce within the meaning of' thetions of the complaint as well. Act. These Conclusions of Law further state that "Re-CUSTOM MANUFACTURING COMPANY 617on "Respondent Custom" and "Respondent Bobbe"; that Custom, Bobbe, Concepts in Drapery, "and their agentsthe first amended charge had been served on "Respond- Frank Florence and Roberta Florence," and is signed byents"; that Bobbe was the alter ego to Custom; that Con- counsel as "[t]heir" attorney. By letter to the Regionalcepts in Drapery was an alter ego to Custom and Bobbe; Director dated June 24, 1975, counsel stated, inter alia,and that Custom, Bobbe, and Concepts in Design were "On behalf of the Respondents ... we hereby withdraw"employers" within the meaning of the Act. The com- the 'Respondent's Answer to Complaint."' On June 30,plaint further alleged that at all material times Frank 1975, William G. Kocol, counsel for the General Coun-Florence was president of Custom and was an agent and sel, filed a motion for an order transferring the proceed-supervisor of Custom, Bobbe, and Concepts in Drapery; ing to the Board and for summary judgment. The motionand that Roberta Florence was at all material times presi- stated, inter alia, that "the Respondent" had filed anddent and an agent of Bobbe and Concepts in Drapery. then withdrawn an answer, and that, if the Board issuedAlso, the complaint alleged that "Respondents" had vio- an order transferring the case to itself, Kocol intended tolated the Act by unilaterally terminating a collective-bar- file a supplemental brief as to an appropriate remedy.gaining agreement between Custom and the Union, and On July 8, 1975, the Board issued an order transferringby terminating "all its [sic] employees employed at its the proceeding to itself and a Notice To Show CauseZion, Illinois, facility, and thereafter [failing] and [refus- why the Motion for Summary Judgment should not being) to offer employment to those employees at its Chi- granted. The order stated that the complaints allegedcago, Illinois, facility."' unfair labor practices by "Respondents," that an answerAlso on April 30, 1975, the Regional Director issued a had been filed by "Respondents," and that"Respond-pleading whose caption named Custom, Bobbe, Concepts eentl th wn " a Thin Drapery, "and their agents Frank Florence and Ro- affidavit of service of this document states, inter alia, thatberta Florence." The docket numbers on the pleading cpe eesre yrglrmi nCsoBbewere 13-CA-13640 and 13-CA-13796. and it was enti- cpeesrd^ m1°»uto.Bb'were13-C-1340 ad 13CA-3796 andit as eti- Concepts in Drapery, Frank Florence, and Roberta Flor-tied "Amended Consolidated Complaints and Notice of ence, respectavely Frty Fled a Ronerto theHearing." The body of the complaint stated that the cor- ence, respechively. Nopart. nedVTesonet, teHearng. Th boy o th coplant tatd tat he or- Notice To Show Cause. Kocol filed a brief which some-porations named in the caption "[A]nd Their Agents timer otheopoi party a"RespondenomeFrank Florence and Roberta Florence" were "herein btaees referred to the opposing party as "Respondents-called Respondent Custom, Respondent Bobbe, Respond- butiatoneponetreferred to "the doubtful continued via-ent Concepts, Respondent Frank Florence, and Respond- bilctyofcrapondent's business operation were it toent Roberta Florence, respectively, and Respondents col- "hBcurd certaonRdditional expenses and requested thatlectively." The complaint alleged, inter alia. that the first [sctheCoardorder Respondents to ofser employment at itsamended charges in both cases had been served "on Re- w[shc]Chicago, Illinois, facility to those employees whospondent Custom; Respondent Bobbe; Respondent Con- wereemployed at the Zionf Illinois, facility, and to paycepts [in Drapery]; Respondent Frank Florence and Re- catep o useric suchofferofreinstatement." The certifi-spondent Roberta Florence." The complaint further al- cateofservdceCttachedto this brief avers that copiesleged that Bobbe was an alter ego to Custom; Concepts Dweremanledtok nteraliao Custom, Bobbe, Concepts inin Drapery was an alter ego to Bobbe and Custom; andDrapery, Frank Florence, and Roberta Florence, respec-"Respondents" Custom, Bobbe, and Concepts in Drap- ively.ery were "employers" engaged in commerce within the °O" October 14, 1975, the Board issued a Decision andmeaning of the Act. Also, the complaint alleged that at Order, reported at 220 NLRB 1256, in these three cases.all material times Frank Florence was president of "Re- TheDecision initially stated that Custom, Bobbe, Con-spondent" Custom and an agent and supervisor of "Re- cepts in Drapery, "and their agents Frank Florence andspondents" Custom, Bobbe, and Concepts in Drapery; Roberta Florence [are] herein called the Respondent."and that at all material times Roberta Florence was presi- TheDecision went on to state that the complaints al-dent of and an agent and supervisor of "Respondents" leged unfair labor practices by "Respondent." The BoardBobbe and Concepts in Drapery. The complaint further thenstated that the action of "Respondent" in withdraw-alleged that "the Respondents" had violated the Act by, i"8 its answer meant that the allegations of the complaintinter alia, unilaterally changing existing wage rates, bene- must be deemed admitted. Part I of the Board's "Find-fits, and conditions of employment by failing and/or ings ofFact," headed "The Business of the Respondent,"ceasing to make payments into, and discontinuing, the refers by name to Custom, Bobbe, and Concepts inpension and insurance plans described in a collective-bar- Drapery, but does not refer by name to Frank Florencegaining agreement between Custom and the Union. or Roberta Florence. Nor are the Florences referred toAbout May 23, 1975, a single answer was filed to both by name in any of the other findings of fact, which usu-April 30 complaints. This answer was captioned "Re- ally refer to "Respondent" in the singular but sometimesspondent's Answer to Complaint"; stated that Custom, use the plural. Part V of the Decision, entitled "TheBobbe, Concepts in Drapery, "and their agents Frank Remedy," states, inter alia, that backpay and contribu-Florence and Roberta Florence" would be collectively tions to the pension and insurance plans are to be paid byreferred to as "Respondent"; and contained averments "Respondent." The Board's Conclusions of Law stateascribed to "Respondent." The end of the answer names that Custom, Bobbe, Concepts in Drapery, "and theiragents Frank Florence and Roberta Florence, is an em-*The word "its" is used as a pronoun for "Respondents- in other por- ployer engaged in commerce within the meaning of' thetions of the complaint as well. Act. These Conclusions of Law further state that "Re-CUSTOM MANUFACTURING COMPANY 617on "Respondent Custom" and "Respondent Bobbe"; that Custom, Bobbe, Concepts in Drapery, "and their agentsthe first amended charge had been served on "Respond- Frank Florence and Roberta Florence," and is signed byents"; that Bobbe was the alter ego to Custom; that Con- counsel as "[t]heir" attorney. By letter to the Regionalcepts in Drapery was an alter ego to Custom and Bobbe; Director dated June 24, 1975, counsel stated, inter alia,and that Custom, Bobbe, and Concepts in Design were "On behalf of the Respondents ... we hereby withdraw"employers" within the meaning of the Act. The com- the 'Respondent's Answer to Complaint."' On June 30,plaint further alleged that at all material times Frank 1975, William G. Kocol, counsel for the General Coun-Florence was president of Custom and was an agent and sel, filed a motion for an order transferring the proceed-supervisor of Custom, Bobbe, and Concepts in Drapery; ing to the Board and for summary judgment. The motionand that Roberta Florence was at all material times presi- stated, inter alia, that "the Respondent" had filed anddent and an agent of Bobbe and Concepts in Drapery. then withdrawn an answer, and that, if the Board issuedAlso, the complaint alleged that "Respondents" had vio- an order transferring the case to itself, Kocol intended tolated the Act by unilaterally terminating a collective-bar- file a supplemental brief as to an appropriate remedy.gaining agreement between Custom and the Union, and On July 8, 1975, the Board issued an order transferringby terminating "all its [sic] employees employed at its the proceeding to itself and a Notice To Show CauseZion, Illinois, facility, and thereafter [failing] and [refus- why the Motion for Summary Judgment should not being) to offer employment to those employees at its Chi- granted. The order stated that the complaints allegedcago, Illinois, facility."' unfair labor practices by "Respondents," that an answerAlso on April 30, 1975, the Regional Director issued a had been filed by "Respondents," and that"Respond-pleading whose caption named Custom, Bobbe, Concepts eentl th wn " a Thin Drapery, "and their agents Frank Florence and Ro- affidavit of service of this document states, inter alia, thatberta Florence." The docket numbers on the pleading cpe eesre yrglrmi nCsoBbewere 13-CA-13640 and 13-CA-13796. and it was enti- cpeesrd^ m1°»uto.Bb,were13-C-1340 ad 13CA-3796 andit as eti- Concepts in Drapery, Frank Florence, and Roberta Flor-tied "Amended Consolidated Complaints and Notice of ence, respectavely Frty Fled a Ronerto theHearing." The body of the complaint stated that the cor- ence, respechively. Nopart. nedVTesonet, teHearng. Th boy o th coplant tatd tat he or- Notice To Show Cause. Kocol filed a brief which some-porations named in the caption "[A]nd Their Agents timer otheopoi party a"RespondenomeFrank Florence and Roberta Florence" were "herein btaees referred to the opposing party as "Respondents-called Respondent Custom, Respondent Bobbe, Respond- butiatone point referred to "the doubtful continued via-ent Concepts, Respondent Frank Florence, and Respond- bilctyofcrapondent's business operation were it toent Roberta Florence, respectively, and Respondents col- "hBcurd certaonRdditional expenses and requested thatlectively." The complaint alleged, inter alia. that the first [sctheCoardorder Respondents to ofser employment at itsamended charges in both cases had been served "on Re- w[shc]Chicago, Illinois, facility to those employees whospondent Custom; Respondent Bobbe; Respondent Con- wereemployed at the Zionf Illinois, facility, and to paycepts [in Drapery]; Respondent Frank Florence and Re- catep o useric suchofferofreinstatement." The certifi-spondent Roberta Florence." The complaint further al- wcateofservdceCached to this brief avers that copiesleged that Bobbe was an alter ego to Custom; Concepts Dweremanledtok nteraliao Custom, Bobbe, Concepts inin Drapery was an alter ego to Bobbe and Custom; andDrapery, Frank Florence, and Roberta Florence, respec-"Respondents" Custom, Bobbe, and Concepts in Drap- ively.ery were "employers" engaged in commerce within the °O" October 14, 1975, the Board issued a Decision andmeaning of the Act. Also, the complaint alleged that at Order, reported at 220 NLRB 1256, in these three cases.all material times Frank Florence was president of "Re- TheDecision initially stated that Custom, Bobbe, Con-spondent" Custom and an agent and supervisor of "Re- cepts in Drapery, "and their agents Frank Florence andspondents" Custom, Bobbe, and Concepts in Drapery; Roberta Florence [are] herein called the Respondent."and that at all material times Roberta Florence was presi- TheDecision went on to state that the complaints al-dent of and an agent and supervisor of "Respondents" leged unfair labor practices by "Respondent." The BoardBobbe and Concepts in Drapery. The complaint further thenstated that the action of "Respondent" in withdraw-alleged that "the Respondents" had violated the Act by, i"8 its answer meant that the allegations of the complaintinter alia, unilaterally changing existing wage rates, bene- must be deemed admitted. Part I of the Board's "Find-fits, and conditions of employment by failing and/or ings of Fact," headed "The Business of the Respondent,"ceasing to make payments into, and discontinuing, the refers by name to Custom, Bobbe, and Concepts inpension and insurance plans described in a collective-bar- Drapery, but does not refer by name to Frank Florencegaining agreement between Custom and the Union. or Roberta Florence. Nor are the Florences referred toAbout May 23, 1975, a single answer was filed to both by name in any of the other findings of fact, which usu-April 30 complaints. This answer was captioned "Re- ally refer to "Respondent" in the singular but sometimesspondent's Answer to Complaint"; stated that Custom, use the plural. Part V of the Decision, entitled "TheBobbe, Concepts in Drapery, "and their agents Frank Remedy," states, inter alia, that backpay and contribu-Florence and Roberta Florence" would be collectively tions to the pension and insurance plans are to be paid byreferred to as "Respondent"; and contained averments "Respondent." The Board's Conclusions of Law stateascribed to "Respondent." The end of the answer names that Custom, Bobbe, Concepts in Drapery, "and theiragents Frank Florence and Roberta Florence, is an em-*The word "its" is used as a pronoun for "Respondents- in other por- ployer engaged in commerce within the meaning of' thetions of the complaint as well. Act. These Conclusions of Law further state that "Re- 618 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent" had engaged in certain unfair labor practices the United States Court of Appeals for the Seventh Cir-which included refusal to make payments to the pension cuit entered the judgment proposed by Board counsel.2and insurance plan as provided in the collective-bargain- On February 17, 1977, the Regional Director issued aing agreement with the Union and the termination of and document entitled "Backpay Specifications and Notice offailure and refusal to offer reinstatement to employees. Hearing" bearing all three Board docket numbers, andThe Board's Order states, in part: naming in the caption Custom, Bobbe, Concepts in Drap-ery, "and their agents Frank Florence and Roberta Flor-Respondent, Custom ...Bobbe ...Concepts in ence." The document recited that a Board Order hadDrapery ...its officers, agents, including Frank been issued against Custom "et a.," and that the court ofFlorence and Roberta Florence, successors, and as- appeals had "enforced in full the backpay provisions ofsigns, shall: the Board's Order." The document contained certain al-legations regarding the amount due from "Respondent,"including allegations regarding the amount owed to eachdiscriminatee and to the Union's pension and welfare[2](d) Pay into the pension plan and insurance fund. The total amount claimed was S35,791.90, plus in-plan all due and owing payments and contributions terest. So far as relevant here, the affidavit of serviceas provided in the collective-bargaining agreement states that the "Backpay Specifications" was servedwith the Union. solely on "Custom Manufacturing Company c/o Frank(e) Offer all employees in the appropriate unit Florence & Roberta Florence," and on a member of thewho were terminated at its Zion, Illinois, facility law firm Goodman and Goodman, Ltd. By letter datedemployment at its Chicago, Illinois, facility, paying February 18, 1977, which recited the docket numbers oftheir travel and moving expenses if they accept the all three cases, this law firm advised the Regional Direc-offer of employment, and make said employees tor that it did not represent "the Respondent." By tele-whole for any losses they incurred by reason of the gram dated March 18, 1977, counsel for the Generaldiscrimination against them in accordance with the Counsel advised Frank and Roberta Florence that ansection of this Decision entitled "The Remedy." answer to the backpay specifications had been due onMarch 8, 1977, and that failure to file an answer immedi-Paragraphs 2(g) and (h) of the Order required the post- ately would necessitate the filing of a Motion for Sum-ing and mailing of notices. Each notice was to bear the mary Judgment.3By letter dated March 22, 1977, totypewritten names of Custom, Bobbe, Concepts in Drap- "Frank Florence & Roberta Florence/Frank Florence &ery, "and their agents Frank Florence and Roberta Flor- Associates ...Dear Mr. & Mrs. Florence," Carl Tomin-ence," and contained a blank to be executed by "Repre- berg, counsel for the General Counsel, stated:sentative" and "Title." The affidavit of service of thisDecision indicates, inter alia, that copies were sent by ...your answer to the Backpay Specification wasregular mail to Custom, Bobbe, Concepts in Drapery, due on March 8, 1977. Unless you file your AnswerFrank Florence, and Roberta Florence, respectively. immediately I will be forced to move for SummaryOn July 19, 1976, the Board, by Deputy Associate Judgment. To the extent that your Answer fails toGeneral Counsel Elliott Moore, filed with the Court of deny the allegations of the Backpay SpecificationAppeals for the Seventh Circuit an "Application for ...you shall be precluded from introducing anySummary Entry of a Judgment Enforcing the Board's evidence [controverting such allegations.]Order." Frank Florence and Roberta Florence were notnamed in the caption of the application, which designates No response to the backpay specifications was filed.Custom, Bobbe, and Concepts in Drapery as "Respond- On April 6, 1977, Tominberg filed with the Board aent." The body of the application states that the Board's "Motion To Transfer Proceedings to the Board andorder had been issued against "Respondent, Custom .. Motion for Summary Judgment." The caption of theBobbe ...Concepts in Drapery Design, Inc., and their motion named Custom, Bobbe, Concepts in Drapery,agents Frank Florence and Roberta Florence, its officers, "and their agents Frank Florence and Roberta Flor-agents, successors, and assigns." The application request- ence." The body of the motion requested summary judg-ed a judgment against "Respondent, Custom ...Bobbe ment, for failure to file an answer to the backpay specifi-...Concepts in Drapery Design, Inc., and their agents cations, against Custom, Bobbe, Concepts in Drapery,Frank Florence and Roberta Florence, its officers, "and their agents Frank Florence and Roberta Flor-agents, successors, and assigns." Attached to the applica- ence. So far as relevant here, the affidavit of servicetion were copies of a proposed judgment whose captionnamed as "Respondent" (in addition to Custom, Bobbe, to2Thereafter, the clerk of the court returned the original appeal recordto the Board. The clerk's covering letter, dated February 25, 1977. statesand Concepts in Drapery) "their agents Frank Florence that the title of the cause is "National Labor Relations Board, Petitioner,and Roberta Florence," and which called for a judgment Custom Manufacturing Company, etc., et at., Respondents."against "Respondent, Custom ...Bobbe ...Concepts 3 The copy of this telegram in the Board's formal file in Washington,in Drapery ...and their agents Frank Florence and Ro- D.C., is almost illegible. My description is based mostly on the descrip-berta Florence, its officers, agents, successors, and as- tion in the Board's 1977 Supplemental Decision and Order herein (230signs." The proposed judgment constituted an almost NLRB 691) and on the description in the General Counsel's April 1977Motion for Summary Judgment. The Board's Decision states that theverbatim copy of the Board's Order. Apparently, no op- General Counsel "telegraphically advised Respondent's agents, Frank andposition to the application was filed. On August 23, 1976, Roberta Florence."618 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent" had engaged in certain unfair labor practices the United States Court of Appeals for the Seventh Cir-which included refusal to make payments to the pension cuit entered the judgment proposed by Board counsel.2and insurance plan as provided in the collective-bargain- On February 17, 1977, the Regional Director issued aing agreement with the Union and the termination of and document entitled "Backpay Specifications and Notice offailure and refusal to offer reinstatement to employees. Hearing" bearing all three Board docket numbers, andThe Board's Order states, in part: naming in the caption Custom, Bobbe, Concepts in Drap-ery, "and their agents Frank Florence and Roberta Flor-Respondent, Custom ...Bobbe ...Concepts in ence." The document recited that a Board Order hadDrapery ... its officers, agents, including Frank been issued against Custom "et at.," and that the court ofFlorence and Roberta Florence, successors, and as- appeals had "enforced in full the backpay provisions ofsigns, shall: the Board's Order." The document contained certain al-legations regarding the amount due from "Respondent,"including allegations regarding the amount owed to eachdiscriminatee and to the Union's pension and welfare[2](d) Pay into the pension plan and insurance fund. The total amount claimed was $35,791.90, plus in-plan all due and owing payments and contributions terest. So far as relevant here, the affidavit of serviceas provided in the collective-bargaining agreement states that the "Backpay Specifications" was servedwith the Union. solely on "Custom Manufacturing Company c/o Frank(e) Offer all employees in the appropriate unit Florence & Roberta Florence," and on a member of thewho were terminated at its Zion, Illinois, facility law firm Goodman and Goodman, Ltd. By letter datedemployment at its Chicago, Illinois, facility, paying February 18, 1977, which recited the docket numbers oftheir travel and moving expenses if they accept the all three cases, this law firm advised the Regional Direc-offer of employment, and make said employees tor that it did not represent "the Respondent." By tele-whole for any losses they incurred by reason of the gram dated March 18, 1977, counsel for the Generaldiscrimination against them in accordance with the Counsel advised Frank and Roberta Florence that ansection of this Decision entitled "The Remedy." answer to the backpay specifications had been due onMarch 8, 1977, and that failure to file an answer immedi-Paragraphs 2(g) and (h) of the Order required the post- ately would necessitate the filing of a Motion for Sum-ing and mailing of notices. Each notice was to bear the mary Judgment.3By letter dated March 22, 1977, totypewritten names of Custom, Bobbe, Concepts in Drap- "Frank Florence & Roberta Florence/Frank Florence &ery, "and their agents Frank Florence and Roberta Flor- Associates ...Dear Mr. & Mrs. Florence," Carl Tomin-ence," and contained a blank to be executed by "Repre- berg, counsel for the General Counsel, stated:sentative" and "Title." The affidavit of service of thisDecision indicates, inter alia, that copies were sent by .* .your answer to the Backpay Specification wasregular mail to Custom, Bobbe, Concepts in Drapery, due on March 8, 1977. Unless you file your AnswerFrank Florence, and Roberta Florence, respectively. immediately I will be forced to move for SummaryOn July 19, 1976, the Board, by Deputy Associate Judgment. To the extent that your Answer fails toGeneral Counsel Elliott Moore, filed with the Court of deny the allegations of the Backpay SpecificationAppeals for the Seventh Circuit an "Application for .* .you shall be precluded from introducing anySummary Entry of a Judgment Enforcing the Board's evidence [controverting such allegations.]Order." Frank Florence and Roberta Florence were notnamed in the caption of the application, which designates Noresponse tothebackpayspecifications was filed.Custom, Bobbe, and Concepts in Drapery as "Respond- OnApril 6, 1977, Tominberg filed with the Board aent." The body of the application states that the Board's "Motion To Transfer Proceedings to the Board andorder had been issued against "Respondent, Custom ..MotionforSummary Judgment." The caption of theBobbe ...Concepts in Drapery Design, Inc., and their motion named Custom, Bobbe, Concepts in Drapery,agents Frank Florence and Roberta Florence, its officers, ".andtheiragents Frank Florence and Roberta Flor-agents, successors, and assigns." The application request- ence." The body of the motion requested summary judg-ed a judgment against "Respondent, Custom ...Bobbe ment, forfailuretofile an answer to the backpay specifi-...Concepts in Drapery Design, Inc., and their agents cations, against Custom, Bobbe, Concepts in Drapery,Frank Florence and Roberta Florence, its officers, andtheir agents Frank Florence and Roberta Flor-agents, successors, and assigns." Attached to the applica- ence." So far as relevant here, the affidavit of servicetion were copies of a proposed judgment whose captionnamed as "Respondent" (in addition to Custom, Bobbe, tThere-after, the clerk of the court returned the original appeal recordt he Board. The clerk's covering letter, dated February 25, 1977, statesand Concepts in Drapery) "their agents Frank Florence thathe tite of the cause is "National Labor Relations Board, petitioner,and Roberta Florence," and which called for a judgment Custom Manufacturing Company, etc., et at, Respondents."against "Respondent, Custom ...Bobbe ...Concepts I The copy of this telegram in the Board's formal file in Washington,in Drapery ...and their agents Frank Florence and Ro- D.C., is almost illegible. My description is based mostly on the descrip-berta Florence, its officers, agents, successors, and as- °io" i" theBoard's 1977 Supplemental Decision and Order herein (230signs." The proposed judgment constituted an almost NLRB 691) and on the description in the General Counsel's April 1977Motion for Summary Judgment. The Board's Decision states that theverbatim copy Of the Board's Order. Apparently, no Op- General Counsel "telegraphically advised Respondent's agents, Frank andposition to the application was filed. On August 23, 1976, Roberta Florence."618 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent" had engaged in certain unfair labor practices the United States Court of Appeals for the Seventh Cir-which included refusal to make payments to the pension cuit entered the judgment proposed by Board counsel.2and insurance plan as provided in the collective-bargain- On February 17, 1977, the Regional Director issued aing agreement with the Union and the termination of and document entitled "Backpay Specifications and Notice offailure and refusal to offer reinstatement to employees. Hearing" bearing all three Board docket numbers, andThe Board's Order states, in part: naming in the caption Custom, Bobbe, Concepts in Drap-ery, "and their agents Frank Florence and Roberta Flor-Respondent, Custom ...Bobbe ...Concepts in ence." The document recited that a Board Order hadDrapery ... its officers, agents, including Frank been issued against Custom "et at.," and that the court ofFlorence and Roberta Florence, successors, and as- appeals had "enforced in full the backpay provisions ofsigns, shall: the Board's Order." The document contained certain al-legations regarding the amount due from "Respondent,"including allegations regarding the amount owed to eachdiscriminatee and to the Union's pension and welfare[2](d) Pay into the pension plan and insurance fund. The total amount claimed was $35,791.90, plus in-plan all due and owing payments and contributions terest. So far as relevant here, the affidavit of serviceas provided in the collective-bargaining agreement states that the "Backpay Specifications" was servedwith the Union. solely on "Custom Manufacturing Company c/o Frank(e) Offer all employees in the appropriate unit Florence & Roberta Florence," and on a member of thewho were terminated at its Zion, Illinois, facility law firm Goodman and Goodman, Ltd. By letter datedemployment at its Chicago, Illinois, facility, paying February 18, 1977, which recited the docket numbers oftheir travel and moving expenses if they accept the all three cases, this law firm advised the Regional Direc-offer of employment, and make said employees tor that it did not represent "the Respondent." By tele-whole for any losses they incurred by reason of the gram dated March 18, 1977, counsel for the Generaldiscrimination against them in accordance with the Counsel advised Frank and Roberta Florence that ansection of this Decision entitled "The Remedy." answer to the backpay specifications had been due onMarch 8, 1977, and that failure to file an answer immedi-Paragraphs 2(g) and (h) of the Order required the post- ately would necessitate the filing of a Motion for Sum-ing and mailing of notices. Each notice was to bear the mary Judgment.3By letter dated March 22, 1977, totypewritten names of Custom, Bobbe, Concepts in Drap- "Frank Florence & Roberta Florence/Frank Florence &ery, "and their agents Frank Florence and Roberta Flor- Associates ...Dear Mr. & Mrs. Florence," Carl Tomin-ence," and contained a blank to be executed by "Repre- berg, counsel for the General Counsel, stated:sentative" and "Title." The affidavit of service of thisDecision indicates, inter alia, that copies were sent by .* .your answer to the Backpay Specification wasregular mail to Custom, Bobbe, Concepts in Drapery, due on March 8, 1977. Unless you file your AnswerFrank Florence, and Roberta Florence, respectively. immediately I will be forced to move for SummaryOn July 19, 1976, the Board, by Deputy Associate Judgment. To the extent that your Answer fails toGeneral Counsel Elliott Moore, filed with the Court of deny the allegations of the Backpay SpecificationAppeals for the Seventh Circuit an "Application for .* .you shall be precluded from introducing anySummary Entry of a Judgment Enforcing the Board's evidence [controverting such allegations.]Order." Frank Florence and Roberta Florence were notnamed in the caption of the application, which designates Noresponse tothebackpayspecifications was filed.Custom, Bobbe, and Concepts in Drapery as "Respond- OnApril 6, 1977, Tominberg filed with the Board aent." The body of the application states that the Board's "Motion To Transfer Proceedings to the Board andorder had been issued against "Respondent, Custom ..MotionforSummary Judgment." The caption of theBobbe ...Concepts in Drapery Design, Inc., and their motion named Custom, Bobbe, Concepts in Drapery,agents Frank Florence and Roberta Florence, its officers, ".andtheiragents Frank Florence and Roberta Flor-agents, successors, and assigns." The application request- ence." The body of the motion requested summary judg-ed a judgment against "Respondent, Custom ...Bobbe ment, forfailuretofile an answer to the backpay specifi-...Concepts in Drapery Design, Inc., and their agents cations, against Custom, Bobbe, Concepts in Drapery,Frank Florence and Roberta Florence, its officers, andtheir agents Frank Florence and Roberta Flor-agents, successors, and assigns." Attached to the applica- ence." So far as relevant here, the affidavit of servicetion were copies of a proposed judgment whose captionnamed as "Respondent" (in addition to Custom, Bobbe, tThere-after, the clerk of the court returned the original appeal recordt he Board. The clerk's covering letter, dated February 25, 1977, statesand Concepts in Drapery) "their agents Frank Florence thathe tite of the cause is "National Labor Relations Board, petitioner,and Roberta Florence," and which called for a judgment Custom Manufacturing Company, etc., et at, Respondents."against "Respondent, Custom ...Bobbe ...Concepts I The copy of this telegram in the Board's formal file in Washington,in Drapery ...and their agents Frank Florence and Ro- D.C., is almost illegible. My description is based mostly on the descrip-berta Florence, its officers, agents, successors, and as- °io" i" theBoard's 1977 Supplemental Decision and Order herein (230signs." The proposed judgment constituted an almost NLRB 691) and on the description in the General Counsel's April 1977Motion for Summary Judgment. The Board's Decision states that theverbatim copy Of the Board's Order. Apparently, no Op- General Counsel "telegraphically advised Respondent's agents, Frank andposition to the application was filed. On August 23, 1976, Roberta Florence."618 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent" had engaged in certain unfair labor practices the United States Court of Appeals for the Seventh Cir-which included refusal to make payments to the pension cuit entered the judgment proposed by Board counsel.2and insurance plan as provided in the collective-bargain- On February 17, 1977, the Regional Director issued aing agreement with the Union and the termination of and document entitled "Backpay Specifications and Notice offailure and refusal to offer reinstatement to employees. Hearing" bearing all three Board docket numbers, andThe Board's Order states, in part: naming in the caption Custom, Bobbe, Concepts in Drap-ery, "and their agents Frank Florence and Roberta Flor-Respondent, Custom ...Bobbe ...Concepts in ence." The document recited that a Board Order hadDrapery ... its officers, agents, including Frank been issued against Custom "et at.," and that the court ofFlorence and Roberta Florence, successors, and as- appeals had "enforced in full the backpay provisions ofsigns, shall: the Board's Order." The document contained certain al-legations regarding the amount due from "Respondent,"including allegations regarding the amount owed to eachdiscriminatee and to the Union's pension and welfare[2](d) Pay into the pension plan and insurance fund. The total amount claimed was $35,791.90, plus in-plan all due and owing payments and contributions terest. So far as relevant here, the affidavit of serviceas provided in the collective-bargaining agreement states that the "Backpay Specifications" was servedwith the Union. solely on "Custom Manufacturing Company c/o Frank(e) Offer all employees in the appropriate unit Florence & Roberta Florence," and on a member of thewho were terminated at its Zion, Illinois, facility law firm Goodman and Goodman, Ltd. By letter datedemployment at its Chicago, Illinois, facility, paying February 18, 1977, which recited the docket numbers oftheir travel and moving expenses if they accept the all three cases, this law firm advised the Regional Direc-offer of employment, and make said employees tor that it did not represent "the Respondent." By tele-whole for any losses they incurred by reason of the gram dated March 18, 1977, counsel for the Generaldiscrimination against them in accordance with the Counsel advised Frank and Roberta Florence that ansection of this Decision entitled "The Remedy." answer to the backpay specifications had been due onMarch 8, 1977, and that failure to file an answer immedi-Paragraphs 2(g) and (h) of the Order required the post- ately would necessitate the filing of a Motion for Sum-ing and mailing of notices. Each notice was to bear the mary Judgment.3By letter dated March 22, 1977, totypewritten names of Custom, Bobbe, Concepts in Drap- "Frank Florence & Roberta Florence/Frank Florence &ery, "and their agents Frank Florence and Roberta Flor- Associates ...Dear Mr. & Mrs. Florence," Carl Tomin-ence," and contained a blank to be executed by "Repre- berg, counsel for the General Counsel, stated:sentative" and "Title." The affidavit of service of thisDecision indicates, inter alia, that copies were sent by .* .your answer to the Backpay Specification wasregular mail to Custom, Bobbe, Concepts in Drapery, due on March 8, 1977. Unless you file your AnswerFrank Florence, and Roberta Florence, respectively. immediately I will be forced to move for SummaryOn July 19, 1976, the Board, by Deputy Associate Judgment. To the extent that your Answer fails toGeneral Counsel Elliott Moore, filed with the Court of deny the allegations of the Backpay SpecificationAppeals for the Seventh Circuit an "Application for .* .you shall be precluded from introducing anySummary Entry of a Judgment Enforcing the Board's evidence [controverting such allegations.]Order." Frank Florence and Roberta Florence were notnamed in the caption of the application, which designates Noresponse tothebackpayspecifications was filed.Custom, Bobbe, and Concepts in Drapery as "Respond- OnApril 6, 1977, Tominberg filed with the Board aent." The body of the application states that the Board's "Motion To Transfer Proceedings to the Board andorder had been issued against "Respondent, Custom ..MotionforSummary Judgment." The caption of theBobbe ...Concepts in Drapery Design, Inc., and their motion named Custom, Bobbe, Concepts in Drapery,agents Frank Florence and Roberta Florence, its officers, ".andtheiragents Frank Florence and Roberta Flor-agents, successors, and assigns." The application request- ence." The body of the motion requested summary judg-ed a judgment against "Respondent, Custom ...Bobbe ment, forfailuretofilean answer to the backpay specifi-...Concepts in Drapery Design, Inc., and their agents cations, against Custom, Bobbe, Concepts in Drapery,Frank Florence and Roberta Florence, its officers, andtheir agents Frank Florence and Roberta Flor-agents, successors, and assigns." Attached to the applica- ence." So far as relevant here, the affidavit of servicetion were copies of a proposed judgment whose captionnamed as "Respondent" (in addition to Custom, Bobbe, tThere-after, the clerk of the court returned the original appeal recordt he Board. The clerk's covering letter, dated February 25, 1977, statesand Concepts in Drapery) "their agents Frank Florence thathe tite of the cause is "National Labor Relations Board, petitioner,and Roberta Florence," and which called for a judgment Custom Manufacturing Company, etc., et at, Respondents."against "Respondent, Custom ...Bobbe ...Concepts I The copy of this telegram in the Board's formal file in Washington,in Drapery ...and their agents Frank Florence and Ro- D.C., is almost illegible. My description is based mostly on the descrip-berta Florence, its officers, agents, successors, and as- °io" i" theBoard's 1977 Supplemental Decision and Order herein (230signs." The proposed judgment constituted an almost NLRB 691) and on the description in the General Counsel's April 1977Motion for Summary Judgment. The Board's Decision states that theverbatim copy Of the Board's Order. Apparently, no Op- General Counsel "telegraphically advised Respondent's agents, Frank andposition to the application was filed. On August 23, 1976, Roberta Florence." CUSTOM MANUFACTURING COMPANY 619with respect to this motion named only "Custom Manu- make whole the discriminatees by payment to them offacturing Company c/o Frank Florence and Roberta "the amount following their names and by payment toFlorence." On April 20, 1977, under the same caption the [Union] pension plan ...the amount following itsand with the same docket numbers as those set forth in name." Also, the application alleged that "the Respond-the motion, the Board transferred the proceedings to ents" had committed unfair labor practices. The applica-itself and directed that cause be shown before May 4, tion requested a supplemental judgment summarily en-1977, why the Motion for Summary Judgment should forcing the Board's 1977 Order, and requiring "Respond-not be granted. So far as relevant here, the affidavit of ents, Custom ...Bobbe ...Concepts in Drapery ...service states that the show-cause notice was mailed by and their agents Frank Florence and Roberta Florence"registered mail to "Custom Manufacturing Company c/o to comply therewith. So far as relevant here, the certifi-Frank Florence and Roberta Florence" only and by reg- cate of service with respect to this application recitesular mail to Bobbe and Concepts in Drapery. service on the law firm Dorfman, DeKoven, Cohen, andNo response was filed to the April 20, 1977, show- Laner (described in the certificate of service as counselcause notice. On July 7, 1977, the Board issued a Supple- for "Respondents"); Custom "c/o Frank Florence & Ro-mental Decision under the same caption and with the berta Florence," Bobbe; and Concepts in Drapery. Onsame docket numbers as those in the April 6, 1977, April 20, 1979, the Seventh Circuit entered a "Supple-motion. 230 NLRB 691. The Decision stated, inter li, mental Judgment Enforcing a Supplemental Order of thethat the Board's October 1975 Order had directed that National Labor Relations Board." This judgment, in theCustom, Bobbe, Concepts in Drapery, "and their agents form requested by Board counsel, named in the captionFrank Florence and Roberta Florence, herein called theom ...Bobbe ...[Concepts] in Drapery ..Respondents, make whole certain employees and the and thr agents Fran Florce and Roberta Florence,[Union's] pension and insurance fund." In view of the ab- Respondents" and required Respondents, Customsence of any response to the General Counsel's motion Bobbe ...Concepts in Drapery ...and their agentsand the Board's show-cause notice, the Board found the Frank Florence and Roberta Florence to make wholeallegations of the backpay specifications to be true.4The t e dicrinatees naed below, amet t o them oBoard's ruling on the Motion for Summary Judgment the montlloiatees named below, by payment to them ofstates, inter alia, that the Board "orders the payment [of t amount following th.r names and by payment to thethe amounts set forth in the Specifications as net backpay [unon] p p theamountf itand as payments due and owing to the contractual pen- namesion plan] jointly and severally by Respondents." The. T INSTANT PROCEEDINGOrder itself states, in part:[T]he National Labor Relations Board hereby A. Jurisdiction; Matters Established by the Pleadingsorders that the Respondents, Custom ...Bobbe , t A R...Concepts in Drapery ... and their agents On May 16, 1980, the Acting Regional Director issuedFrank Florence and Roberta Florence, make whole the backpay specification and notice of hearing whichthe discriminatees named below, by payment to gave rise to the proceeding before me. The specificationthem of the amount following their names and by alleged, inter alia, that Interior was an alter ego ofpayment to the [union] pension plan ...the Custom, Bobbe, and Concepts in Drapery and was obli-amount following its name. gated to pay to the employees and the Union funds thesums specified in the Board's July 1977 Order and theSo far as relevant here, the affidavit of service of this Court's 1979 judgment. On June 2, 1980, AttorneysSupplemental Decision and Order recites that copies Richard L. Marcus and Irving M. Geslewitz, on Interi-were served on Custom "c/o Frank Florence & Roberta or's behalf, filed a motion to dismiss the May 1980 back-Florence," Bobbe, and Concepts in Drapery. pay specification for lack of jurisdiction. Interior assert-On March 19, 1979, Deputy Associate General Coun- ed that the Court's April 1979 judgment was final andsel Moore filed on behalf of the Board an application to did not remand the proceedings to the Board, and thatthe Seventh Circuit for a supplemental judgment enforc- the Board had failed, before issuing the May 1980 back-ing the Board's July 1977 Order. The caption named as pay specification, to apply to the court for leave to"Respondents" Custom, Bobbe, Concepts in Drapery, adduce additional evidence that Interior was an alter egoand their agents Frank Florence and Roberta Florence." of the other three corporations. Further, the motion as-The application stated that the 1977 Board Order had serted that the Board's Rules and Regulations do notbeen issued against "Respondents, Custom ...Bobbe provide for a proceeding of the nature described in the...Concepts in Drapery ...and their agents Frank May 1980 backpay specification. On July 31, 1980, thisFlorence and Roberta Florence." Further, the applica- motion was denied by Administrative Law Judge Wil-tion stated that the Board had ordered "Respondents, liam A. Gershuny on the authority of N.LR.B. v. CCC.Custom ...Bobbe ...Concepts in Drapery ...and Associates, Inc., 306 F.2d 534 (2d Cir. 1962). See alsotheir agents Frank Florence and Roberta Florence" to Coast Delivery Service, Inc., 198 NLRB 1026 (1972).' In the form signed by the Board members, the Supplemental Decision ' The face of this May 1980 backpay specification indicates that effortsstates, inter alia, that "Respondents [sic] counsel's law firm advised that it were made to serve, inter alia. Concepts in Drapery, Custom, and Bobbeno longer represented the Respondents." (As printed in the Board's "c/o" the Florences, and the Florences individually. None of these wasbound reports, the first word in the quoted material is Respondents'.") named in the certificates of service filed by Interior's counsel in connec-The letter in fact referred to "the Respondent." tion with his motion and reply memorandum.CUSTOM MANUFACTURING COMPANY 619with respect to this motion named only "Custom Manu- make whole the discriminatees by payment to them offacturing Company c/o Frank Florence and Roberta "the amount following their names and by payment toFlorence." On April 20, 1977, under the same caption the [Union] pension plan ... the amount following itsand with the same docket numbers as those set forth in name." Also, the application alleged that "the Respond-the motion, the Board transferred the proceedings to ents" had committed unfair labor practices. The applica-itself and directed that cause be shown before May 4, tion requested a supplemental judgment summarily en-1977, why the Motion for Summary Judgment should forcing the Board's 1977 Order, and requiring "Respond-not be granted. So far as relevant here, the affidavit of ents, Custom ...Bobbe ...Concepts in Drapery ...service states that the show-cause notice was mailed by and their agents Frank Florence and Roberta Florence"registered mail to "Custom Manufacturing Company c/o to comply therewith. So far as relevant here, the certifi-Frank Florence and Roberta Florence" only and by reg- cate of service with respect to this application recitesular mail to Bobbe and Concepts in Drapery. service on the law firm Dorfman, DeKoven, Cohen, andNo response was filed to the April 20, 1977, show- Laner (described in the certificate of service as counselcause notice. On July 7, 1977, the Board issued a Supple- for "Respondents"); Custom "c/o Frank Florence & Ro-mental Decision under the same caption and with the berta Florence," Bobbe; and Concepts in Drapery. Onsamedocket numbers as those in the April 6, 1977, April 20, 1979, theSeventh Circuit entered a "Supple-motion. 230 NLRB 691. The Decision stated, inter alia, mental Judgment Enforcing a Supplemental Order of thethat the Board's October 1975 Order had directed that National Labor Relations Board." This judgment, in theCustom, Bobbe, Concepts in Drapery, "and their agents form requested by Board counsel, named in the captionFrank Florence and Roberta Florence, herein called the "Cuom ...Bobbe ...[Concepts] in Drapery ..Respondents, make whole certain employees and the and their agents Frank Florece and Roberta Florence,[Union's] pension and insurance fund." In view of the ab- R an r " C ...sence of any response to the General Counsel's motion Bbe Cncpts iDspom ..and the Board's show-cause notice, the Board found the BobbeFrn F Concepta nd DraperyFlrc andtheo ragentsallegations of the backpay specifications to be true.4The tFrankFlorenceandRobertaFlorencw by pake wholeBoard's ruling on the Motion for Summary Judgment theaonflwgthatees named below, by payment to them ofstates, inter alia, that the Board "orders the payment [of the amount following their names and by payment to thethe amounts set forth in the Specifications as net backpay [union] p^810" p11" * theamountname" *tand as payments due and owing to the contractual pen-sion plan] jointly and severally by Respondents." TheINSTANT PROCEEDINGOrder itself states, in part:[T]he National Labor Relations Board hereby A. Jurisdiction; Matters Established by the Pleadingsorders that the Respondents, Custom ...Bobbe O , 18 th At. R D ise...Concepts in Drapery ... and their agents On^ 16, 1980thebackpa Regional Director issuedFrank Florence and Roberta Florence, make whole the^p^ specification and notice of hearing whichthe discriminatees named below, by payment to gave rise to the proceeding before me. The specificationthem of the amount following their names and by alleged, inter alia. that Interior was an alter ego ofpayment to the [union] pension plan ... the Custom, Bobbe, and Concepts in Drapery and was obli-amount following its name. gated to pay to the employees and the Union funds thesums specified in the Board's July 1977 Order and theSo far as relevant here, the affidavit of service of this Court's 1979 judgment. On June 2, 1980, AttorneysSupplemental Decision and Order recites that copies Richard L. Marcus and Irving M. Geslewitz, on Interi-were served on Custom "c/o Frank Florence & Roberta or's behalf, filed a motion to dismiss the May 1980 back-Florence," Bobbe, and Concepts in Drapery. pay specification for lack of jurisdiction.' Interior assert-On March 19, 1979, Deputy Associate General Coun- ed that the Court's April 1979 judgment was final andsel Moore filed on behalf of the Board an application to did not remand the proceedings to the Board, and thatthe Seventh Circuit for a supplemental judgment enforc- the Board had failed, before issuing the May 1980 back-ing the Board's July 1977 Order. The caption named as pay specification, to apply to the court for leave to"Respondents" Custom, Bobbe, Concepts in Drapery, adduce additional evidence that Interior was an alter egoand their agents Frank Florence and Roberta Florence." of the other three corporations. Further, the motion as-The application stated that the 1977 Board Order had serted that the Board's Rules and Regulations do notbeen issued against "Respondents, Custom ...Bobbe provide for a proceeding of the nature described in the...Concepts in Drapery ... and their agents Frank May 1980 backpay specification. On July 31, 1980, thisFlorence and Roberta Florence." Further, the applica- motion was denied by Administrative Law Judge Wil-tion stated that the Board had ordered "Respondents, liam A. Gershuny on the authority of N.LR.B. v. C.C.Custom ...Bobbe ...Concepts in Drapery ... and Associates, Inc., 306 F.2d 534 (2d Cir. 1962). See alsotheir agents Frank Florence and Roberta Florence" to Coast Delivery Service, Inc., 198 NLRB 1026 (1972).* In the form signed by the Board members, the Supplemental Decision I The face of this May 1980 backpay specification indicates that effortsstates, inter alia. that "Respondents [sic] counsel's law firm advised that it were made to serve, inter alia. Concepts in Drapery, Custom, and Bobbeno longer represented the Respondents." (As printed in the Board's "c/o" the Florences, and the Florences individually. None of these wasbound reports, the first word in the quoted material is Respondents'.") named in the certificates of service filed by Interior's counsel in connec-The letter in fact referred to "the Respondent." tion with his motion and reply memorandum.CUSTOM MANUFACTURING COMPANY 619with respect to this motion named only "Custom Manu- make whole the discriminatees by payment to them offacturing Company c/o Frank Florence and Roberta "the amount following their names and by payment toFlorence." On April 20, 1977, under the same caption the [Union] pension plan ... the amount following itsand with the same docket numbers as those set forth in name." Also, the application alleged that "the Respond-the motion, the Board transferred the proceedings to ents" had committed unfair labor practices. The applica-itself and directed that cause be shown before May 4, tion requested a supplemental judgment summarily en-1977, why the Motion for Summary Judgment should forcing the Board's 1977 Order, and requiring "Respond-not be granted. So far as relevant here, the affidavit of ents, Custom ...Bobbe ...Concepts in Drapery ...service states that the show-cause notice was mailed by and their agents Frank Florence and Roberta Florence"registered mail to "Custom Manufacturing Company c/o to comply therewith. So far as relevant here, the certifi-Frank Florence and Roberta Florence" only and by reg- cate of service with respect to this application recitesular mail to Bobbe and Concepts in Drapery. service on the law firm Dorfman, DeKoven, Cohen, andNo response was filed to the April 20, 1977, show- Laner (described in the certificate of service as counselcause notice. On July 7, 1977, the Board issued a Supple- for "Respondents"); Custom "c/o Frank Florence & Ro-mental Decision under the same caption and with the berta Florence," Bobbe; and Concepts in Drapery. Onsamedocket numbers as those in the April 6, 1977, April 20, 1979, theSeventh Circuit entered a "Supple-motion. 230 NLRB 691. The Decision stated, inter alia, mental Judgment Enforcing a Supplemental Order of thethat the Board's October 1975 Order had directed that National Labor Relations Board." This judgment, in theCustom, Bobbe, Concepts in Drapery, "and their agents form requested by Board counsel, named in the captionFrank Florence and Roberta Florence, herein called the "Cuom ...Bobbe ...[Concepts] in Drapery ..Respondents, make whole certain employees and the and their agents Frank Florece and Roberta Florence,[Union's] pension and insurance fund." In view of the ab- R an r " C ...sence of any response to the General Counsel's motion Bb ..Cnp in Draper ...and the Board's show-cause notice, the Board found the BobbeFrn F Concepta nd DraperyFon and[to] maewtoallegations of the backpay specifications to be true.4The tFrankFlorenceandRobertaFlorencw b e make wholeBoard's ruling on the Motion for Summary Judgment theaonflwgthatees named below, by payment to them ofstates, inter alia, that the Board "orders the payment [of the amount following their names and by payment to thethe amounts set forth in the Specifications as net backpay [union] p^810" p11" * theamountnaew.g *tand as payments due and owing to the contractual pen-sion plan] jointly and severally by Respondents." TheINSTANT PROCEEDINGOrder itself states, in part:[T]he National Labor Relations Board hereby A. Jurisdiction; Matters Established by the Pleadingsorders that the Respondents, Custom ...Bobbe O , 18 th At. R D ise...Concepts in Drapery ... and their agents On^ 16, 1980thebackpa Regional Director issuedFrank Florence and Roberta Florence, make whole the^p^ specification and notice of hearing whichthe discriminatees named below, by payment to gave rise to the proceeding before me. The specificationthem of the amount following their names and by alleged, inter alia, that Interior was an alter ego ofpayment to the [union] pension plan ... the Custom, Bobbe, and Concepts in Drapery and was obli-amount following its name. gated to pay to the employees and the Union funds thesums specified in the Board's July 1977 Order and theSo far as relevant here, the affidavit of service of this Court's 1979 judgment. On June 2, 1980, AttorneysSupplemental Decision and Order recites that copies Richard L. Marcus and Irving M. Geslewitz, on Interi-were served on Custom "c/o Frank Florence & Roberta or's behalf, filed a motion to dismiss the May 1980 back-Florence," Bobbe, and Concepts in Drapery. pay specification for lack of jurisdiction.' Interior assert-On March 19, 1979, Deputy Associate General Coun- ed that the Court's April 1979 judgment was final andsel Moore filed on behalf of the Board an application to did not remand the proceedings to the Board, and thatthe Seventh Circuit for a supplemental judgment enforc- the Board had failed, before issuing the May 1980 back-ing the Board's July 1977 Order. The caption named as pay specification, to apply to the court for leave to"Respondents" Custom, Bobbe, Concepts in Drapery, adduce additional evidence that Interior was an alter egoand their agents Frank Florence and Roberta Florence." of the other three corporations. Further, the motion as-The application stated that the 1977 Board Order had serted that the Board's Rules and Regulations do notbeen issued against "Respondents, Custom ...Bobbe provide for a proceeding of the nature described in the...Concepts in Drapery ... and their agents Frank May 1980 backpay specification. On July 31, 1980, thisFlorence and Roberta Florence." Further, the applica- motion was denied by Administrative Law Judge Wil-tion stated that the Board had ordered "Respondents, liam A. Gershuny on the authority of N.LR.B. v. C.C.Custom ...Bobbe ...Concepts in Drapery ... and Associates, Inc., 306 F.2d 534 (2d Cir. 1962). See alsotheir agents Frank Florence and Roberta Florence" to Coast Delivery Service, Inc., 198 NLRB 1026 (1972).* In the form signed by the Board members, the Supplemental Decision I The face of this May 1980 backpay specification indicates that effortsstates, inter alia. that "Respondents [sic] counsel's law firm advised that it were made to serve, inter alia. Concepts in Drapery, Custom, and Bobbeno longer represented the Respondents." (As printed in the Board's "c/o" the Florences, and the Florences individually. None of these wasbound reports, the first word in the quoted material is Respondents'.") named in the certificates of service filed by Interior's counsel in connec-The letter in fact referred to "the Respondent." tion with his motion and reply memorandum.CUSTOM MANUFACTURING COMPANY 619with respect to this motion named only "Custom Manu- make whole the discriminatees by payment to them offacturing Company c/o Frank Florence and Roberta "the amount following their names and by payment toFlorence." On April 20, 1977, under the same caption the [Union] pension plan ... the amount following itsand with the same docket numbers as those set forth in name." Also, the application alleged that "the Respond-the motion, the Board transferred the proceedings to ents" had committed unfair labor practices. The applica-itself and directed that cause be shown before May 4, tion requested a supplemental judgment summarily en-1977, why the Motion for Summary Judgment should forcing the Board's 1977 Order, and requiring "Respond-not be granted. So far as relevant here, the affidavit of ents, Custom ...Bobbe ...Concepts in Drapery ...service states that the show-cause notice was mailed by and their agents Frank Florence and Roberta Florence"registered mail to "Custom Manufacturing Company c/o to comply therewith. So far as relevant here, the certifi-Frank Florence and Roberta Florence" only and by reg- cate of service with respect to this application recitesular mail to Bobbe and Concepts in Drapery. service on the law firm Dorfman, DeKoven, Cohen, andNo response was filed to the April 20, 1977, show- Laner (described in the certificate of service as counselcause notice. On July 7, 1977, the Board issued a Supple- for "Respondents"); Custom "c/o Frank Florence & Ro-mental Decision under the same caption and with the berta Florence," Bobbe; and Concepts in Drapery. Onsamedocket numbers as those in the April 6, 1977, April 20, 1979, theSeventh Circuit entered a "Supple-motion. 230 NLRB 691. The Decision stated, inter alia, mental Judgment Enforcing a Supplemental Order of thethat the Board's October 1975 Order had directed that National Labor Relations Board." This judgment, in theCustom, Bobbe, Concepts in Drapery, "and their agents form requested by Board counsel, named in the captionFrank Florence and Roberta Florence, herein called the "Cuom ...Bobbe ...[Concepts] in Drapery ..Respondents, make whole certain employees and the and their agents Frank Florece and Roberta Florence,[Union's] pension and insurance fund." In view of the ab- R an r " C ...sence of any response to the General Counsel's motion Bbe Cncpts iDspom ..and the Board's show-cause notice, the Board found the BobbeFrn F Concepta nd DraperyFlrec and[to] maewtallegations of the backpay specifications to be true.4The tFrankFlorenceandRobertaFlorencw b e make wholeBoard's ruling on the Motion for Summary Judgment thediscunminatees named below, by payment to them ofstates, inter alia, that the Board "orders the payment [of the amount following their names and by payment to thethe amounts set forth in the Specifications as net backpay [union] p^810" p11" * theamountnaew.g *tand as payments due and owing to the contractual pen-sion plan] jointly and severally by Respondents." TheINSTANT PROCEEDINGOrder itself states, in part:[T]he National Labor Relations Board hereby A. Jurisdiction; Matters Established by the Pleadingsorders that the Respondents, Custom ...Bobbe O , 18 th At. R D ise...Concepts in Drapery ... and their agents On^ 16, 1980thebackpa Regional Director issuedFrank Florence and Roberta Florence, make whole the^p^ specification and notice of hearing whichthe discriminatees named below, by payment to gave rise to the proceeding before me. The specificationthem of the amount following their names and by alleged, inter alia, that Interior was an alter ego ofpayment to the [union] pension plan ... the Custom, Bobbe, and Concepts in Drapery and was obli-amount following its name. gated to pay to the employees and the Union funds thesums specified in the Board's July 1977 Order and theSo far as relevant here, the affidavit of service of this Court's 1979 judgment. On June 2, 1980, AttorneysSupplemental Decision and Order recites that copies Richard L. Marcus and Irving M. Geslewitz, on Interi-were served on Custom "c/o Frank Florence & Roberta or's behalf, filed a motion to dismiss the May 1980 back-Florence," Bobbe, and Concepts in Drapery. pay specification for lack of jurisdiction.' Interior assert-On March 19, 1979, Deputy Associate General Coun- ed that the Court's April 1979 judgment was final andsel Moore filed on behalf of the Board an application to did not remand the proceedings to the Board, and thatthe Seventh Circuit for a supplemental judgment enforc- the Board had failed, before issuing the May 1980 back-ing the Board's July 1977 Order. The caption named as pay specification, to apply to the court for leave to"Respondents" Custom, Bobbe, Concepts in Drapery, adduce additional evidence that Interior was an alter egoand their agents Frank Florence and Roberta Florence." of the other three corporations. Further, the motion as-The application stated that the 1977 Board Order had serted that the Board's Rules and Regulations do notbeen issued against "Respondents, Custom ...Bobbe provide for a proceeding of the nature described in the...Concepts in Drapery ... and their agents Frank May 1980 backpay specification. On July 31, 1980, thisFlorence and Roberta Florence." Further, the applica- motion was denied by Administrative Law Judge Wil-tion stated that the Board had ordered "Respondents, liam A. Gershuny on the authority of N.LR.B. v. C.C.Custom ...Bobbe ...Concepts in Drapery ... and Associates, Inc., 306 F.2d 534 (2d Cir. 1962). See alsotheir agents Frank Florence and Roberta Florence" to Coast Delivery Service, Inc., 198 NLRB 1026 (1972).* In the form signed by the Board members, the Supplemental Decision I The face of this May 1980 backpay specification indicates that effortsstates, inter alia. that "Respondents [sic] counsel's law firm advised that it were made to serve, inter alia. Concepts in Drapery, Custom, and Bobbeno longer represented the Respondents." (As printed in the Board's "c/o" the Florences, and the Florences individually. None of these wasbound reports, the first word in the quoted material is Respondents'.") named in the certificates of service filed by Interior's counsel in connec-The letter in fact referred to "the Respondent." tion with his motion and reply memorandum. 620 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe caption of the May 1980 backpay specification set retained a security interest in all of Custom's assets, in-forth the docket number of all three cases and named cluding its inventory, fixtures, machinery, and accountsCustom; Bobbe; Concepts in Drapery; "and their agents receivable. The loan was personally guaranteed byFrank and Roberta Florence"; and "Interior Concepts, Rubin, his wife, and Frank Florence.7Inc., and its agents Terry Sterling, Frank and Roberta When operating the plant, Zion Industries had had aFlorence." The backpay specification alleged, inter alia, collective-bargaining agreement with the Internationalthat in October 1975 the Board had ordered "Custom, Chemical Workers Union, Local 665 (the Union) cover-Bobbe, Concepts [in Drapery], their agents Frank and ing factory and warehouse employees. Custom hiredRoberta Florence, and successors and assigns" to pay about 50 of these former Zion Industries employees, rec-into the pension plan and the insurance plan all due and ognized the Union, and either assumed the existing col-owing payments, and to make whole employees who had lective-bargaining contract or executed a new one. Thebeen discharged from the Zion, Illinois, facility for any Board found in the unfair labor practice proceeding thatlosses they incurred as a result of "Respondent's" dis- Custom entered into a collective-bargaining agreementcrimination against them. The backpay specification fur- effective from July 1, 1974, to June 30, 1976 (220 NLRBther alleged that the Board's July 1977 Supplemental De- at 1257-58). The unopposed February 1977 backpaycision and Order ordered "Respondents Custom, Bobbe, specification states that in July 1973 "RespondentConcepts [in Drapery] and their agents Frank and Ro- ee ain a ents into the Unns penson andberta Florence" to make payments totalling $35,791.90, ease paye eplus interest to 10 named employees and the Union's in- weare unsurance and pension funds "for Respondents [sic] viola-Frank Florence was Custom's president and treasurer,tions" of the Act. In addition, the backpay specification and directed Custom's business on a day-to-day basis. Inalleged that Bobbe and Concepts in Drapery were August 1973, Terry Sterling became Custom's salariedsuccessive alter egos of Custom, and that "IT]he Flor- controller and office manager, in which capacities heences by Roberta Florence and/or by Frank Florence "sat in on most of the labor relations," oversaw the bill-have been, at all times material herein, shareholders of 50 ing and the invoices, had the orders processed, keptpercent or more of the stock in Custom, Bobbe, and track of making payments on payables, made credit in-Concepts [in Drapery], and, at all times material herein, formation, and organized the office. He was never an of-were controlling owners or the owner of Custom, ficer or shareholder in Custom, and is no kin to theBobbe, and Concepts [in Drapery]." Attorney Geslewitz Rubins or the Florences.filed an answer to the backpay specification as Interior's Between 85 and 90 percent of Custom's business con-attorney, in which answer he admitted all the allegations sisted of manufacturing draperies from its own fabrics toset forth in this paragraph except the alter ego allega- be hung in private residences. The homeowner wouldtions.6At the hearing before me, Attorney Geslewitz ap- select a fabric from a sample on display at Custom's fac-peared on behalf of Interior and on behalf of the Flor- tory or (more often) at a retail store. If the selection wasences in their capacity as its agents. Geslewitz then ad- made at a retail store, a salesperson would take down themitted the alter ego allegations set forth in this para- customer's dimension and fabrication specifications andgraph. forward the order to Custom, which would make theB. Te Business O d by C m, B e, draperies and bill the store. Inferentially, the store had tohe neses pera by Ctom, Bobepay Custom whether the homeowner paid the store orConcepts in Drapery, and InteriorConcepts in D , ad I r not. If the selection was made at Custom's own factory,1. Custom someone from Custom's office would take down themeasurements. Custom would then manufacture theCustom was organized in 1967 and incorporated in draperies and bill the homeowner directly. On occasion,1969, several years before the marriage of Frank and Ro- Custom's employees would also install the draperies.berta Florence. Initially, Frank Florence owned all of Custom did not sell raw fabric, but on occasion, if a cus-Custom's stock. In 1972, one Ben Rubin bought 50 per- tomer wanted a set of draperies and also wanted a fewcent of Custom's shares. Until 1973, Custom was located yards of the drapery material to make something elseon Western Avenue in Chicago, Illinois. During this Custom would include that yardage as part of the sale.period, Custom was a profitable operation. In July 1973, About 10 to 15 percent of Custom's business came fromCustom leased, and moved its entire operations to, aCustom leased, and moved its entire operations to, a Benjamin Brothers, Custom's only nonretail customer.Zion, Illinois, plant previously occupied by the drapery Benjamin Brothers is a hotel furnishing supplier whichdivision of Zion Industries, Inc. Custom did not purchase BBrothersteshin suppier ithe plant building in Zion, about 25 miles from Chicago, puts together packages of furniture, fixtures, draperies,but did purchase Zion Industries' equipment, sewing and other items whch would go into the roms of aequipment, inventory, and fixtures. In addition, Custom hotelwhihsbeing opened up, remodeled, or refur-moved its Chicago equipment to the Zion plant. In order bished. As described in greater detail infra, sectionto obtain capital to purchase and operate the business in IB,4 the fabric for draperies ordered by BenjaminZion, Custom borrowed $150,000 from Continental Illi-nois Bank (Continental). To secure this loan, Continental The Florences were married in 1972. Roberta Florence had receivedmoneys from her former husband, who was killed in an accident, and hadto raise three children from that marriage. Frank Florence told Continen-' The certificate of service attached to this answer names only the tal that, because of these circumstances, he would not "allow" his wife tounion representative. sign on the loan. Continental agreed.620 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe caption of the May 1980 backpay specification set retained a security interest in all of Custom's assets, in-forth the docket number of all three cases and named eluding its inventory, fixtures, machinery, and accountsCustom; Bobbe; Concepts in Drapery; "and their agents receivable. The loan was personally guaranteed byFrank and Roberta Florence"; and "Interior Concepts, Rubin, his wife, and Frank Florence.7Inc., and its agents Terry Sterling, Frank and Roberta When operating the plant, Zion Industries had had aFlorence." The backpay specification alleged, inter alia, collective-bargaining agreement with the Internationalthat in October 1975 the Board had ordered "Custom, Chemical Workers Union, Local 665 (the Union) cover-Bobbe, Concepts [in Drapery], their agents Frank and ing factory and warehouse employees. Custom hiredRoberta Florence, and successors and assigns" to pay about 50 of these former Zion Industries employees, rec-into the pension plan and the insurance plan all due and ognized the Union, and either assumed the existing col-owing payments, and to make whole employees who had lective-bargaining contract or executed a new one. Thebeen discharged from the Zion, Illinois, facility for any Board found in the unfair labor practice proceeding thatlosses they incurred as a result of "Respondent's" dis- Custom entered into a collective-bargaining agreementcrimination against them. The backpay specification fur- effective from July 1, 1974, to June 30, 1976 (220 NLRBther alleged that the Board's July 1977 Supplemental De- at 1257-58). The unopposed February 1977 backpaycision and Order ordered "Respondents Custom, Bobbe, specification states that in July 1973 "RespondentConcepts [in Drapery] and their agents Frank and Ro- c m p i t Uin p andberta Florence" to make payments totalling $35,791.90, welfare fund.plus interest to 10 named employees and the Union's in- wFank Fnw Csurance and pension funds "for Respondents [sic] viola-FrankFlorence was Custom's president and treasurer,tions" of the Act. In addition, the backpay specification anddirected Custom's business on a day-to-day basis. Inalleged that Bobbe and Concepts in Drapery were August 1973, Terry Sterling became Custom's salariedsuccessive alter egos of Custom, and that "[T]he Flor-_ controller and office manager, in which capacities heences by Roberta Florence and/or by Frank Florence ."satin on most of the labor relations," oversaw the bill-have been, at all times material herein, shareholders of 50 ing and the invoices, had the orders processed, keptpercent or more of the stock in Custom, Bobbe, and track of making payments on payables, made credit in-Concepts [in Drapery], and, at all times material herein, formation, and organized the office. He was never an of-were controlling owners or the owner of Custom, ficer or shareholder in Custom, and is no kin to theBobbe, and Concepts [in Drapery]." Attorney Geslewitz Rubins or the Florences.filed an answer to the backpay specification as Interior's Between 85 and 90 percent of Custom's business con-attorney, in which answer he admitted all the allegations sisted of manufacturing draperies from its own fabrics toset forth in this paragraph except the alter ego allega- be hung in private residences. The homeowner wouldtions.6At the hearing before me, Attorney Geslewitz ap- select a fabric from a sample on display at Custom's fac-peared on behalf of Interior and on behalf of the Flor- tory or (more often) at a retail store. If the selection wasences in their capacity as its agents. Geslewitz then ad- made at a retail store, a salesperson would take down themitted the alter ego allegations set forth in this para- customer's dimension and fabrication specifications andgraph. forward the order to Custom, which would make theB. Tne. Businesses Operated by Custom, Bob1edraperies and bill the store. Inferentially, the store had toCo sncepss inODrapery ated Iynsteriom, Bobpay Custom whether the homeowner paid the store orConcepts in Drapery, and Inreriorrri *i <- > rnot. If the selection was made at Custom's own factory,1. Custom someone from Custom's office would take down themeasurements. Custom would then manufacture theCustom was organized in 1967 and incorporated in draperies and bill the homeowner directly. On occasion,1969, several years before the marriage of Frank and Ro- Custom's employees would also install the draperies.berta Florence. Initially, Frank Florence owned all of Custom did not sell raw fabric, but on occasion, if a cus-Custom's stock. In 1972, one Ben Rubin bought 50 per- tomer wanted a set of draperies and also wanted a fewcent of Custom's shares. Until 1973, Custom was located y o t dp m t something else,on Western Avenue in Chicago, Illinois. During this Custom would include that yardage as part of the sale.period, Custom was a profitable operation. In July 1973, A 1 t 1 p Custom's business came fromCustom leased, and moved its entire operations to, a njami ro Csm onl n customerZion, Illinois, plant previously occupied by the drapery Bnai Brothersisa ot lning su stomecdivision of Zion Industries, Inc. Custom did not purchase pBenustgnBrotherpa gsof ahotelureshing supplier whichthe plant building in Zion, about 25 miles from Chicago, p other i Pwckages of furniture, fixtures, draperies,but did purchase Zion Industries' equipment, sewingandotherltemswhlchwould80 into the rooms of aequipment, inventory, and fixtures. In addition, Custom hotelwhichisbeing opened up, remodeled, or refur-moved its Chicago equipment to the Zion plant. In order bished.Asdescribed in greater detail infra, sectionto obtain capital to purchase and operate the business in ILBA4thefabricfordraperies ordered by BenjaminZion, Custom borrowed $150,000 from Continental Illi-nois Bank (Continental). TO secure this loan, Continental The Florences were married in 1972. Roberta Florence had receivedmoneys from her former husband, who was killed in an accident, and hadto raise three children from that marriage. Frank Florence told Continmn-* The certificate of service attached to this answer names only the tal that, because of these circumstances, he would not "allow" his wife tounion representative. sign on the loan. Continental agreed.620 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe caption of the May 1980 backpay specification set retained a security interest in all of Custom's assets, in-forth the docket number of all three cases and named eluding its inventory, fixtures, machinery, and accountsCustom; Bobbe; Concepts in Drapery; "and their agents receivable. The loan was personally guaranteed byFrank and Roberta Florence"; and "Interior Concepts, Rubin, his wife, and Frank Florence.7Inc., and its agents Terry Sterling, Frank and Roberta When operating the plant, Zion Industries had had aFlorence." The backpay specification alleged, inter alia, collective-bargaining agreement with the Internationalthat in October 1975 the Board had ordered "Custom, Chemical Workers Union, Local 665 (the Union) cover-Bobbe, Concepts [in Drapery], their agents Frank and ing factory and warehouse employees. Custom hiredRoberta Florence, and successors and assigns" to pay about 50 of these former Zion Industries employees, rec-into the pension plan and the insurance plan all due and ognized the Union, and either assumed the existing col-owing payments, and to make whole employees who had lective-bargaining contract or executed a new one. Thebeen discharged from the Zion, Illinois, facility for any Board found in the unfair labor practice proceeding thatlosses they incurred as a result of "Respondent's" dis- Custom entered into a collective-bargaining agreementcrimination against them. The backpay specification fur- effective from July 1, 1974, to June 30, 1976 (220 NLRBther alleged that the Board's July 1977 Supplemental De- at 1257-58). The unopposed February 1977 backpaycision and Order ordered "Respondents Custom, Bobbe, specification states that in July 1973 "RespondentConcepts [in Drapery] and their agents Frank and Ro- c m p i t Uin p andberta Florence" to make payments totalling $35,791.90, welfare fund.plus interest to 10 named employees and the Union's in- wFank Fnw Csurance and pension funds "for Respondents [sic] viola-FrankFlorence was Custom's president and treasurer,tions" of the Act. In addition, the backpay specification anddirected Custom's business on a day-to-day basis. Inalleged that Bobbe and Concepts in Drapery were August 1973, Terry Sterling became Custom's salariedsuccessive alter egos of Custom, and that "[T]he Flor-_ controller and office manager, in which capacities heences by Roberta Florence and/or by Frank Florence ."satin on most of the labor relations," oversaw the bill-have been, at all times material herein, shareholders of 50 ing and the invoices, had the orders processed, keptpercent or more of the stock in Custom, Bobbe, and track of making payments on payables, made credit in-Concepts [in Drapery], and, at all times material herein, formation, and organized the office. He was never an of-were controlling owners or the owner of Custom, ficer or shareholder in Custom, and is no kin to theBobbe, and Concepts [in Drapery]." Attorney Geslewitz Rubins or the Florences.filed an answer to the backpay specification as Interior's Between 85 and 90 percent of Custom's business con-attorney, in which answer he admitted all the allegations sisted of manufacturing draperies from its own fabrics toset forth in this paragraph except the alter ego allega- be hung in private residences. The homeowner wouldtions.6At the hearing before me, Attorney Geslewitz ap- select a fabric from a sample on display at Custom's fac-peared on behalf of Interior and on behalf of the Flor- tory or (more often) at a retail store. If the selection wasences in their capacity as its agents. Geslewitz then ad- made at a retail store, a salesperson would take down themitted the alter ego allegations set forth in this para- customer's dimension and fabrication specifications andgraph. forward the order to Custom, which would make theB. Tne. Businesses Operated by Custom, Bob1edraperies and bill the store. Inferentially, the store had toCo usncesss inDraperyated byInsteriom, Bobpay Custom whether the homeowner paid the store orConcepts in Drapery, and Inreriorrri *i <- > rnot. If the selection was made at Custom's own factory,1. Custom someone from Custom's office would take down themeasurements. Custom would then manufacture theCustom was organized in 1967 and incorporated in draperies and bill the homeowner directly. On occasion,1969, several years before the marriage of Frank and Ro- Custom's employees would also install the draperies.berta Florence. Initially, Frank Florence owned all of Custom did not sell raw fabric, but on occasion, if a cus-Custom's stock. In 1972, one Ben Rubin bought 50 per- tomer wanted a set of draperies and also wanted a fewcent of Custom's shares. Until 1973, Custom was located y o t dp m t something else,on Western Avenue in Chicago, Illinois. During this Custom would include that yardage as part of the sale.period, Custom was a profitable operation. In July 1973, A 1 t 1 p Custom's business came fromCustom leased, and moved its entire operations to, a njami ro Csm onl n customerZion, Illinois, plant previously occupied by the drapery Bnai Brothersisa ot lning su stomecdivision of Zion Industries, Inc. Custom did not purchase pBenustgnBrotherpa gsof ahotelureshing supplier whichthe plant building in Zion, about 25 miles from Chicago, p other i Packages of furniture, fixtures, draperies,but did purchase Zion Industries' equipment, sewingandotherltemswhlchwould80 into the rooms of aequipment, inventory, and fixtures. In addition, Custom hotelwhichisbeing opened up, remodeled, or refur-moved its Chicago equipment to the Zion plant. In order bished.Asdescribed in greater detail infra, sectionto obtain capital to purchase and operate the business in ILBA4thefabricfordraperies ordered by BenjaminZion, Custom borrowed $150,000 from Continental Illi-nois Bank (Continental). TO secure this loan, Continental The Florences were married in 1972. Roberta Florence had receivedmoneys from her former husband, who was killed in an accident, and hadto raise three children from that marriage. Frank Florence told Continmn-* The certificate of service attached to this answer names only the tal that, because of these circumstances, he would not "allow" his wife tounion representative. sign on the loan. Continental agreed.620 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe caption of the May 1980 backpay specification set retained a security interest in all of Custom's assets, in-forth the docket number of all three cases and named eluding its inventory, fixtures, machinery, and accountsCustom; Bobbe; Concepts in Drapery; "and their agents receivable. The loan was personally guaranteed byFrank and Roberta Florence"; and "Interior Concepts, Rubin, his wife, and Frank Florence.7Inc., and its agents Terry Sterling, Frank and Roberta When operating the plant, Zion Industries had had aFlorence." The backpay specification alleged, inter alia, collective-bargaining agreement with the Internationalthat in October 1975 the Board had ordered "Custom, Chemical Workers Union, Local 665 (the Union) cover-Bobbe, Concepts [in Drapery], their agents Frank and ing factory and warehouse employees. Custom hiredRoberta Florence, and successors and assigns" to pay about 50 of these former Zion Industries employees, rec-into the pension plan and the insurance plan all due and ognized the Union, and either assumed the existing col-owing payments, and to make whole employees who had lective-bargaining contract or executed a new one. Thebeen discharged from the Zion, Illinois, facility for any Board found in the unfair labor practice proceeding thatlosses they incurred as a result of "Respondent's" dis- Custom entered into a collective-bargaining agreementcrimination against them. The backpay specification fur- effective from July 1, 1974, to June 30, 1976 (220 NLRBther alleged that the Board's July 1977 Supplemental De- at 1257-58). The unopposed February 1977 backpaycision and Order ordered "Respondents Custom, Bobbe, specification states that in July 1973 "RespondentConcepts [in Drapery] and their agents Frank and Ro- c m p i t Uin p andberta Florence" to make payments totalling $35,791.90, welfare fund.plus interest to 10 named employees and the Union's in- wFank Fnw Csurance and pension funds "for Respondents [sic] viola-FrankFlorence was Custom's president and treasurer,tions" of the Act. In addition, the backpay specification anddirected Custom's business on a day-to-day basis. Inalleged that Bobbe and Concepts in Drapery were August 1973, Terry Sterling became Custom's salariedsuccessive alter egos of Custom, and that "[T]he Flor-_ controller and office manager, in which capacities heences by Roberta Florence and/or by Frank Florence ".at in on most of the labor relations," oversaw the bill-have been, at all times material herein, shareholders of 50 ing and the invoices, had the orders processed, keptpercent or more of the stock in Custom, Bobbe, and track of making payments on payables, made credit in-Concepts [in Drapery], and, at all times material herein, formation, and organized the office. He was never an of-were controlling owners or the owner of Custom, ficer or shareholder in Custom, and is no kin to theBobbe, and Concepts [in Drapery]." Attorney Geslewitz Rubins or the Florences.filed an answer to the backpay specification as Interior's Between 85 and 90 percent of Custom's business con-attorney, in which answer he admitted all the allegations sisted of manufacturing draperies from its own fabrics toset forth in this paragraph except the alter ego allega- be hung in private residences. The homeowner wouldtions.6At the hearing before me, Attorney Geslewitz ap- select a fabric from a sample on display at Custom's fac-peared on behalf of Interior and on behalf of the Flor- tory or (more often) at a retail store. If the selection wasences in their capacity as its agents. Geslewitz then ad- made at a retail store, a salesperson would take down themitted the alter ego allegations set forth in this para- customer's dimension and fabrication specifications andgraph. forward the order to Custom, which would make theB. Tne. Businesses Operated by Custom, Bob1edraperies and bill the store. Inferentially, the store had toCo usncesss inDraperyated byInsteriom, Bobpay Custom whether the homeowner paid the store orConcepts in Drapery, and Inreriorrri *i <- > rnot. If the selection was made at Custom's own factory,1. Custom someone from Custom's office would take down themeasurements. Custom would then manufacture theCustom was organized in 1967 and incorporated in draperies and bill the homeowner directly. On occasion,1969, several years before the marriage of Frank and Ro- Custom's employees would also install the draperies.berta Florence. Initially, Frank Florence owned all of Custom did not sell raw fabric, but on occasion, if a cus-Custom's stock. In 1972, one Ben Rubin bought 50 per- tomer wanted a set of draperies and also wanted a fewcent of Custom's shares. Until 1973, Custom was located y o t dp m t something else,on Western Avenue in Chicago, Illinois. During this Custom would include that yardage as part of the sale.period, Custom was a profitable operation. In July 1973, A 1 t 1 p Custom's business came fromCustom leased, and moved its entire operations to, a njami ro Csm onl n customerZion, Illinois, plant previously occupied by the drapery Bnai Brothersisa ot lning su stomecdivision of Zion Industries, Inc. Custom did not purchase pBenustgnBrotherpa gsof ahotelureshing supplier whichthe plant building in Zion, about 25 miles from Chicago, p other i Packages of furniture, fixtures, draperies,but did purchase Zion Industries' equipment, sewingandotherltemswhlchwould80 into the rooms of aequipment, inventory, and fixtures. In addition, Custom hotelwhichisbeing opened up, remodeled, or refur-moved its Chicago equipment to the Zion plant. In order bished.As described in greater detail infra, sectionto obtain capital to purchase and operate the business in ILBA4thefabricfordraperies ordered by BenjaminZion, Custom borrowed $150,000 from Continental Illi-nois Bank (Continental). TO secure this loan, Continental The Florences were married in 1972. Roberta Florence had receivedmoneys from her former husband, who was killed in an accident, and hadto raise three children from that marriage. Frank Florence told Continmn-* The certificate of service attached to this answer names only the tal that, because of these circumstances, he would not "allow" his wife tounion representative. sign on the loan. Continental agreed. CUSTOM MANUFACTURING COMPANY 621Brothers was supplied by it to Custom, which fabricated measure draperies. However, because Bobbe had noand installed them. money with which to maintain an inventory, Bobbe man-According to a partly unaudited statement by Cus- ufactured draperies from fabric supplied by the customer.tom's accountants, between Custom's commencement of Of Bobbe's four suppliers, three had been suppliers ofoperations in July 1973 and May 31, 1974, Custom lost Custom. Although Bobbe had fewer customers thanover S117,000.8 About June 1974, Continental asked Custom, practically all Bobbe's customers had also beenCustom to set up a collateral account into which all ac- customers of Custom. Among these retained customerscounts receivable moneys were to be directly deposited, was Benjamin Brothers, which represented a substantialto discontinue purchasing any more inventory, and to part of Bobbe's business. With the Union's "permission,"reduce Custom's receivables and inventory. Custom Bobbe recalled on various dates between August 10 andagreed. Funds were transferred by Continental from this November 2, 1974, about 14 of the approximately 51 unitcollateral account to cover Custom's payroll and other employees laid off by Custom. Also, Bobbe hired onenecessary expenses, but the bulk of the money in this ac- bargaining unit employee (John Popelka, a warehousecount was retained by Continental to pay Custom's note, employee) who had not been on Custom's payroll whenmostly the interest. Frank Florence testified that, at the it shut down; recalled two installers (Trinidad Soria,end of June 1974, 50 percent shareholder Rubin, who is who is Frank Florence's son-in-law, and Steven Scalf)no kin to either of the Florences, "skipped out ... he who had worked for Custom in nonunit jobs; and re-just took off like a bird. ..I could kill him." called as a supervisor Mildred Popelka, who had been aAbout this same time, Continental said that, because of supervisor for Custom. The Board in effect found in thethe amount of money which Custom owed to its land- unfair labor practice proceeding that Bobbe was boundlord, to Zion Industries, and to others, it would be best by the July 1974 collective-bargaining agreement; but theto continue operating as a newly formed corporation. In specification allegedJuly or August 1974, Custom as such went out of busi- tat while Bobbe was in operation, no payments wereness, and all the employees were "let go." On an undis- mae into the ontratay e e p n wel-closed subsequent date, Custom was dissolved as an Illi- made into the contractually described pension and wel-nois corporation.t d , C m ws d d a a fare funds. As previously noted, the November 1974During the calendar year 1974, Custom lost more than charge herein names Custom and complains of the failureDuring the calendar year 1974, Custom lost more than$200,000. During that calendar year, Frank Florence, tomake such payments.who devoted his full time to the business, and Rubin, Bobbe's operations lost money. Continental asked thewho according to Custom's tax return also did so, re- Florences to sell off whatever equipment they could andceived as salaries from Custom $12,287 and $12,000, re- to move operations from Zion to a smaller space. Asspectively. proffered reasons for this request, Continental expressedfear that Bobbe's landlord would distrain Custom's2. Bobbe equipment, in which Continental had a security interest,The new corporation formed because of Continental's for nonpayment of rent, and further said that unneces-request (and, according to Frank Florence, because "we sary utility expenses were being incurred because thefelt it was maybe a way to start up new business") was Zion plant was much larger than was needed for the cur-Bobbe. Because of Custom's losses and Frank Florence's tailed manufacturing operation. Much of the remainingpersonal guarantee of Custom's debt to Continental, he equipment was sold, and, with Continentals permission,had no money and all of Bobbe's capitalization was pro- the unsold equipment was moved to a plant on Schubertvided by his wife, Roberta, who incorporated Bobbe and Avenue in Chicago. In February 1975, Bobbe surren-owned all the stock. Roberta Florence was Bobbe's dered its corporate charter to the State of Illinois.president but took no active role in the business. Frank During the 6 months Bobbe was i business as such,Florence was Bobbe's vice president and secretary and Frank Florence received S13,605 and Roberta Florencemanaged it on a daily basis. Sterling was Bobbe's salaried received nothing. Roberta Florence had invested SS,000controller and office manager, in which capacities he in the business, and its losses amounted to about $4,300.performed the same duties, including labor relations 3. Concepts in Draperyduties, which he had performed for Custom. He wasnever an officer of Bobbe. Bobbe operated from the When operations were moved from Zion at Continen-same plant in Zion as Custom had, and, with Continen- tal's request, a new corporation, Concepts in Drapery,tal's permission, used machinery which had been pledged was set up in February 1975 to operate the businessby Custom but had not yet been sold. Bobbe, like while it was located on Schubert Avenue. Roberta Flor-Custom, manufactured and sometimes installed made-to- ence furnished all the capital, owned all the stock, wasthe corporate president, took an active management role,Interor's brief attributes Custom's losses "primarily" to the difficulty and worked parttime preparing all the invoices and han-in training the former Zion employees to operate the automatic equip- dling all the billing functions. Frank Florence was vicement brought over to Zion. While Custom did have such difficulties inconnection with training employees, the record fails to show the extent president and secretary or treasurer, ran the factory, andto which such training problems contributed to Custom's losses over a did selling on the telephone. Sterling was the salariedperiod of 10 months. controller and office manager, and performed the sameI This wa not the termination action found unlawful in the unfairlabor practice case. Further, because the amount due to the union fundsis based upon hours worked, no part of the required payments into these on Custom's and Bobbe's payrolls. In addition, he helpedfunds is attributable to the period covered by this 1974 separation. run the factory and sell off the pledged equipment. HeCUSTOM MANUFACTURING COMPANY 621Brothers was supplied by it to Custom, which fabricated measure draperies. However, because Bobbe had noand installed them. money with which to maintain an inventory, Bobbe man-According to a partly unaudited statement by Cus- ufactured draperies from fabric supplied by the customer.tom's accountants, between Custom's commencement of Of Bobbe's four suppliers, three had been suppliers ofoperations in July 1973 and May 31, 1974, Custom lost Custom. Although Bobbe had fewer customers thanover $117,000.8About June 1974, Continental asked Custom, practically all Bobbe's customers had also beenCustom to set up a collateral account into which all ac- customers of Custom. Among these retained customerscounts receivable moneys were to be directly deposited, was Benjamin Brothers, which represented a substantialto discontinue purchasing any more inventory, and to part of Bobbe's business. With the Union's "permission,"reduce Custom's receivables and inventory. Custom Bobbe recalled on various dates between August 10 andagreed. Funds were transferred by Continental from this November 2, 1974, about 14 of the approximately 51 unitcollateral account to cover Custom's payroll and other employees laid off by Custom. Also, Bobbe hired onenecessary expenses, but the bulk of the money in this ac- bargaining unit employee (John Popelka, a warehousecount was retained by Continental to pay Custom's note, employee) who had not been on Custom's payroll whenmostly the interest. Frank Florence testified that, at the it shut down; recalled two installers (Trinidad Soria,end of June 1974, 50 percent shareholder Rubin, who is who is Frank Florence's son-in-law, and Steven Scalf)no kin to either of the Florences, "skipped out ... he who had worked for Custom in nonunit jobs; and re-just took off like a bird ... I could kill him." called as a supervisor Mildred Popelka, who had been aAbout this same time, Continental said that, because of spervisor for Custom. The Board in effect found in thethe amount of money which Custom owed to its land- uf labor practice proceeding that Bobbe was boundlord, to Zion Industries, and to others, it would be best by the July 1974 collective-bargaining agreement; but theto continue operating as a newly formed corporation. In u F 1 b specification allegedJuly or August 1974, Custom as such went out of busi- tat while Bobbe was in operation, no payments wereness, and all the employees were "let go." On an undis- m i th c d p a wel-closed subsequent date, Custom was dissolved as an Illi- fmadetotheAs previously descdtbedpNovmbe andw1nois corporation. farefundsnAsp Customand noted.the November 1974During the calendar year 1974, Custom lost more than to mae such" namesCustomandcomplains of the failure$200,000. During that calendar year, Frank Florence, tomakesuchp^^ts.who devoted his full time to the business, and Rubin, Bobbe'soperations lost money. Continental asked thewho according to Custom's tax return also did so, re- Florences to sell off whatever equipment they could andceived as salaries from Custom $12,287 and $12,000, re- to move operations from Zion to a smaller space. Asspectively. proffered reasons for this request, Continental expressedfear that Bobbe's landlord would distrain Custom's2. Bobbe equipment, in which Continental had a security interest,The new corporation formed because of Continental's fornonpaymentofrent, and further said that unneces-request (and, according to Frank Florence, because "we sary utility expenses werebeing incurred because thefelt it was maybe a way to start up new business") was Zion plant was much larger than was needed for the cur-Bobbe. Because of Custom's losses and Frank Florence's tailedmanufacturing operation. Much of the remainingpersonal guarantee of Custom's debt to Continental, he equipment wassold, and, withContinental's permission,had no money and all of Bobbe's capitalization was pro- theunsoldequipment was moved to a plant on Schubertvided by his wife, Roberta, who incorporated Bobbe and AvenueinChicago. In February 1975, Bobbe surren-owned all the stock. Roberta Florence was Bobbe's dereditscorporate charter to the State of Illinois.president but took no active role in the business. Frank During the 6monthsBobbe was in business as such,Florence was Bobbe's vice president and secretary and FrankFlorence received $13,605 and Roberta Florencemanaged it on a daily basis. Sterling was Bobbe's salaried received nothing. Roberta Florence had invested $5,000controller and office manager, in which capacities he inthebusiness, and its losses amounted to about $4,300.performed the same duties, including labor relations 3 .Cduties, which he had performed for Custom. He was3.^"^pts i1Draperynever an officer of Bobbe. Bobbe operated from the When operations were moved from Zion at Continen-same plant in Zion as Custom had, and, with Continen- tal's request, a new corporation, Concepts in Drapery,tal's permission, used machinery which had been pledged was set up in February 1975 to operate the businessby Custom but had not yet been sold. Bobbe, like while it was located on Schubert Avenue. Roberta Flor-Custom, manufactured and sometimes installed made-to- ence furnished all the capital, owned all the stock, wasthe corporate president, took an active management role,*Interior's brief attributes Custom's losses "primarily" to the difficulty and worked parttime preparing all the invoices and han-in training the former Zion employees to operate the automatic equip- )i;_ al1 »i, i;ir r »*,, !;. i, rnment brought over to Zion. While Custom did have such difficulties dlnathe billing functions. Frank Florence was viceconnection with training employees, the record fails to show the extent president and secretary or treasurer, ran the factory, andto which such training problems contributed to Custom's losses over a did selling on the telephone. Sterling was the salariedperiod of 10 months,.controller and office manager, and performed the sameIThis was not the termination action found unlawful in the unfairlabor practice ca. Further, because the amount due to the union funds labor relations andother duties he had performed whenis based upon hours worked, no part of the required payments into these On Custom's and Bobbe's payrolls. In addition, he helpedfunds is attributable to the period covered by this 1974 separation. run the factory and sell off the pledged equipment. HeCUSTOM MANUFACTURING COMPANY 621Brothers was supplied by it to Custom, which fabricated measure draperies. However, because Bobbe had noand installed them. money with which to maintain an inventory, Bobbe man-According to a partly unaudited statement by Cus- ufactured draperies from fabric supplied by the customer.tom's accountants, between Custom's commencement of Of Bobbe's four suppliers, three had been suppliers ofoperations in July 1973 and May 31, 1974, Custom lost Custom. Although Bobbe had fewer customers thanover $117,000. About June 1974, Continental asked Custom, practically all Bobbe's customers had also beenCustom to set up a collateral account into which all ac- customers of Custom. Among these retained customerscounts receivable moneys were to be directly deposited, was Benjamin Brothers, which represented a substantialto discontinue purchasing any more inventory, and to part of Bobbe's business. With the Union's "permission,"reduce Custom's receivables and inventory. Custom Bobbe recalled on various dates between August 10 andagreed. Funds were transferred by Continental from this November 2, 1974, about 14 of the approximately 51 unitcollateral account to cover Custom's payroll and other employees laid off by Custom. Also, Bobbe hired onenecessary expenses, but the bulk of the money in this ac- bargaining unit employee (John Popelka, a warehousecount was retained by Continental to pay Custom's note, employee) who had not been on Custom's payroll whenmostly the interest. Frank Florence testified that, at the it shut down; recalled two installers (Trinidad Soria,end of June 1974, 50 percent shareholder Rubin, who is who is Frank Florence's son-in-law, and Steven Scalf)no kin to either of the Florences, "skipped out ... he who had worked for Custom in nonunit jobs; and re-just took off like a bird ... I could kill him." called as a supervisor Mildred Popelka, who had been aAbout this same time, Continental said that, because of spervisor for Custom. The Board in effect found in thethe amount of money which Custom owed to its land- uf labor practice proceeding that Bobbe was boundlord, to Zion Industries, and to others, it would be best by the July 1974 collective-bargaining agreement; but theto continue operating as a newly formed corporation. In u F 1 b specification allegedJuly or August 1974, Custom as such went out of busi- tat while Bobbe was in operation, no payments wereness, and all the employees were "let go." On an undis- m i th c d p a wel-closed subsequent date, Custom was dissolved as an Illi- fmadetotheAs previously descdtbedpNovmbe andw1nois corporation. farefundsnAsp C10ustom aitedo the November 1974During the calendar year 1974, Custom lost more than to mae such" namesCustomandcomplains of the failure$200,000. During that calendar year, Frank Florence, tomakesuchp^^ts.who devoted his full time to the business, and Rubin, Bobbe'soperations lost money. Continental asked thewho according to Custom's tax return also did so, re- Florences to sell off whatever equipment they could andceived as salaries from Custom $12,287 and $12,000, re- to move operations from Zion to a smaller space. Asspectively. proffered reasons for this request, Continental expressedfear that Bobbe's landlord would distrain Custom's2. Bobbe equipment, in which Continental had a security interest,The new corporation formed because of Continental's fornonpaymentofrent, and further said that unneces-request (and, according to Frank Florence, because "we sary utility expenses werebeing incurred because thefelt it was maybe a way to start up new business") was Zion plant was much larger than was needed for the cur-Bobbe. Because of Custom's losses and Frank Florence's tailedmanufacturing operation. Much of the remainingpersonal guarantee of Custom's debt to Continental, he equipment wassold, and, withContinental's permission,had no money and all of Bobbe's capitalization was pro- theunsoldequipment was moved to a plant on Schubertvided by his wife, Roberta, who incorporated Bobbe and AvenueinChicago. In February 1975, Bobbe surren-owned all the stock. Roberta Florence was Bobbe's dereditscorporate charter to the State of Illinois.president but took no active role in the business. Frank During the 6monthsBobbe was in business as such,Florence was Bobbe's vice president and secretary and FrankFlorence received $13,605 and Roberta Florencemanaged it on a daily basis. Sterling was Bobbe's salaried received nothing. Roberta Florence had invested $5,000controller and office manager, in which capacities he inthebusiness, and its losses amounted to about $4,300.performed the same duties, including labor relations 3 .Cduties, which he had performed for Custom. He was3.^"^pf i1Draperynever an officer of Bobbe. Bobbe operated from the When operations were moved from Zion at Continen-same plant in Zion as Custom had, and, with Continen- tal's request, a new corporation, Concepts in Drapery,tal's permission, used machinery which had been pledged was set up in February 1975 to operate the businessby Custom but had not yet been sold. Bobbe, like while it was located on Schubert Avenue. Roberta Flor-Custom, manufactured and sometimes installed made-to- ence furnished all the capital, owned all the stock, wasthe corporate president, took an active management role,*Interior's brief attributes Custom's losses "primarily" to the difficulty and worked parttime preparing all the invoices and han-in training the former Zion employees to operate the automatic equip- )i;_ al1 »i, i;ir r »*,, !;. i, rnment brought over to Zion. While Custom did have such difficulties dlnthe billing functions. Frank Florence was viceconnection with training employees, the record fails to show the extent president and secretary or treasurer, ran the factory, andto which such training problems contributed to Custom's losses over a did selling on the telephone. Sterling was the salariedperiod of 10 months,.controller and office manager, and performed the sameIThis was not the termination action found unlawful in the unfairlabor practice ca. Further, because the amount due to the union funds labor relations andother duties he had performed whenis based upon hours worked, no part of the required payments into these On Custom's and Bobbe's payrolls. In addition, he helpedfunds is attributable to the period covered by this 1974 separation. run the factory and sell off the pledged equipment. HeCUSTOM MANUFACTURING COMPANY 621Brothers was supplied by it to Custom, which fabricated measure draperies. However, because Bobbe had noand installed them. money with which to maintain an inventory, Bobbe man-According to a partly unaudited statement by Cus- ufactured draperies from fabric supplied by the customer.tom's accountants, between Custom's commencement of Of Bobbe's four suppliers, three had been suppliers ofoperations in July 1973 and May 31, 1974, Custom lost Custom. Although Bobbe had fewer customers thanover $117,000.8About June 1974, Continental asked Custom, practically all Bobbe's customers had also beenCustom to set up a collateral account into which all ac- customers of Custom. Among these retained customerscounts receivable moneys were to be directly deposited, was Benjamin Brothers, which represented a substantialto discontinue purchasing any more inventory, and to part of Bobbe's business. With the Union's "permission,"reduce Custom's receivables and inventory. Custom Bobbe recalled on various dates between August 10 andagreed. Funds were transferred by Continental from this November 2, 1974, about 14 of the approximately 51 unitcollateral account to cover Custom's payroll and other employees laid off by Custom. Also, Bobbe hired onenecessary expenses, but the bulk of the money in this ac- bargaining unit employee (John Popelka, a warehousecount was retained by Continental to pay Custom's note, employee) who had not been on Custom's payroll whenmostly the interest. Frank Florence testified that, at the it shut down; recalled two installers (Trinidad Soria,end of June 1974, 50 percent shareholder Rubin, who is who is Frank Florence's son-in-law, and Steven Scalf)no kin to either of the Florences, "skipped out ... he who had worked for Custom in nonunit jobs; and re-just took off like a bird ... I could kill him." called as a supervisor Mildred Popelka, who had been aAbout this same time, Continental said that, because of spervisor for Custom. The Board in effect found in thethe amount of money which Custom owed to its land- uf labor practice proceeding that Bobbe was boundlord, to Zion Industries, and to others, it would be best by the July 1974 collective-bargaining agreement; but theto continue operating as a newly formed corporation. In u F 1 b specification allegedJuly or August 1974, Custom as such went out of busi- tat while Bobbe was in operation, no payments wereness, and all the employees were "let go." On an undis- m i th c d p a wel-closed subsequent date, Custom was dissolved as an Illi- fmadetotheAs previously descdtbedpNovmbe andw1nois corporation. farefundsnAsp C10ustom aitedo the November 1974During the calendar year 1974, Custom lost more than to mae such" namesCustomandcomplains of the failure$200,000. During that calendar year, Frank Florence, tomakesuchp^^ts.who devoted his full time to the business, and Rubin, Bobbe'soperations lost money. Continental asked thewho according to Custom's tax return also did so, re- Florences to sell off whatever equipment they could andceived as salaries from Custom $12,287 and $12,000, re- to move operations from Zion to a smaller space. Asspectively. proffered reasons for this request, Continental expressedfear that Bobbe's landlord would distrain Custom's2. Bobbe equipment, in which Continental had a security interest,The new corporation formed because of Continental's fornonpaymentofrent, and further said that unneces-request (and, according to Frank Florence, because "we sary utility expenses werebeing incurred because thefelt it was maybe a way to start up new business") was Zion plant was much larger than was needed for the cur-Bobbe. Because of Custom's losses and Frank Florence's tailedmanufacturing operation. Much of the remainingpersonal guarantee of Custom's debt to Continental, he equipment wassold, and, withContinental's permission,had no money and all of Bobbe's capitalization was pro- theunsoldequipment was moved to a plant on Schubertvided by his wife, Roberta, who incorporated Bobbe and AvenueinChicago. In February 1975, Bobbe surren-owned all the stock. Roberta Florence was Bobbe's dereditscorporate charter to the State of Illinois.president but took no active role in the business. Frank During the 6monthsBobbe was in business as such,Florence was Bobbe's vice president and secretary and FrankFlorence received $13,605 and Roberta Florencemanaged it on a daily basis. Sterling was Bobbe's salaried received nothing. Roberta Florence had invested $5,000controller and office manager, in which capacities he inthebusiness, and its losses amounted to about $4,300.performed the same duties, including labor relations 3 .Cduties, which he had performed for Custom. He was3.^"^pf i1Draperynever an officer of Bobbe. Bobbe operated from the When operations were moved from Zion at Continen-same plant in Zion as Custom had, and, with Continen- tal's request, a new corporation, Concepts in Drapery,tal's permission, used machinery which had been pledged was set up in February 1975 to operate the businessby Custom but had not yet been sold. Bobbe, like while it was located on Schubert Avenue. Roberta Flor-Custom, manufactured and sometimes installed made-to- ence furnished all the capital, owned all the stock, wasthe corporate president, took an active management role,*Interior's brief attributes Custom's losses "primarily" to the difficulty and worked parttime preparing all the invoices and han-in training the former Zion employees to operate the automatic equip- )i;_ al1 »i, i;ir r »*,, !;. i, rnment brought over to Zion. While Custom did have such difficulties dlnthe billing functions. Frank Florence was viceconnection with training employees, the record fails to show the extent president and secretary or treasurer, ran the factory, andto which such training problems contributed to Custom's losses over a did selling on the telephone. Sterling was the salariedperiod of 10 months,.controller and office manager, and performed the sameIThis was not the termination action found unlawful in the unfairlabor practice ca. Further, because the amount due to the union funds labor relations andother duties he had performed whenis based upon hours worked, no part of the required payments into these On Custom's and Bobbe's payrolls. In addition, he helpedfunds is attributable to the period covered by this 1974 separation. run the factory and sell off the pledged equipment. He 622 DECISIONS OF NATIONAL LABOR RELATIONS BOARDowned no stock in and was not an officer of Concepts in 1975, all of Custom's collectible accounts receivableDrapery. Nor did he perform any selling for that corpo- were collected, and the amounts so collected were so re-ration. Installers Scalf and Soria, both nonunit personnel, mitted to Continental. After that time, no payments weremoved from Bobbe's to Concepts in Drapery's payroll, made to Continental on the outstanding debt, which as ofas did Supervisors Mildred Popelka and Ella Stewart and August 1975 totalled about $110,000, including interest.warehouseman John Popelka. This warehouseman was The orders which remained unfilled when Concepts inthe only unit employee who was moved between these Drapery stopped manufacturing were given to Drape-payrolls. In February and March 1975, Concepts in master, a competitor, which billed the customers directlyDrapery hired eight factory workers who had never and paid Concepts in Drapery nothing for the business.10worked in the Zion plant. The Board found in the unfair Concepts in Drapery never made any profits. After itslabor practice case that Section 8(a)(3) and (1) had been February 1975 formation, Frank Florence received fromviolated since February 1, 1975, by the termination of it a total of 9,000 and Roberta Florence received fromthe Zion employees and by the failure and refusal to it a total of about 3,000.offer them employment in the facility on SchubertAvenue in Chicago. 220 NLRB at 1258, 1259. The unop- 4. Interiorposed February 1977 backpay specification alleged thateight named employees (all of whom had been on Cus- I is unclear from the record whether the corporatetom's payroll and four of whom had been on Bobbe's charter of Concepts in Drapery ever actually lapsed. Onpayroll) would have accepted employment at the Schu- August 19, 1975 (2 months after the withdrawal of thebert Avenue facility. The Board's judicially enforced answer to the unfair labor practice complaint againstbackpay order specifies their names and the amounts due Custom, Bobbe, Concepts in Drapery, "and their agents"them. the Florences and 18 days after Concepts in DraperyConcepts in Drapery, like Bobbe, manufactured drap- ceased manufacturing operations), the Illinois secretaryeries from the customer's own fabric and sometimes in- of state, at Frank Florence's request, issued a corporatestalled them. Practically all of its customers, including charter to Interior. The articles of incorporation do notBenjamin Brothers (a major customer), had been custom- state that the corporation's purposes include any kind ofers of Custom and/or Bobbe. Most of the suppliers of manufacturing, but do state that such purposes include,Concepts in Drapery had also been suppliers of Custom, "To sell and supply, at wholesale or retail, all kinds andand all of them had been suppliers of Bobbe. descriptions of material, fabrics and all other relatedAs previously noted, in April 1975 the Regional Di- products incidental to the decorating of hotels, motels,rector issued complaints against Custom, Bobbe, Con- residential properties, commercial and office properties."cepts in Drapery, "and their agents" the Florences, alleg- The Florences, Sterling, and installers Soria and Scalfing, inter alia, that employees at the Zion plant had been remained on Concepts in Drapery's payroll until the endunlawfully terminated and that economic provisions in a of its last payroll period, December 29, 1975, on whichcollective-bargaining agreement had been unlawfully dis- date they were the only persons still working for thathonored. On July 8, 1975, these complaints were sus- corporation. Interior's first payroll period did not begintained by the Board, which ordered that the laid-off em- until January 4, 1976, on which date its entire workployees and the pension and insurance plans be made force consisted solely of the five persons who had beenwhole. By letter dated July 17, 1975, to Custom "c/o on the payroll of Concepts in Drapery until the end ofConcepts, Inc.," Continental formally demanded pay- December 1975.1 Moreover, Interior's acquisition of ament in full of all of Custom's remaining obligations to lease at its first location, on Peterson Avenue in Chicago,Continental. The amount owed consisted of more than did not take place until sometime in January 1976.$110,000, plus interest. After receiving this demand However, before January 1976, Concepts in Draperyletter, Concepts in Drapery's management proceeded to personnel who were still on that corporation's payrollfinish off, deliver, and install orders which were in proc- solicited orders and performed work for Interior. Thus,ess. On August 1, 1975, manufacturing operations were Frank Florence, who appeared to be in his fifties, testi-discontinued, and on or before August 4 all bargaining fled that the only thing he had ever done in his life wasunit employees were permanently laid off. The unop- to manufacture or sell draperies; that, with the earlyposed February 1977 backpay specification sets forth the August 1975 sale of the last of Custom's pledged machin-August 1 date as the date when amounts due as backpay ery, he knew that he would have no equipment to manu-and as payments into the pension and welfare funds facture draperies; that by the time Interior was incorpo-ceased to accrue. However, after August 1, installersScalf and Soria remained on the payroll; they installed Frank Florence and Sterling testified that they wanted to arrange fordraperies which had been manufactured by Concepts in the satisfactory completion and installation of all draperies on order,Drapery, corrected some errors in installation, and did partly to avoid being sued and partly to make sure of collecting the fullsome repair work. Sterling and the Florences tried to amounts due from customers to whom only partial deliveries had beenmade before Continental's demand and the cessation of manufacturingcollect all of Concepts in Drapery's remaining receiv- operations.ables, out of which they and the installers received their "These two installers continued to work for Interior until July 1980, asalaries, and also tried to collect Custom's remaining re- month or two after the issuance of the instant May 1980 backpay specifi-ceivables. The remaining equipment was sold on or cation. Trereafter, they began to work for a firm called Complete Drap-ery Service, which Frank Florence testimonially described as "the newbefore August 4, 1975, and the proceeds were remitted company." The record contains no other information about Completeto Continental via the collateral account. By October Drapery Service.622 DECISIONS OF NATIONAL LABOR RELATIONS BOARDowned no stock in and was not an officer of Concepts in 1975, all of Custom's collectible accounts receivableDrapery. Nor did he perform any selling for that corpo- were collected, and the amounts so collected were so re-ration. Installers Scalf and Soria, both nonunit personnel, mitted to Continental. After that time, no payments weremoved from Bobbe's to Concepts in Drapery's payroll, made to Continental on the outstanding debt, which as ofas did Supervisors Mildred Popelka and Ella Stewart and August 1975 totalled about $110,000, including interest.warehouseman John Popelka. This warehouseman was The orders which remained unfilled when Concepts inthe only unit employee who was moved between these Drapery stopped manufacturing were given to Drape-payrolls. In February and March 1975, Concepts in master, a competitor, which billed the customers directlyDrapery hired eight factory workers who had never and paid Concepts in Drapery nothing for the business."0worked in the Zion plant. The Board found in the unfair Concepts in Drapery never made any profits. After itslabor practice case that Section 8(a)(3) and (1) had been February 1975 formation, Frank Florence received fromviolated since February 1, 1975, by the termination of i a total of $9,000 and Roberta Florence received fromthe Zion employees and by the failure and refusal to it atotal of about $3,000.offer them employment in the facility on SchubertAvenue in Chicago. 220 NLRB at 1258, 1259. The unop- 4. Interiorposed February 1977 backpay specification alleged thateight named employees (all of whom had been on Cus- It isunclear from the record whether the corporatetom's payroll and four of whom had been on Bobbe's charter of Concepts in Drapery ever actually lapsed. Onpayroll) would have accepted employment at the Schu- August 19, 1975 (2 months after the withdrawal of thebert Avenue facility. The Board's judicially enforced answer to the unfair labor practice complaint againstbackpay order specifies their names and the amounts due Custom, Bobbe, Concepts in Drapery, "and their agents"them. the Florences and 18 days after Concepts in DraperyConcepts in Drapery, like Bobbe, manufactured drap- ceased manufacturing operations), the Illinois secretaryeries from the customer's own fabric and sometimes in- of state, at Frank Florence's request, issued a corporatestalled them. Practically all of its customers, including charter to Interior. The articles of incorporation do notBenjamin Brothers (a major customer), had been custom- state that the corporation's purposes include any kind ofers of Custom and/or Bobbe. Most of the suppliers of manufacturing, but do state that such purposes include,Concepts in Drapery had also been suppliers of Custom, "To sell and supply, at wholesale or retail, all kinds andand all of them had been suppliers of Bobbe. descriptions of material, fabrics and all other relatedAs previously noted, in April 1975 the Regional Di- products incidental to the decorating of hotels, motels,rector issued complaints against Custom, Bobbe, Con- residential properties, commercial and office properties."cepts in Drapery, "and their agents" the Florences, alleg- The Florences, Sterling, and installers Soria and Scalfing, inter alia, that employees at the Zion plant had been remained on Concepts in Drapery's payroll until the endunlawfully terminated and that economic provisions in a of its last payroll period, December 29, 1975, on whichcollective-bargaining agreement had been unlawfully dis- date they were the only persons still working for thathonored. On July 8, 1975, these complaints were sus- corporation. Interior's first payroll period did not begintained by the Board, which ordered that the laid-off em- until January 4, 1976, on which date its entire workployees and the pension and insurance plans be made force consisted solely of the five persons who had beenwhole. By letter dated July 17, 1975, to Custom "c/o on the payroll of Concepts in Drapery until the end ofConcepts, Inc.," Continental formally demanded pay- December 1975." Moreover, Interior's acquisition of ament in full of all of Custom's remaining obligations to lease at its first location, on Peterson Avenue in Chicago,Continental. The amount owed consisted of more than did not take place until sometime in January 1976.$110,000, plus interest. After receiving this demand However, before January 1976, Concepts in Draperyletter, Concepts in Drapery's management proceeded to personnel who were still on that corporation's payrollfinish off, deliver, and install orders which were in proc- solicited orders and performed work for Interior. Thus,ess. On August 1, 1975, manufacturing operations were Frank Florence, who appeared to be in his fifties, testi-discontinued, and on or before August 4 all bargaining fied that the only thing he had ever done in his life wasunit employees were permanently laid off. The unop- to manufacture or sell draperies; that, with the earlyposed February 1977 backpay specification sets forth the August 1975 sale of the last of Custom's pledged machin-August 1 date as the date when amounts due as backpay ery, he knew that he would have no equipment to manu-and as payments into the pension and welfare funds facture draperies; that by the time Interior was incorpo-ceased to accrue. However, after August 1, installersScalf and Soria remained on the payroll; they installed Frank Florence and Sterling testified that they wanted to arrange fordraperies which had been manufactured by Concepts in the satisfactory completion and installation of all draperies on order,Drapery, corrected some errors in installation, and did partly toavoidbeing suedandpartly tomake sure of collecting the fullsome repair work. Sterling and the Florences tried to amounts due from customers to whom only partial deliveries had beenll. , iir<-' t * r\ > ** * ~~~~~made before Continental's demand and the cessation of manufacturingcollect all of Concepts in Drapery's remaining receiv- operations.ables, out of which they and the installers received their 1 These two installers continued to work for Interior until July 1980, aSalaries, and also tried to collect Custom's remaining re- month or two after the issuance of the instant May 1980 backpay specifi-ceivables. The remaining equipment was sold on or cation. Tacreafter, they began to work for a firm called Complete Drap-»,-<*—- August i. A 97, i A tLe jroceeds *..e remitte ery Service, which Frank Florence testimonially described as "the newbefore August 4, 1975, and the proceeds Were remitted company." The record contains no other information about Completeto Continental via the collateral account. By October Drapery Service.622 DECISIONS OF NATIONAL LABOR RELATIONS BOARDowned no stock in and was not an officer of Concepts in 1975, all of Custom's collectible accounts receivableDrapery. Nor did he perform any selling for that corpo- were collected, and the amounts so collected were so re-ration. Installers Scalf and Soria, both nonunit personnel, mitted to Continental. After that time, no payments weremoved from Bobbe's to Concepts in Drapery's payroll, made to Continental on the outstanding debt, which as ofas did Supervisors Mildred Popelka and Ella Stewart and August 1975 totalled about $110,000, including interest.warehouseman John Popelka. This warehouseman was The orders which remained unfilled when Concepts inthe only unit employee who was moved between these Drapery stopped manufacturing were given to Drape-payrolls. In February and March 1975, Concepts in master, a competitor, which billed the customers directlyDrapery hired eight factory workers who had never and paid Concepts in Drapery nothing for the business."0worked in the Zion plant. The Board found in the unfair Concepts in Drapery never made any profits. After itslabor practice case that Section 8(a)(3) and (1) had been February 1975 formation, Frank Florence received fromviolated since February 1, 1975, by the termination of i a total of $9,000 and Roberta Florence received fromthe Zion employees and by the failure and refusal to it atotal of about $3,000.offer them employment in the facility on SchubertAvenue in Chicago. 220 NLRB at 1258, 1259. The unop- 4. Interiorposed February 1977 backpay specification alleged thateight named employees (all of whom had been on Cus- It isunclear from the record whether the corporatetom's payroll and four of whom had been on Bobbe's charter of Concepts in Drapery ever actually lapsed. Onpayroll) would have accepted employment at the Schu- August 19, 1975 (2 months after the withdrawal of thebert Avenue facility. The Board's judicially enforced answer to the unfair labor practice complaint againstbackpay order specifies their names and the amounts due Custom, Bobbe, Concepts in Drapery, "and their agents"them. the Florences and 18 days after Concepts in DraperyConcepts in Drapery, like Bobbe, manufactured drap- ceased manufacturing operations), the Illinois secretaryeries from the customer's own fabric and sometimes in- of state, at Frank Florence's request, issued a corporatestalled them. Practically all of its customers, including charter to Interior. The articles of incorporation do notBenjamin Brothers (a major customer), had been custom- state that the corporation's purposes include any kind ofers of Custom and/or Bobbe. Most of the suppliers of manufacturing, but do state that such purposes include,Concepts in Drapery had also been suppliers of Custom, "To sell and supply, at wholesale or retail, all kinds andand all of them had been suppliers of Bobbe. descriptions of material, fabrics and all other relatedAs previously noted, in April 1975 the Regional Di- products incidental to the decorating of hotels, motels,rector issued complaints against Custom, Bobbe, Con- residential properties, commercial and office properties."cepts in Drapery, "and their agents" the Florences, alleg- The Florences, Sterling, and installers Soria and Scalfing, inter alia, that employees at the Zion plant had been remained on Concepts in Drapery's payroll until the endunlawfully terminated and that economic provisions in a of its last payroll period, December 29, 1975, on whichcollective-bargaining agreement had been unlawfully dis- date they were the only persons still working for thathonored. On July 8, 1975, these complaints were sus- corporation. Interior's first payroll period did not begintained by the Board, which ordered that the laid-off em- until January 4, 1976, on which date its entire workployees and the pension and insurance plans be made force consisted solely of the five persons who had beenwhole. By letter dated July 17, 1975, to Custom "c/o on the payroll of Concepts in Drapery until the end ofConcepts, Inc.," Continental formally demanded pay- December 1975." Moreover, Interior's acquisition of ament in full of all of Custom's remaining obligations to lease at its first location, on Peterson Avenue in Chicago,Continental. The amount owed consisted of more than did not take place until sometime in January 1976.$110,000, plus interest. After receiving this demand However, before January 1976, Concepts in Draperyletter, Concepts in Drapery's management proceeded to personnel who were still on that corporation's payrollfinish off, deliver, and install orders which were in proc- solicited orders and performed work for Interior. Thus,ess. On August 1, 1975, manufacturing operations were Frank Florence, who appeared to be in his fifties, testi-discontinued, and on or before August 4 all bargaining fied that the only thing he had ever done in his life wasunit employees were permanently laid off. The unop- to manufacture or sell draperies; that, with the earlyposed February 1977 backpay specification sets forth the August 1975 sale of the last of Custom's pledged machin-August 1 date as the date when amounts due as backpay ery, he knew that he would have no equipment to manu-and as payments into the pension and welfare funds facture draperies; that by the time Interior was incorpo-ceased to accrue. However, after August 1, installersScalf and Soria remained on the payroll; they installed Frank Florence and Sterling testified that they wanted to arrange fordraperies which had been manufactured by Concepts in the satisfactory completion and installation of all draperies on order,Drapery, corrected some errors in installation, and did partly toavoid being sued and partly to make sure of collecting the fullsome repair work. Sterling and the Florences tried to amounts due from customers to whom only partial deliveries had beenll. , iir<-' t * r\ > ** * ~~~~~made before Continental's demand and the cessation of manufacturingcollect all of Concepts in Drapery's remaining receiv- operations.ables, out of which they and the installers received their 1 These two installers continued to work for Interior until July 1980, aSalaries, and also tried to collect Custom's remaining re- month or two after the issuance of the instant May 1980 backpay specifi-ceivables. The remaining equipment was sold on or cation. Tacreafter, they began to work for a firm called Complete Drap-»,-<*—- August i. A 97, i A tLe jroceeds *..e remitte ery Service, which Frank Florence testimonially described as "the newbefore August 4, 1975, and the proceeds Were remitted company." The record contains no other information about Completeto Continental via the collateral account. By October Drapery Service.622 DECISIONS OF NATIONAL LABOR RELATIONS BOARDowned no stock in and was not an officer of Concepts in 1975, all of Custom's collectible accounts receivableDrapery. Nor did he perform any selling for that corpo- were collected, and the amounts so collected were so re-ration. Installers Scalf and Soria, both nonunit personnel, mitted to Continental. After that time, no payments weremoved from Bobbe's to Concepts in Drapery's payroll, made to Continental on the outstanding debt, which as ofas did Supervisors Mildred Popelka and Ella Stewart and August 1975 totalled about $110,000, including interest.warehouseman John Popelka. This warehouseman was The orders which remained unfilled when Concepts inthe only unit employee who was moved between these Drapery stopped manufacturing were given to Drape-payrolls. In February and March 1975, Concepts in master, a competitor, which billed the customers directlyDrapery hired eight factory workers who had never and paid Concepts in Drapery nothing for the business."0worked in the Zion plant. The Board found in the unfair Concepts in Drapery never made any profits. After itslabor practice case that Section 8(a)(3) and (1) had been February 1975 formation, Frank Florence received fromviolated since February 1, 1975, by the termination of i a total of $9,000 and Roberta Florence received fromthe Zion employees and by the failure and refusal to it atotal of about $3,000.offer them employment in the facility on SchubertAvenue in Chicago. 220 NLRB at 1258, 1259. The unop- 4. Interiorposed February 1977 backpay specification alleged thateight named employees (all of whom had been on Cus- It isunclear from the record whether the corporatetom's payroll and four of whom had been on Bobbe's charter of Concepts in Drapery ever actually lapsed. Onpayroll) would have accepted employment at the Schu- August 19, 1975 (2 months after the withdrawal of thebert Avenue facility. The Board's judicially enforced answer to the unfair labor practice complaint againstbackpay order specifies their names and the amounts due Custom, Bobbe, Concepts in Drapery, "and their agents"them. the Florences and 18 days after Concepts in DraperyConcepts in Drapery, like Bobbe, manufactured drap- ceased manufacturing operations), the Illinois secretaryeries from the customer's own fabric and sometimes in- of state, at Frank Florence's request, issued a corporatestalled them. Practically all of its customers, including charter to Interior. The articles of incorporation do notBenjamin Brothers (a major customer), had been custom- state that the corporation's purposes include any kind ofers of Custom and/or Bobbe. Most of the suppliers of manufacturing, but do state that such purposes include,Concepts in Drapery had also been suppliers of Custom, "To sell and supply, at wholesale or retail, all kinds andand all of them had been suppliers of Bobbe. descriptions of material, fabrics and all other relatedAs previously noted, in April 1975 the Regional Di- products incidental to the decorating of hotels, motels,rector issued complaints against Custom, Bobbe, Con- residential properties, commercial and office properties."cepts in Drapery, "and their agents" the Florences, alleg- The Florences, Sterling, and installers Soria and Scalfing, inter alia, that employees at the Zion plant had been remained on Concepts in Drapery's payroll until the endunlawfully terminated and that economic provisions in a of its last payroll period, December 29, 1975, on whichcollective-bargaining agreement had been unlawfully dis- date they were the only persons still working for thathonored. On July 8, 1975, these complaints were sus- corporation. Interior's first payroll period did not begintained by the Board, which ordered that the laid-off em- until January 4, 1976, on which date its entire workployees and the pension and insurance plans be made force consisted solely of the five persons who had beenwhole. By letter dated July 17, 1975, to Custom "c/o on the payroll of Concepts in Drapery until the end ofConcepts, Inc.," Continental formally demanded pay- December 1975." Moreover, Interior's acquisition of ament in full of all of Custom's remaining obligations to lease at its first location, on Peterson Avenue in Chicago,Continental. The amount owed consisted of more than did not take place until sometime in January 1976.$110,000, plus interest. After receiving this demand However, before January 1976, Concepts in Draperyletter, Concepts in Drapery's management proceeded to personnel who were still on that corporation's payrollfinish off, deliver, and install orders which were in proc- solicited orders and performed work for Interior. Thus,ess. On August 1, 1975, manufacturing operations were Frank Florence, who appeared to be in his fifties, testi-discontinued, and on or before August 4 all bargaining fied that the only thing he had ever done in his life wasunit employees were permanently laid off. The unop- to manufacture or sell draperies; that, with the earlyposed February 1977 backpay specification sets forth the August 1975 sale of the last of Custom's pledged machin-August 1 date as the date when amounts due as backpay ery, he knew that he would have no equipment to manu-and as payments into the pension and welfare funds facture draperies; that by the time Interior was incorpo-ceased to accrue. However, after August 1, installersScalf and Soria remained on the payroll; they installed Frank Florence and Sterling testified that they wanted to arrange fordraperies which had been manufactured by Concepts in the satisfactory completion and installation of all draperies on order,Drapery, corrected some errors in installation, and did partly toavoid being sued and partly to make sure of collecting the fullsome repair work. Sterling and the Florences tried to amounts due from customers to whom only partial deliveries had beenll. , iir<-' t * r\ > ** * ~~~~~made before Continental's demand and the cessation of manufacturingcollect all of Concepts in Drapery's remaining receiv- operations.ables, out of which they and the installers received their 1 These two installers continued to work for Interior until July 1980, aSalaries, and also tried to collect Custom's remaining re- month or two after the issuance of the instant May 1980 backpay specifi-ceivables. The remaining equipment was sold on or cation. Tacreafter, they began to work for a firm called Complete Drap-»,-<*—- August i. A 97, i A tLe jroceeds *..e remitte ery Service, which Frank Florence testimonially described as "the newbefore August 4, 1975, and the proceeds Were remitted company." The record contains no other information about Completeto Continental via the collateral account. By October Drapery Service. CUSTOM MANUFACTURING COMPANY 623rated in mid-August, he knew it was going to be a selling controlling interest in the corporation until 1981, andcompany in the drapery business; that obtaining the kind would not have acquired all the stock until about 1989.of business handled by Interior takes about 6 to 8 In June 1980, after the issuance of the instant backpaymonths; and that he and Sterling began looking for such specification seeking to render Interior liable for thebusiness "probably [in] September, October, November." more than $35,000 in question, Sterling purchased all ofIn addition, Interior's records reflect that Benjamin Roberta Florence's remaining stock, which was there-Brothers was billed on December 3, 1975, for certain upon put in escrow for her inferentially until Sterlingservices, and that, ordinarily, this customer would not be paid for it. Also in June 1980, Frank and Roberta Flor-billed until after the services were performed. 2 Also, In- ence withdrew from their corporate offices as Interior'sterior's records show that Slater Company, an office treasurer (possibly) and vice president, respectively. Ster-supply company, was billed for various amounts on De- ling has at all times been president of Interior, and alsocember 4 and 9, 1975, and on January 7 and 13, 1976; performs selling functions for it. As president, he takesand that it would have been billed before services were care of all credit arrangements for jobs, checks the con-performed. 1Further, Interior's records disclose two ad- tracts, verifies estimates, makes collections, and makesditional orders, billed respectively on November 3, and sure the job orders are processed to the salesmen. FrankDecember 3, 1975, for customers who would ordinarily Florence has at all times worked for Interior as a sales-have been billed before services were performed. These man. His 1976 salary was $26,000, substantially morewere Interior's only orders billed before January 1976. than he had received during his last year on Custom'sHowever, Frank Florence testified that in late 1975 he payroll or when he was on the payroll of Bobbe or Con-"probably" solicited orders for Interior from some pros- cepts in Drapery. By the end of 1979, Frank Florencepective customers who did not order anything. Further- was being paid at the rate of $44,800 a year (the samemore, Frank Florence testified, and Interior's brief states Sterling) and Roberta Florence, who took no(pp. 12-13), that by October 1975 all of Custom's collect- management re n but has at all times workedible accounts receivable had been colletd AsFmanagement role in Interior but has at all times workedible accounts receivable had been collected. Also, Frankin Interior's office, was being paid at the rate of $12,600Florence testified that the process of winding down thes Nvembe 1 Iteis ae aeaedorders received by Concepts in Drapery was "pretty a year. As of November 1980, Interior's sales averagedorders received by Concepts in Drapery was "pretty 150,000 a month.well finished by October" 1975. In view of the foregoing $150,000 a month.testimony by Frank Florence and the largely documen- Interior has never manufactured draperies or any othertary evidence regarding Interior's billings between early product, employs no production or maintenance employ-November 1975 and early January 1976, and for demea- ees and has never had any factory or workshop area nornor reasons, I do not accept Frank Florence's testimony any space for establishing such an area. The only ma-that in November and December 1975 Sterling and the chinery owned by Interor is office machinery and itsFlorences were "basically" collecting receivables for only nonmanagerial personnel are salespersons, officeCustom and Concepts in Drapery, or Sterling's testimo- workers, and installers. Interior is a contractor and sub-ny that, from the time Concepts in Drapery ceased pro- contractor which receives orders from varous commer-duction until the end of 1975, Frank Florence simply cial enterprises and fills such orders by obtaining prod-collected all the remaining accounts receivable. For simi- ucts manufactured by others. As of the November 1980lar reasons, I do not accept Sterling's testimony that, for hearing, about 30 percent of Interior's total volume con-5 to 6 months before Interior was started up, "pretty sisted of the sale and installation of draperies and an ad-much" all his working time was taken up by collecting ditional 30 percent consisted of the sale and (inferential-receivables; taking down, moving, and setting up the ly) installation of what Interior President Sterling de-equipment which had been sold; doing "paper work"; scribed as "related products"-that is, such products asand packing and moving records. 4 Rather, I find that at blinds, shades, and woven woods. As of that date, the re-least by early October, while still on the payroll of Con- maining 40 percent of Interior's volume consisted ofcepts in Drapery, Sterling (who admittedly did selling building specialty products-for example, washroomfor Interior) and Frank Florence were spending a sub- equipment sold to general contractors; projection screensstantial amount of time in soliciting business for Interior. sold to schools and audio visual areas; grab bars andAt the time of Interior's incorporation, Roberta Flor- "I.V." and cubicle tracks sold to hospitals; and ashtrayence owned 75 percent of Interior's stock and Sterling urns, medicine cabinets, and mailboxes sold to the con-owned 25 percent. Thereafter, Sterling annually acquired struction industry. In addition, Interior sells to some offrom Roberta Florence 6 percent of the outstanding its customers, at a profit, raw fabric which Interior hasstock; at this rate, Sterling would not have acquired a purchased from other firms. Advertising distributed byInterior to its customers does not name any manufactur-" The first page of Interior's accounts receivable ledger for Benjamin ers or suppliers of draperies, but does name the manufac-Brothers ets forth amounts due from Benjamin Brothers to Concepts in turers or suppliers of a number of building specialtyDrapery for September and October 1975 billings.products available through Interior. Where the products" Sterling testified that Interior stopped doing business with Slater be- .Whee tecause of credit problems, and eventually wrote off what Slater still ordered from Interior consist of draperies, Interior cus-owedas a bad debt. The ledger shows that Interior obtained business tomarily measures the job; orders the drapery rods; se-from Slater between early December 1975 and August 1977, during lects a fabric and a fabric supplier; orders the desiredwhich period Slater paid Interior about $19,730. The bad debt, written fabric sent to a drapery fabricator, which fabricates theoff in February 1978, amounted to about S448." The records of Custom, Bobbe, and Concepts in Drapery were draperies; schedules the installation; takes the rods andstored on Interior's premises. draperies out to the jobsite; and installs them. Interior'sCUSTOM MANUFACTURING COMPANY 623rated in mid-August, he knew it was going to be a selling controlling interest in the corporation until 1981, andcompany in the drapery business; that obtaining the kind would not have acquired all the stock until about 1989.of business handled by Interior takes about 6 to 8 In June 1980, after the issuance of the instant backpaymonths; and that he and Sterling began looking for such specification seeking to render Interior liable for thebusiness "probably [in] September, October, November." more than $35,000 in question, Sterling purchased all ofIn addition, Interior's records reflect that Benjamin Roberta Florence's remaining stock, which was there-Brothers was billed on December 3, 1975, for certain upon put in escrow for her inferentially until Sterlingservices, and that, ordinarily, this customer would not be paid for it. Also in June 1980, Frank and Roberta Flor-billed until after the services were performed." Also, In- ence withdrew from their corporate offices as Interior'sterior's records show that Slater Company, an office treasurer (possibly) and vice president, respectively. Ster-supply company, was billed for various amounts on De- ling has at all times been president of Interior, and alsocember 4 and 9, 1975, and on January 7 and 13, 1976; performs selling functions for it. As president, he takesand that it would have been billed before services were care of all credit arrangements for jobs, checks the con-performed.13Further, Interior's records disclose two ad- tracts, verifies estimates, makes collections, and makesditional orders, billed respectively on November 3, and sure the job orders are processed to the salesmen. FrankDecember 3, 1975, for customers who would ordinarily Florence has at all times worked for Interior as a sales-have been billed before services were performed. These man. His 1976 salary was $26,000, substantially morewere Interior's only orders billed before January 1976. than he had received during his last year on Custom'sHowever, Frank Florence testified that in late 1975 he payroll or when he was on the payroll of Bobbe or Con-"probably" solicited orders for Interior from some pros- cepts in Drapery. By the end of 1979, Frank Florencepective customers who did not order anything. Further- was being paid at the rate of $44,800 a year (the samemore, Frank Florence testified, and Interior's brief states r Sterling) and Roberta Florence, who took no(pp. 12-13), that by October 1975 all of Custom's collect- management role in Interior but has at all times workedible accounts receivable had been collected. Also, Frank in I o being paid at the rate of $12,600Florence testified that the process of winding down the a y November 1980, Interior's sales averagedorders received by Concepts in Drapery was "pretty $150,000 a month.well finished by October" 1975. In view of the foregoing I h n r d e or a ohtestimony by Frank Florence and the largely documen- Inteuorhasnevermanufactured drapeoes or any othertary evidence regarding Interior's billings between early ees0^, an a ee noProduction or maintenance employ-November 1975 and early January 1976, and for demea- eesandhasneveresal n sutc oa n shop area nornor reasons, I do not accept Frank Florence's testimony hirospacefor establishing such an area. The only ma-that in November and December 1975 Sterling and the chinery ownedby Intenor is office machinery and itsFlorences were "basically" collecting receivables for only nonmanagerial personnel are salespersons, officeCustom and Concepts in Drapery, or Sterling's testimo- workers, and installers. Interior is a contractor and sub-ny that, from the time Concepts in Drapery ceased pro- contractor which receives orders from vanous commer-duction until the end of 1975, Frank Florence simply cial enterprises and fills such orders by obtaining prod-collected all the remaining accounts receivable. For simi- ucts manufactured by others. As of the November 1980lar reasons, I do not accept Sterling's testimony that, for hearing, about 30 percent of Interior's total volume con-5 to 6 months before Interior was started up, "pretty sisted of the sale and installation of draperies and an ad-much" all his working time was taken up by collecting ditional 30 percent consisted of the sale and (inferential-receivables; taking down, moving, and setting up the ly) installation of what Interior President Sterling de-equipment which had been sold; doing "paper work"; scribed as "related products"-that is, such products asand packing and moving records. " Rather, I find that at blinds, shades, and woven woods. As of that date, the re-least by early October, while still on the payroll of Con- maining 40 percent of Interior's volume consisted ofcepts in Drapery, Sterling (who admittedly did selling building specialty products-for example, washroomfor Interior) and Frank Florence were spending a sub- equipment sold to general contractors; projection screensstantial amount of time in soliciting business for Interior. soldto schools and audio visual areas; grab bars andAt the time of Interior's incorporation, Roberta Flor- "I.V." and cubicle tracks sold to hospitals; and ashtrayence owned 75 percent of Interior's stock and Sterling urns medicine cabinets, and mailboxes sold to the con-owned 25 percent. Thereafter, Sterling annually acquired struction industry. In addition, Interior sells to some offrom Roberta Florence 6 percent of the outstanding its customers, at a profit, raw fabric which Interior hasstock; at this rate, Sterling would not have acquired a purchased from other firms. Advertising distributed byInterior to its customers does not name any manufactur-" The first page of Interior's accounts receivable ledger for Benjamin ers Or Suppliers of draperies, but does name the manufac-Brothers sets forth amounts due from Benjamin Brothers to Concepts in turers Or Suppliers of a number of building SpecialtyDrapery for September and October 1975 billings. products available through Interior. Where the products" Sterling testified that Interior stopped doing business with Slater be-cause of credit problemsq and eventually wrote off what Slater still ordered from Interior consist of draperies, Interior cus-owedas a bad debt. The ledger shows that Interior obtained business tomarily measures the job; orders the drapery rods; se-from Slater between early December 1975 and August 1977, during lects a fabric and a fabric Supplier; Orders the desiredwhich period Slater paid Interior about $19,730.Thebaddebt, written fabricsentto a drapery fabricator, whichfabricatestheoff in February 1978, amounted to about S448.'< The records of Custom, Bobbe, and Concepts in Drapery were draperies; schedules the installation; takes the rods andstored on Interior's premises. draperies out to the jobsite; and installs them. Interior'sCUSTOM MANUFACTURING COMPANY 623rated in mid-August, he knew it was going to be a selling controlling interest in the corporation until 1981, andcompany in the drapery business; that obtaining the kind would not have acquired all the stock until about 1989.of business handled by Interior takes about 6 to 8 In June 1980, after the issuance of the instant backpaymonths; and that he and Sterling began looking for such specification seeking to render Interior liable for thebusiness "probably [in] September, October, November." more than $35,000 in question, Sterling purchased all ofIn addition, Interior's records reflect that Benjamin Roberta Florence's remaining stock, which was there-Brothers was billed on December 3, 1975, for certain upon put in escrow for her inferentially until Sterlingservices, and that, ordinarily, this customer would not be paid for it. Also in June 1980, Frank and Roberta Flor-billed until after the services were performed." Also, In- ence withdrew from their corporate offices as Interior'sterior's records show that Slater Company, an office treasurer (possibly) and vice president, respectively. Ster-supply company, was billed for various amounts on De- ling has at all times been president of Interior, and alsocember 4 and 9, 1975, and on January 7 and 13, 1976; performs selling functions for it. As president, he takesand that it would have been billed before services were care of all credit arrangements for jobs, checks the con-performed.13Further, Interior's records disclose two ad- tracts, verifies estimates, makes collections, and makesditional orders, billed respectively on November 3, and sure the job orders are processed to the salesmen. FrankDecember 3, 1975, for customers who would ordinarily Florence has at all times worked for Interior as a sales-have been billed before services were performed. These man. His 1976 salary was $26,000, substantially morewere Interior's only orders billed before January 1976. than he had received during his last year on Custom'sHowever, Frank Florence testified that in late 1975 he payroll or when he was on the payroll of Bobbe or Con-"probably" solicited orders for Interior from some pros- cepts in Drapery. By the end of 1979, Frank Florencepective customers who did not order anything. Further- was being paid at the rate of $44,800 a year (the samemore, Frank Florence testified, and Interior's brief states r Sterling) and Roberta Florence, who took no(pp. 12-13), that by October 1975 all of Custom's collect- management role in Interior but has at all times workedible accounts receivable had been collected. Also, Frank in I o being paid at the rate of $12,600Florence testified that the process of winding down the a y November 1980, Interior's sales averagedorders received by Concepts in Drapery was "pretty $150,000 a month.well finished by October" 1975. In view of the foregoing I h n r d e or a ohtestimony by Frank Florence and the largely documen- Inteuorhasnevermanufactured drapeoes or any othertary evidence regarding Interior's billings between early ees0^, an a ee noProduction or maintenance employ-November 1975 and early January 1976, and for demea- eesandhasnevert bls sutc oa n rkshop area nornor reasons, I do not accept Frank Florence's testimony hirospacefor establishing such an area. The only ma-that in November and December 1975 Sterling and the chinery ownedby Intenor is office machinery and itsFlorences were "basically" collecting receivables for only nonmanagerial personnel are salespersons, officeCustom and Concepts in Drapery, or Sterling's testimo- workers, and installers. Interior is a contractor and sub-ny that, from the time Concepts in Drapery ceased pro- contractor which receives orders from vanous commer-duction until the end of 1975, Frank Florence simply cial enterprises and fills such orders by obtaining prod-collected all the remaining accounts receivable. For simi- ucts manufactured by others. As of the November 1980lar reasons, I do not accept Sterling's testimony that, for hearing, about 30 percent of Interior's total volume con-5 to 6 months before Interior was started up, "pretty sisted of the sale and installation of draperies and an ad-much" all his working time was taken up by collecting ditional 30 percent consisted of the sale and (inferential-receivables; taking down, moving, and setting up the ly) installation of what Interior President Sterling de-equipment which had been sold; doing "paper work"; scribed as "related products"-that is, such products asand packing and moving records. " Rather, I find that at blinds, shades, and woven woods. As of that date, the re-least by early October, while still on the payroll of Con- maining 40 percent of Interior's volume consisted ofcepts in Drapery, Sterling (who admittedly did selling building specialty products-for example, washroomfor Interior) and Frank Florence were spending a sub- equipment sold to general contractors; projection screensstantial amount of time in soliciting business for Interior. soldto schools and audio visual areas; grab bars andAt the time of Interior's incorporation, Roberta Flor- "I.V." and cubicle tracks sold to hospitals; and ashtrayence owned 75 percent of Interior's stock and Sterling urns, medicine cabinets, and mailboxes sold to the con-owned 25 percent. Thereafter, Sterling annually acquired struction industry. In addition, Interior sells to some offrom Roberta Florence 6 percent of the outstanding its customers, at a profit, raw fabric which Interior hasstock; at this rate, Sterling would not have acquired a purchased from other firms. Advertising distributed byInterior to its customers does not name any manufactur-" The first page of Interior's accounts receivable ledger for Benjamin ers Or Suppliers of draperies, but does name the manufac-Brothers sets forth amounts due from Benjamin Brothers to Concepts in turers Or Suppliers of a number of building SpecialtyDrapery for September and October 1975 billings. products available through Interior. Where the products" Sterling testified that Interior stopped doing business with Slater be-cause of credit problemsq and eventually wrote off what Slater still ordered from Interior consist of draperies, Interior cus-owedas a bad debt. The ledger shows that Interior obtained business tomarily measures the job; orders the drapery rods; se-from Slater between early December 1975 and August 1977, during lects a fabric and a fabric Supplier; Orders the desiredwhich period Slater paid Interior about $19,730.Thebaddebt, written fabricsentto a drapery fabricator, whichfabricatestheoff in February 1978, amounted to about S448.'< The records of Custom, Bobbe, and Concepts in Drapery were draperies; schedules the installation; takes the rods andstored on Interior's premises. draperies out to the jobsite; and installs them. Interior'sCUSTOM MANUFACTURING COMPANY 623rated in mid-August, he knew it was going to be a selling controlling interest in the corporation until 1981, andcompany in the drapery business; that obtaining the kind would not have acquired all the stock until about 1989.of business handled by Interior takes about 6 to 8 In June 1980, after the issuance of the instant backpaymonths; and that he and Sterling began looking for such specification seeking to render Interior liable for thebusiness "probably [in] September, October, November." more than $35,000 in question, Sterling purchased all ofIn addition, Interior's records reflect that Benjamin Roberta Florence's remaining stock, which was there-Brothers was billed on December 3, 1975, for certain upon put in escrow for her inferentially until Sterlingservices, and that, ordinarily, this customer would not be paid for it. Also in June 1980, Frank and Roberta Flor-billed until after the services were performed." Also, In- ence withdrew from their corporate offices as Interior'sterior's records show that Slater Company, an office treasurer (possibly) and vice president, respectively. Ster-supply company, was billed for various amounts on De- ling has at all times been president of Interior, and alsocember 4 and 9, 1975, and on January 7 and 13, 1976; performs selling functions for it. As president, he takesand that it would have been billed before services were care of all credit arrangements for jobs, checks the con-performed.13Further, Interior's records disclose two ad- tracts, verifies estimates, makes collections, and makesditional orders, billed respectively on November 3, and sure the job orders are processed to the salesmen. FrankDecember 3, 1975, for customers who would ordinarily Florence has at all times worked for Interior as a sales-have been billed before services were performed. These man. His 1976 salary was $26,000, substantially morewere Interior's only orders billed before January 1976. than he had received during his last year on Custom'sHowever, Frank Florence testified that in late 1975 he payroll or when he was on the payroll of Bobbe or Con-"probably" solicited orders for Interior from some pros- cepts in Drapery. By the end of 1979, Frank Florencepective customers who did not order anything. Further- was being paid at the rate of $44,800 a year (the samemore, Frank Florence testified, and Interior's brief states r Sterling) and Roberta Florence, who took no(pp. 12-13), that by October 1975 all of Custom's collect- management role in Interior but has at all times workedible accounts receivable had been collected. Also, Frank in I o being paid at the rate of $12,600Florence testified that the process of winding down the a y November 1980, Interior's sales averagedorders received by Concepts in Drapery was "pretty $150,000 a month.well finished by October" 1975. In view of the foregoing I h n r d e or a ohtestimony by Frank Florence and the largely documen- Inteuorhasnevermanufactured drapeoes or any othertary evidence regarding Interior's billings between early ees0^, an a ee noProduction or maintenance employ-November 1975 and early January 1976, and for demea- eesandhasneveresa n sutc oa n rkshop area nornor reasons, I do not accept Frank Florence's testimony hirospacefor establishing such an area. The only ma-that in November and December 1975 Sterling and the chinery ownedby Intenor is office machinery and itsFlorences were "basically" collecting receivables for only nonmanagerial personnel are salespersons, officeCustom and Concepts in Drapery, or Sterling's testimo- workers, and installers. Interior is a contractor and sub-ny that, from the time Concepts in Drapery ceased pro- contractor which receives orders from vanous commer-duction until the end of 1975, Frank Florence simply cial enterprises and fills such orders by obtaining prod-collected all the remaining accounts receivable. For simi- ucts manufactured by others. As of the November 1980lar reasons, I do not accept Sterling's testimony that, for hearing, about 30 percent of Interior's total volume con-5 to 6 months before Interior was started up, "pretty sisted of the sale and installation of draperies and an ad-much" all his working time was taken up by collecting ditional 30 percent consisted of the sale and (inferential-receivables; taking down, moving, and setting up the ly) installation of what Interior President Sterling de-equipment which had been sold; doing "paper work"; scribed as "related products"-that is, such products asand packing and moving records. " Rather, I find that at blinds, shades, and woven woods. As of that date, the re-least by early October, while still on the payroll of Con- maining 40 percent of Interior's volume consisted ofcepts in Drapery, Sterling (who admittedly did selling building specialty products-for example, washroomfor Interior) and Frank Florence were spending a sub- equipment sold to general contractors; projection screensstantial amount of time in soliciting business for Interior. soldto schools and audio visual areas; grab bars andAt the time of Interior's incorporation, Roberta Flor- "I.V." and cubicle tracks sold to hospitals; and ashtrayence owned 75 percent of Interior's stock and Sterling urns, medicine cabinets, and mailboxes sold to the con-owned 25 percent. Thereafter, Sterling annually acquired struction industry. In addition, Interior sells to some offrom Roberta Florence 6 percent of the outstanding its customers, at a profit, raw fabric which Interior hasstock; at this rate, Sterling would not have acquired a purchased from other firms. Advertising distributed byInterior to its customers does not name any manufactur-" The first page of Interior's accounts receivable ledger for Benjamin ers Or Suppliers of draperies, but does name the manufac-Brothers sets forth amounts due from Benjamin Brothers to Concepts in turers Or Suppliers of a number of building SpecialtyDrapery for September and October 1975 billings. products available through Interior. Where the products" Sterling testified that Interior stopped doing business with Slater be-cause of credit problemsq and eventually wrote off what Slater still ordered from Interior consist of draperies, Interior cus-owedas a bad debt. The ledger shows that Interior obtained business tomarily measures the job; orders the drapery rods; se-from Slater between early December 1975 and August 1977, during lects a fabric and a fabric Supplier; Orders the desiredwhich period Slater paid Interior about $19,730.Thebaddebt, written fabricsenttoadrapery fabricator, whichfabricatestheoff in February 1978, amounted to about S448.'< The records of Custom, Bobbe, and Concepts in Drapery were draperies; schedules the installation; takes the rods andstored on Interior's premises. draperies out to the jobsite; and installs them. Interior's 624 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofit is obtained from putting this "package" together. petitors of Custom, Bobbe, and Concepts in Drapery;Sterling testified that the number of draperies specified one of these former competitors was Drapemaster, toon a single order handled by Interior is much larger than which Concepts in Drapery had transferred some of itsthe number specified on a single order filled by Custom, orders without cost.Bobbe, and Concepts in Drapery; an Interior order No assets were ever transferred from Custom, Bobbe,might call for 150 or 200 pairs of draperies all the same or Concepts in Drapery to Interior or the Florences.size, while a single order filled by Custom, Bobbe, andConcepts in Drapery would amount to draperies for a C. Analysis and Conclusionssingle private home or a single room in such a home. Asto the number of draperies called for by an order han- "To determine whether one legal entity is the alter egodied by the old corporations, Sterling did not specifically of another, the Board looks to the ownership, manage-except Benjamin Brothers; but, because Benjamin Broth- ment, business purpose, operation, equipment, customers,ers is a hotel supply firm, I infer that at least on occasion and supervision of the two businesses. Where some ofit ordered many more draperies than would be specified these listed indicia are 'substantially identical,' the Boardon an order proceeding from a homeowner. will find an alter ego status. However, not all of theseWhereas the customers of Custom, Bobbe, and Con- standards have to be satisfied; centralized control ofcepts in Drapery were mainly large department stores labor relations or identical corporate ownership is notand other retail outlets, Interior's customers are largely crucial to the finding of an alter ego." Blake Constructioncommercial and institutional users, such as construction Co. Inc /M & S Building Supplies, Inc., 245 NLRB 630,companies, office buildings, hospitals, universities, and 634 (1979). See also, Crawford Door Sales Co., Inc., andgovernment agencies. Of Interior's approximately 74 cus- Cordes Door Company, Inc., 226 NLRB 1144 (1976);tomers (about 25 of which it acquired before July 1976), NL.R.B. v. Tricor Products, Inc. and/or C & J Patternonly one, Benjamin Brothers, had been a customer of Co., 636 F.2d 266 (10th Cir. 1980).Custom, Bobbe, or Concepts in Drapery. As of Novem- The Board has held that a finding of alter ego statusber 1980, Benjamin Brothers provided Interior with 10 requires the presence of substantially identical ownershippercent of Interior's business. When doing business with between the enterprises in question. Clinton Foods, Inc.,Custom (which ordinarily manufactured draperies from d/b/a Morton's I.G.A. Foodliner, 240 NLRB 1246, fn. 2its own fabrics) as well as Bobbe and Concepts in Drap- (1979), affd. in this respect 663 F.2d 223 (D.C. Cir.ery (both of which always manufactured draperies from 1980). I agree with the General Counsel that this owner-fabric supplied by the customer), Benjamin Brothers had ship criterion is met here. Thus, at the time Interiorprovided the material for the draperies. When doing began operations in January 1976, 75 percent of its stockbusiness with Benjamin Brothers, Custom, Bobbe, or was owned by Roberta Florence, who owned all of theConcepts in Drapery would measure the windows, deter- stock of Bobbe and Concepts in Drapery and whose hus-mine whether new rods were required, and advise Benja- band owned half of Custom's stock. Interior does notmin Brothers of the yardage requirements. Then Benja- appear to dispute that it met the "substantially identicalmin Brothers would order the material and send it to ownership" criterion as of January 1976. Blake Construc-Custom, Bobbe, or Concepts in Drapery for fabrication tion, supra; Crawford, supra; Sturdevant Sheet Metal &and installation. When doing business with Interior, Roofing Co., Inc., et al, 238 NLRB 186, 187-188 (1978).whose business with Benjamin Brothers as of November Interior does contend that the effect of Roberta Flor-1980 had been limited to draperies, Benjamin Brothers ence's stock ownership on Interior's status with respectorders the material (at least sometimes from the source to the other three corporations has been nullified byrecommended by Interior) and sends it to a fabricator Sterling's purchase, after Interior received the instant(usually and perhaps always the fabricator recommended May 1980 backpay specification seeking to hold it an-by Interior), which fabricator bills Benjamin Brothers di- swerable for the sums owed by the old corporations, ofrectly for fabrication. Interior's responsibility is to make all the stock still owned by her. Further, Interior pointssure that the job is completed and acceptable to Benja- out that even before this purchase, Sterling alreadymin Brothers' hotel customer. Interior's responsibilities owned 44 percent of Interior's stock. However, assuminginclude the installation of the draperies, which had also that when it began operations Interior was answerablebeen done by Custom, Bobbe, and Concepts in Drapery for the backpay and union fund payments which werewhen they did business with Benjamin Brothers. owed by the old corporations and which had been tolledOf Interior's approximately 59 suppliers, about 6, in- before Interior's incorporation, Interior would not be ab-cluding Benjamin Brothers, had been suppliers for solved of liability because of subsequent changes in theCustom, Bobbe, and/or Concepts in Drapery. Kirsch, identity of its stockholders. Gateway Service Co., 209one of these six, is one of the largest curtain rod manu- NLRB 1166 (1974); Topinka's Country House, Inc., 235facturers in the country, and the kinds of curtain rods NLRB 72, 73-74 (1978); Miller Trucking Service, Inc.,purchased from it by Interior are different from the kinds and/or Miller Trucking Service, Inc., a Subsidiary of Tulsapurchased from it by Custom, Bobbe, and Concepts in Crude Oil Purchasing Company, 176 NLRB 556 (1969),Drapery. Draperies purchased by Interior are made of approved in this respect 445 F.2d 927, 930 (10th Cir.materials which meet commercial code fire retardance 1971). Moreover, if Sterling fails to pay for the stock, itsstandards; whereas draperies manufactured by Custom, ownership will revert to Roberta Florence.Bobbe, and Concepts in Drapery were made of decora- Furthermore, there has been substantial identity oftive materials. Four of Interior's suppliers had been com- management in the four corporations. Frank Florence624 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofit is obtained from putting this "package" together,. petitors of Custom, Bobbe, and Concepts in Drapery;Sterling testified that the number of draperies specified one of these former competitors was Drapemaster, toon a single order handled by Interior is much larger than which Concepts in Drapery had transferred some of itsthe number specified on a single order filled by Custom, orders without cost.Bobbe, and Concepts in Drapery; an Interior order No assets were ever transferred from Custom, Bobbe,might call for 150 or 200 pairs of draperies all the same or Concepts in Drapery to Interior or the Florences.size, while a single order filled by Custom, Bobbe, andConcepts in Drapery would amount to draperies for a C. Analysis and Conclusionssingle private home or a single room in such a home. Asto the number of draperies called for by an order han- "Todetermine whether one legal entity is the alter egodied by the old corporations, Sterling did not specifically ofanother, the Board looks to the ownership, manage-except Benjamin Brothers; but, because Benjamin Broth- ment, business purpose, operation, equipment, customers,ers is a hotel supply firm, I infer that at least on occasion and supervision of the two businesses. Where some ofit ordered many more draperies than would be specified theselistedindiciaare'substantially identical,' the Boardon an order proceeding from a homeowner. will findan alter ego status. However, not all of theseWhereas the customers of Custom, Bobbe, and Con- standards have to be satisfied; centralized control ofcepts in Drapery were mainly large department stores labor relations or identical corporate ownership is notand other retail outlets, Interior's customers are largely crucial to the finding of an alter ego." Blake Constructioncommercial and institutional users, such as construction Co, Inc-/M&SBuilding Supplies, Inc., 245 NLRB 630,companies, office buildings, hospitals, universities, and 634(1979). See also, Crawford Door Sales Co., Inc., andgovernment agencies. Of Interior's approximately 74 cus- Cordes Door Company, Inc., 226 NLRB 1144 (1976);tomers (about 25 of which it acquired before July 1976), N.L.R.B. v. Tricor Products, Inc. and/or C & J Patternonly one, Benjamin Brothers, had been a customer of Co., 636F.2d 266(10thCir. 1980).Custom, Bobbe, or Concepts in Drapery. As of Novem- The Board has held that a finding of alter ego statusber 1980, Benjamin Brothers provided Interior with 10 requires the presence of substantially identical ownershippercent of Interior's business. When doing business with between the enterprises in question. Clinton Foods, Inc.,Custom (which ordinarily manufactured draperies from d/b/a Morton's I.G.A. Foodliner, 240 NLRB 1246, fn. 2its own fabrics) as well as Bobbe and Concepts in Drap- (1979), affd. in this respect 663 F.2d 223 (D.C. Cir.ery (both of which always manufactured draperies from 1980). I agree with the General Counsel that this owner-fabric supplied by the customer), Benjamin Brothers had ship criterion is met here. Thus, at the time Interiorprovided the material for the draperies. When doing began operations in January 1976, 75 percent of its stockbusiness with Benjamin Brothers, Custom, Bobbe, or was owned by Roberta Florence, who owned all of theConcepts in Drapery would measure the windows, deter- stock of Bobbe and Concepts in Drapery and whose hus-mine whether new rods were required, and advise Benja- band owned half of Custom's stock. Interior does notmin Brothers of the yardage requirements. Then Benja- appear to dispute that it met the "substantially identicalmin Brothers would order the material and send it to ownership" criterion as of January 1976. Blake Construc-Custom, Bobbe, or Concepts in Drapery for fabrication tion, supra; Crawford, supra; Sturdevant Sheet Metal &and installation. When doing business with Interior, Roofing Co., Inc., et al, 238 NLRB 186, 187-188 (1978).whose business with Benjamin Brothers as of November Interior does contend that the effect of Roberta Flor-1980 had been limited to draperies, Benjamin Brothers ence's stock ownership on Interior's status with respectorders the material (at least sometimes from the source to the other three corporations has been nullified byrecommended by Interior) and sends it to a fabricator Sterling's purchase, after Interior received the instant(usually and perhaps always the fabricator recommended May 1980 backpay specification seeking to hold it an-by Interior), which fabricator bills Benjamin Brothers di- swerable for the sums owed by the old corporations, ofrectly for fabrication. Interior's responsibility is to make all the stock still owned by her. Further, Interior pointssure that the job is completed and acceptable to Benja- out that even before this purchase, Sterling alreadymin Brothers' hotel customer. Interior's responsibilities owned 44 percent of Interior's stock. However, assuminginclude the installation of the draperies, which had also that when it began operations Interior was answerablebeen done by Custom, Bobbe, and Concepts in Drapery for the backpay and union fund payments which werewhen they did business with Benjamin Brothers. owed by the old corporations and which had been tolledOf Interior's approximately 59 suppliers, about 6, in- before Interior's incorporation, Interior would not be ab-cluding Benjamin Brothers, had been suppliers for solved of liability because of subsequent changes in theCustom, Bobbe, and/or Concepts in Drapery. Kirsch, identity of its stockholders. Gateway Service Co., 209one of these six, is one of the largest curtain rod manu- NLRB 1166 (1974); Topinka's Country House, Inc., 235facturers in the country, and the kinds of curtain rods NLRB 72, 73-74 (1978); Miller Trucking Service, Inc.,purchased from it by Interior are different from the kinds and/or Miller Trucking Service, Inc., a Subsidiary of Tulsapurchased from it by Custom, Bobbe, and Concepts in Crude Oil Purchasing Company, 176 NLRB 556 (1969),Drapery. Draperies purchased by Interior are made of approved in this respect 445 F.2d 927, 930 (10th Cir.materials which meet commercial code fire retardance 1971). Moreover, if Sterling fails to pay for the stock, itsstandards; whereas draperies manufactured by Custom, ownership will revert to Roberta Florence.Bobbe, and Concepts in Drapery were made of decora- Furthermore, there has been substantial identity oftive materials. Four of Interior's suppliers had been com- management in the four corporations. Frank Florence624 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofit is obtained from putting this "package" together,. petitors of Custom, Bobbe, and Concepts in Drapery;Sterling testified that the number of draperies specified one of these former competitors was Drapemaster, toon a single order handled by Interior is much larger than which Concepts in Drapery had transferred some of itsthe number specified on a single order filled by Custom, orders without cost.Bobbe, and Concepts in Drapery; an Interior order No assets were ever transferred from Custom, Bobbe,might call for 150 or 200 pairs of draperies all the same or Concepts in Drapery to Interior or the Florences.size, while a single order filled by Custom, Bobbe, andConcepts in Drapery would amount to draperies for a C. Analysis and Conclusionssingle private home or a single room in such a home. Asto the number of draperies called for by an order han- "Todetermine whether one legal entity is the alter egodied by the old corporations, Sterling did not specifically ofanother, the Board looks to the ownership, manage-except Benjamin Brothers; but, because Benjamin Broth- ment, business purpose, operation, equipment, customers,ers is a hotel supply firm, I infer that at least on occasion and supervision of the two businesses. Where some ofit ordered many more draperies than would be specified theselistedindiciaare'substantially identical,' the Boardon an order proceeding from a homeowner. will find an alter ego status. However, not all of theseWhereas the customers of Custom, Bobbe, and Con- standards have to be satisfied; centralized control ofcepts in Drapery were mainly large department stores labor relations or identical corporate ownership is notand other retail outlets, Interior's customers are largely crucial to the finding of an alter ego." Blake Constructioncommercial and institutional users, such as construction Co, Inc-/M&SBuilding Supplies, Inc., 245 NLRB 630,companies, office buildings, hospitals, universities, and 634(1979). See also, Crawford Door Sales Co., Inc., andgovernment agencies. Of Interior's approximately 74 cus- Cordes Door Company, Inc., 226 NLRB 1144 (1976);tomers (about 25 of which it acquired before July 1976), N.L.R.B. v. Tricor Products, Inc. and/or C & J Patternonly one, Benjamin Brothers, had been a customer of Co., 636F.2d 266(10thCir. 1980).Custom, Bobbe, or Concepts in Drapery. As of Novem- The Board has held that a finding of alter ego statusber 1980, Benjamin Brothers provided Interior with 10 requires the presence of substantially identical ownershippercent of Interior's business. When doing business with between the enterprises in question. Clinton Foods, Inc.,Custom (which ordinarily manufactured draperies from d/b/a Morton's I.G.A. Foodliner, 240 NLRB 1246, fn. 2its own fabrics) as well as Bobbe and Concepts in Drap- (1979), affd. in this respect 663 F.2d 223 (D.C. Cir.ery (both of which always manufactured draperies from 1980). I agree with the General Counsel that this owner-fabric supplied by the customer), Benjamin Brothers had ship criterion is met here. Thus, at the time Interiorprovided the material for the draperies. When doing began operations in January 1976, 75 percent of its stockbusiness with Benjamin Brothers, Custom, Bobbe, or was owned by Roberta Florence, who owned all of theConcepts in Drapery would measure the windows, deter- stock of Bobbe and Concepts in Drapery and whose hus-mine whether new rods were required, and advise Benja- band owned half of Custom's stock. Interior does notmin Brothers of the yardage requirements. Then Benja- appear to dispute that it met the "substantially identicalmin Brothers would order the material and send it to ownership" criterion as of January 1976. Blake Construc-Custom, Bobbe, or Concepts in Drapery for fabrication tion, supra; Crawford, supra; Sturdevant Sheet Metal &and installation. When doing business with Interior, Roofing Co., Inc., et al, 238 NLRB 186, 187-188 (1978).whose business with Benjamin Brothers as of November Interior does contend that the effect of Roberta Flor-1980 had been limited to draperies, Benjamin Brothers ence's stock ownership on Interior's status with respectorders the material (at least sometimes from the source to the other three corporations has been nullified byrecommended by Interior) and sends it to a fabricator Sterling's purchase, after Interior received the instant(usually and perhaps always the fabricator recommended May 1980 backpay specification seeking to hold it an-by Interior), which fabricator bills Benjamin Brothers di- swerable for the sums owed by the old corporations, ofrectly for fabrication. Interior's responsibility is to make all the stock still owned by her. Further, Interior pointssure that the job is completed and acceptable to Benja- out that even before this purchase, Sterling alreadymin Brothers' hotel customer. Interior's responsibilities owned 44 percent of Interior's stock. However, assuminginclude the installation of the draperies, which had also that when it began operations Interior was answerablebeen done by Custom, Bobbe, and Concepts in Drapery for the backpay and union fund payments which werewhen they did business with Benjamin Brothers. owed by the old corporations and which had been tolledOf Interior's approximately 59 suppliers, about 6, in- before Interior's incorporation, Interior would not be ab-cluding Benjamin Brothers, had been suppliers for solved of liability because of subsequent changes in theCustom, Bobbe, and/or Concepts in Drapery. Kirsch, identity of its stockholders. Gateway Service Co., 209one of these six, is one of the largest curtain rod manu- NLRB 1166 (1974); Topinka's Country House, Inc., 235facturers in the country, and the kinds of curtain rods NLRB 72, 73-74 (1978); Miller Trucking Service, Inc.,purchased from it by Interior are different from the kinds and/or Miller Trucking Service, Inc., a Subsidiary of Tulsapurchased from it by Custom, Bobbe, and Concepts in Crude Oil Purchasing Company, 176 NLRB 556 (1969),Drapery. Draperies purchased by Interior are made of approved in this respect 445 F.2d 927, 930 (10th Cir.materials which meet commercial code fire retardance 1971). Moreover, if Sterling fails to pay for the stock, itsstandards; whereas draperies manufactured by Custom, ownership will revert to Roberta Florence.Bobbe, and Concepts in Drapery were made of decora- Furthermore, there has been substantial identity oftive materials. Four of Interior's suppliers had been com- management in the four corporations. Frank Florence624 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofit is obtained from putting this "package" together,. petitors of Custom, Bobbe, and Concepts in Drapery;Sterling testified that the number of draperies specified one of these former competitors was Drapemaster, toon a single order handled by Interior is much larger than which Concepts in Drapery had transferred some of itsthe number specified on a single order filled by Custom, orders without cost.Bobbe, and Concepts in Drapery; an Interior order No assets were ever transferred from Custom, Bobbe,might call for 150 or 200 pairs of draperies all the same or Concepts in Drapery to Interior or the Florences.size, while a single order filled by Custom, Bobbe, andConcepts in Drapery would amount to draperies for a C. Analysis and Conclusionssingle private home or a single room in such a home. Asto the number of draperies called for by an order han- "Todetermine whether one legal entity is the alter egodied by the old corporations, Sterling did not specifically ofanother, the Board looks to the ownership, manage-except Benjamin Brothers; but, because Benjamin Broth- ment, business purpose, operation, equipment, customers,ers is a hotel supply firm, I infer that at least on occasion and supervision of the two businesses. Where some ofit ordered many more draperies than would be specified theselistedindiciaare'substantially identical,' the Boardon an order proceeding from a homeowner. will find an alter ego status. However, not all of theseWhereas the customers of Custom, Bobbe, and Con- standards have to be satisfied; centralized control ofcepts in Drapery were mainly large department stores labor relations or identical corporate ownership is notand other retail outlets, Interior's customers are largely crucial to the finding of an alter ego." Blake Constructioncommercial and institutional users, such as construction Co, Inc-/M&SBuilding Supplies, Inc., 245 NLRB 630,companies, office buildings, hospitals, universities, and 634(1979). See also, Crawford Door Sales Co., Inc., andgovernment agencies. Of Interior's approximately 74 cus- Cordes Door Company, Inc., 226 NLRB 1144 (1976);tomers (about 25 of which it acquired before July 1976), N.L.R.B. v. Tricor Products, Inc. and/or C & J Patternonly one, Benjamin Brothers, had been a customer of Co., 636F.2d 266(10thCir. 1980).Custom, Bobbe, or Concepts in Drapery. As of Novem- The Board has held that a finding of alter ego statusber 1980, Benjamin Brothers provided Interior with 10 requires the presence of substantially identical ownershippercent of Interior's business. When doing business with between the enterprises in question. Clinton Foods, Inc.,Custom (which ordinarily manufactured draperies from d/b/a Morton's I.G.A. Foodliner, 240 NLRB 1246, fn. 2its own fabrics) as well as Bobbe and Concepts in Drap- (1979), affd. in this respect 663 F.2d 223 (D.C. Cir.ery (both of which always manufactured draperies from 1980). I agree with the General Counsel that this owner-fabric supplied by the customer), Benjamin Brothers had ship criterion is met here. Thus, at the time Interiorprovided the material for the draperies. When doing began operations in January 1976, 75 percent of its stockbusiness with Benjamin Brothers, Custom, Bobbe, or was owned by Roberta Florence, who owned all of theConcepts in Drapery would measure the windows, deter- stock of Bobbe and Concepts in Drapery and whose hus-mine whether new rods were required, and advise Benja- band owned half of Custom's stock. Interior does notmin Brothers of the yardage requirements. Then Benja- appear to dispute that it met the "substantially identicalmin Brothers would order the material and send it to ownership" criterion as of January 1976. Blake Construc-Custom, Bobbe, or Concepts in Drapery for fabrication tion, supra; Crawford, supra; Sturdevant Sheet Metal &and installation. When doing business with Interior, Roofing Co., Inc., et al, 238 NLRB 186, 187-188 (1978).whose business with Benjamin Brothers as of November Interior does contend that the effect of Roberta Flor-1980 had been limited to draperies, Benjamin Brothers ence's stock ownership on Interior's status with respectorders the material (at least sometimes from the source to the other three corporations has been nullified byrecommended by Interior) and sends it to a fabricator Sterling's purchase, after Interior received the instant(usually and perhaps always the fabricator recommended May 1980 backpay specification seeking to hold it an-by Interior), which fabricator bills Benjamin Brothers di- swerable for the sums owed by the old corporations, ofrectly for fabrication. Interior's responsibility is to make all the stock still owned by her. Further, Interior pointssure that the job is completed and acceptable to Benja- out that even before this purchase, Sterling alreadymin Brothers' hotel customer. Interior's responsibilities owned 44 percent of Interior's stock. However, assuminginclude the installation of the draperies, which had also that when it began operations Interior was answerablebeen done by Custom, Bobbe, and Concepts in Drapery for the backpay and union fund payments which werewhen they did business with Benjamin Brothers. owed by the old corporations and which had been tolledOf Interior's approximately 59 suppliers, about 6, in- before Interior's incorporation, Interior would not be ab-cluding Benjamin Brothers, had been suppliers for solved of liability because of subsequent changes in theCustom, Bobbe, and/or Concepts in Drapery. Kirsch, identity of its stockholders. Gateway Service Co., 209one of these six, is one of the largest curtain rod manu- NLRB 1166 (1974); Topinka's Country House, Inc., 235facturers in the country, and the kinds of curtain rods NLRB 72, 73-74 (1978); Miller Trucking Service, Inc.,purchased from it by Interior are different from the kinds and/or Miller Trucking Service, Inc., a Subsidiary of Tulsapurchased from it by Custom, Bobbe, and Concepts in Crude Oil Purchasing Company, 176 NLRB 556 (1969),Drapery. Draperies purchased by Interior are made of approved in this respect 445 F.2d 927, 930 (10th Cir.materials which meet commercial code fire retardance 1971). Moreover, if Sterling fails to pay for the stock, itsstandards; whereas draperies manufactured by Custom, ownership will revert to Roberta Florence.Bobbe, and Concepts in Drapery were made of decora- Furthermore, there has been substantial identity oftive materials. Four of Interior's suppliers had been com- management in the four corporations. Frank Florence CUSTOM MANUFACTURING COMPANY 625was an officer in Custom, Bobbe, Concepts in Drapery, rior has never employed any production employees, theand (for a period which ended after the 1980 issuance of kind of employees with respect to whom the other threethe instant backpay specification) Interior. He managed corporations' unfair labor practices were committed.the first three corporations on a day-to-day basis; per- Moreover, Interior's facilities are much smaller than andformed selling functions for all four corporations;'5in- have a location different from those of the other corpo-corporated Interior; and, by the end of 1979, was receiv- rations. In addition, except for Benjamin Brothers, Interi-ing the same salary from Interior as did Interior Presi- or's customers are all different from the other three cor-dent Sterling. Moreover, when serving as salaried con- porations' customers and are all in different kinds of busi-troller and office manager for Custom, Bobbe, and Con- nesses; and most of Interior's suppliers are different fromcepts in Drapery, Sterling had duties which included sit- the suppliers of the other three corporations and manyting in on most of the labor relations, overseeing the bill- are in different kinds of businesses. Finally, while theing, having orders processed, keeping track of making principal business of the other three corporations was thepayments on payables, collecting receivables, making manufacture of draperies to be used in private residencescredit collection information, and organizing the office. (which business included their sale and installation), Inte-While it is true that he performed selling functions for rior's business consists of the sale to institutions and com-Interior but had not done so for Concepts in Drapery or mercial establishments of products manufactured by(so far as the record shows) the other two corporations, percent of its volume consisting ofthe record directly shows that as Interior's president he these an intaation o raperie an about 30 percecontinues to make collections and takes care of all credit the sale and stallaon of draperies and about 30 percentarrangements for jobs; and I infer that as Interiors presi consisting of the sale and installation of related products.arrangements for jobs; and I infer that as Interior's presi- Cf. Co-Op Trucking Co. Inc. and C & E Warehouse ncdent he continues to perform or supervise at least some Cf. Co- Trucking Co., Incand C &E Warehouse, Inc.of the other functions he previously performed as the and S S Trucking C a artnership, 209 NLRB 289other corporations' controller and office manager.830-831(1974).Furthermore, Sterling and Frank Florence solicited The General Counsel's able brief seeks to minimize theand obtained business for Interior while they were still significance of the differences between Interior's businesson the payroll of Concepts in Drapery and before Interi- and the business of the other three corporations on theor formally began operations. Also, one of Interior's first ground that Interior "is today the business enterprise thatcustomers was Benjamin Brothers, which had been a Custom would have become if there had been no techni-customer of Custom and a major customer of Bobbe and cal changes in corporate form ... the change from Con-Concepts in Drapery, and to which Interior provided cepts [in Drapery] as a seller of labor to Interior as asubstantially the same services (except fabrication) which broker of other companies' materials was ...dictatedBenjamin Brothers had received from the other three by Continental Bank's demands ...resulting in the salecorporations. In addition, Roberta Florence handled all of all the remaining manufacturing equipment. All thatthe billing functions for Concepts in Drapery and then Concepts [in Drapery] had left went to Interior-busi-for Interior. Moreover, the Florences, Sterling, and the ness knowledge, expertise in the drapery products field,two installers, who constituted the entire final payroll of an important customer-Benjamin Brothers-to begin inConcepts in Drapery, were transferred to Interior's pay- the commercial area of the drapery products field, and aroll without any break in their employment. few months of time and payroll to begin development ofHowever, countervailing considerations lead me to this new aspect of the drapery business. The changes inconclude that the record fails preponderantly to show business operations that ...finally resulted in Interior'sthat Interior occupies alter ego status with respect to the business operations would have occurred regardless ofother three corporations. Thus, the evidence fails to any changes in corporate form and could have been han-show that Interior was set up for a purpose of evading died within the corporate framework of Custom, Bobbe,the labor law responsibilities of Custom, Bobbe, and or Concepts" in Drapery." However, almost any smallConcepts in Drapery.'" Further, there was no transfer of corporate owner who has lost all his assets in a prior un-assets from Concepts in Drapery to Interior. " Also, Inte- fortunate corporate venture will seek to improve his eco-nomic future by taking advantage of his previously ac-' The record directly shows this for Concepts in Drapery and Interior quired exertise and business contacts and of any timeonly. However, from his testimony in this connection and the probabil-ities of the situation, I infer that he also performed at least some selling left over from winding down the affairs of his failedfunctions for Custom and Bobbe. business. In the circumstances of this case, I conclude" However, I do not agree with Interior that such a showing is essen- that such activities by Frank Florence did not render In-tial to an alter ego finding. Howard Johnson Ca, Inc v. Detroit Local JointExecutive Board. Hotel d Restaurant Employees & Bartenders InternationalUnion. AFL-CIO, 417 U.S. 249, 259, fn. 5 (alter ego cases involve "a meretechnical change in the structure or identity of the employing entity, fre- NLRB 421, 426 (1977); Marquis Printing Corporation and Mutual Litho-quently to avoid the effect of the labor laws, without any substantial graph Company, 213 NLRB 394, 401 (1974). If such a transfer were nec-change in its ownership or management"; (emphasis supplied)); Tricor, essary, it is difficult to see why Interior admitted that Bobbe and Con-supra at 270. 1 need not and do not determine whether the issuance of the cepts in Drapery occupied alter ego status with respect to each other and1980 backpay specification, more than 3 years after Interior's incorpora- Custom.tion, motivated the Florences' resignation from their corporate offices " Bobbe returned its corporate charter to the State about 6 monthsand the agreement for immediate sale to Sterling of Roberta Florence's before Interior's incorporation, and Custom's formal dissolution may alsostock. None of the parties to these transactions testified to the reasons have occurred before Interior's incorporation. Further, the record fails totherefor. show whether the kind of business engaged in by Interior was wholly" However, I do not agree with Interior that such a transfer is essen- within the scope of any of the other three corporations' corporatetial to an alter ego status. See, e.g., Dee Cee Floor Covering Inc., et a., 232 charters.CUSTOM MANUFACTURING COMPANY 625was an officer in Custom, Bobbe, Concepts in Drapery, rior has never employed any production employees, theand (for a period which ended after the 1980 issuance of kind of employees with respect to whom the other threethe instant backpay specification) Interior. He managed corporations' unfair labor practices were committed.the first three corporations on a day-to-day basis; per- Moreover, Interior's facilities are much smaller than andformed selling functions for all four corporations;" in- have a location different from those of the other corpo-corporated Interior; and, by the end of 1979, was receiv- rations. In addition, except for Benjamin Brothers, Interi-ing the same salary from Interior as did Interior Presi- or's customers are all different from the other three cor-dent Sterling. Moreover, when serving as salaried con- porations' customers and are all in different kinds of busi-troller and office manager for Custom, Bobbe, and Con- nesses; and most of Interior's suppliers are different fromcepts in Drapery, Sterling had duties which included sit- the suppliers of the other three corporations and manyting in on most of the labor relations, overseeing the bill- are in different kinds of businesses. Finally, while theing, having orders processed, keeping track of making principal business of the other three corporations was thepayments on payables, collecting receivables, making manufacture of draperies to be used in private residencescredit collection information, and organizing the office. (which business included their sale and installation), Inte-While it is true that he performed selling functions for rior's business consists of the sale to institutions and com-Interior but had not done so for Concepts in Drapery or mercial establishments of products manufactured by(so far as the record shows) the other two corporations, ohr , w percent of its volume consisting ofthe record directly shows that as Interior's president he t s a i o d e a a 3 percentcontinues to make collections and takes care of all credit cthesaleand iinstllation of draperies and about 30 percentarrangements for jobs; and I infer that as Interior's presi- Cf. o-thk sale and n o rehous, s.dent he continues to perform or supervise at least some CfanCod OpTrucking Co., Incaandsci ,E2 reLouseInc.of the other functions he previously performed as the 57? ^ aPartnershtp' 2WNLRB2898other corporations' controller and office manager.830-831 (1974).Furthermore, Sterling and Frank Florence solicited TheGeneral Counsel's able brief seeks to minimize theand obtained business for Interior while they were still significance of the differences between Interior's businesson the payroll of Concepts in Drapery and before Interi- and the business of the other three corporations on theor formally began operations. Also, one of Interior's first ground that Interior "is today the business enterprise thatcustomers was Benjamin Brothers, which had been a Custom would have become if there had been no techni-customer of Custom and a major customer of Bobbe and cal changes in corporate form ...the change from Con-Concepts in Drapery, and to which Interior provided cepts [in Drapery] as a seller of labor to Interior as asubstantially the same services (except fabrication) which broker of other companies' materials was ...dictatedBenjamin Brothers had received from the other three by Continental Bank's demands ...resulting in the salecorporations. In addition, Roberta Florence handled all of all the remaining manufacturing equipment. All thatthe billing functions for Concepts in Drapery and then Concepts [in Drapery] had left went to Interior-busi-for Interior. Moreover, the Florences, Sterling, and the ness knowledge, expertise in the drapery products field,two installers, who constituted the entire final payroll of an important customer-Benjamin Brothers-to begin inConcepts in Drapery, were transferred to Interior's pay- the commercial area of the drapery products field, and aroll without any break in their employment. few months of time and payroll to begin development ofHowever, countervailing considerations lead me to this new aspect of the drapery business. The changes inconclude that the record fails preponderantly to show business operations that ...finally resulted in Interior'sthat Interior occupies alter ego status with respect to the business operations would have occurred regardless ofother three corporations. Thus, the evidence fails to any changes in corporate form and could have been han-show that Interior was set up for a purpose of evading died within the corporate framework of Custom, Bobbe,the labor law responsibilities of Custom, Bobbe, and or Concepts" in Drapery." However, almost any smallConcepts in Drapery." Further, there was no transfer of corporate owner who has lost all his assets in a prior un-assets from Concepts in Drapery to Interior." Also, Inte- fortunate corporate venture will seek to improve his eco--------~~~~~~~~~~~nomic future by taking advantage of his previously ac-l" The record directly shows this for Concepts in Drapery and Interior awred exnertise and business contacts and of anv timeonly. However, from his testimony in this connection and the probabil- qure expertise and busincss contacts and of any timeities of the situation, I infer that he also performed at least some selling left Over from Winding down the affairs Of his failedfunctions for Custom and Bobbe. business. In the circumstances of this case, I conclude" However, I do not agree with interior that such a showing is esscn- that such activities by Frank Florence did not render In-tial to an alter ego finding. Howwrd Johnson Ca, Inc v. Detroit Local Joint eira le g fteote he oprtos hEciBrHe R sts Banstterioranaltereg oftheotherthreecorporations. TheUnion AFL-CIO, 417 U.S. 249, 259, fn. 5 (alter ego cases involve "a meretechnical change in the structure or identity of the employing entity, /fr- NLRB 421, 426 (1977); Marquis Printing Corporation and Mutual Litho-quently to avoid the effect of the labor laws, without any substantial graph Company, 213 NLRB 394. 401 (1974). If such a transfer were nec-change in its ownership or management"; (emphasis supplied)); Tricor, essary, it is difficult to see why Interior admitted that Bobbe and Con-supra at 270. I need not and do not determine whether the issuance of the cepts in Drapery occupied alter ego status with respect to each other and1980 backpay specification, more than 3 years after Interior's incorpora- Custom.tion, motivated the Florences' resignation from their corporate offices '" Bobbe returned its corporate charter to the State about 6 monthsand the agreement for immediate sale to Sterling of Roberta Florence's before Interior's incorporation, and Custom's formal dissolution may alsostock. None of the parties to these transactions testified to the reasons have occurred before Interior's incorporation. Further, the record fails totherefor. show whether the kind of business engaged in by Interior was wholly" However, I do not agree with Interior that such a transfer is essen- within the scope of any of the other three corporations' corporatetial to an alter ego status. Sec, e.g.. Dee Cee Floor Covering Inc., et aL, 232 charters.CUSTOM MANUFACTURING COMPANY 625was an officer in Custom, Bobbe, Concepts in Drapery, rior has never employed any production employees, theand (for a period which ended after the 1980 issuance of kind of employees with respect to whom the other threethe instant backpay specification) Interior. He managed corporations' unfair labor practices were committed.the first three corporations on a day-to-day basis; per- Moreover, Interior's facilities are much smaller than andformed selling functions for all four corporations;" in- have a location different from those of the other corpo-corporated Interior; and, by the end of 1979, was receiv- rations. In addition, except for Benjamin Brothers, Interi-ing the same salary from Interior as did Interior Presi- or's customers are all different from the other three cor-dent Sterling. Moreover, when serving as salaried con- porations' customers and are all in different kinds of busi-troller and office manager for Custom, Bobbe, and Con- nesses; and most of Interior's suppliers are different fromcepts in Drapery, Sterling had duties which included sit- the suppliers of the other three corporations and manyting in on most of the labor relations, overseeing the bill- are in different kinds of businesses. Finally, while theing, having orders processed, keeping track of making principal business of the other three corporations was thepayments on payables, collecting receivables, making manufacture of draperies to be used in private residencescredit collection information, and organizing the office. (which business included their sale and installation), Inte-While it is true that he performed selling functions for rior's business consists of the sale to institutions and com-Interior but had not done so for Concepts in Drapery or mercial establishments of products manufactured by(so far as the record shows) the other two corporations, ohr , w percent of its volume consisting ofthe record directly shows that as Interior's president he t s a i o d e a a 3 percentcontinues to make collections and takes care of all credit cthesaleand installation of draperies and about 30 percentarrangements for jobs; and I infer that as Interior's presi- Cf. o-thk sale and n o rehous, s.dent he continues to perform or supervise at least some CfanCod OpTrucking Co., Incaandsci ,E2 reLouseInc.of the other functions he previously performed as the 57? ^ aPartnershtp' 2WNLRB2898other corporations' controller and office manager.830-831 (1974).Furthermore, Sterling and Frank Florence solicited TheGeneral Counsel's able brief seeks to minimize theand obtained business for Interior while they were still significance of the differences between Interior's businesson the payroll of Concepts in Drapery and before Interi- and the business of the other three corporations on theor formally began operations. Also, one of Interior's first ground that Interior "is today the business enterprise thatcustomers was Benjamin Brothers, which had been a Custom would have become if there had been no techni-customer of Custom and a major customer of Bobbe and cal changes in corporate form ...the change from Con-Concepts in Drapery, and to which Interior provided cepts [in Drapery] as a seller of labor to Interior as asubstantially the same services (except fabrication) which broker of other companies' materials was ...dictatedBenjamin Brothers had received from the other three by Continental Bank's demands ...resulting in the salecorporations. In addition, Roberta Florence handled all of all the remaining manufacturing equipment. All thatthe billing functions for Concepts in Drapery and then Concepts [in Drapery] had left went to Interior-busi-for Interior. Moreover, the Florences, Sterling, and the ness knowledge, expertise in the drapery products field,two installers, who constituted the entire final payroll of an important customer-Benjamin Brothers-to begin inConcepts in Drapery, were transferred to Interior's pay- the commercial area of the drapery products field, and aroll without any break in their employment. few months of time and payroll to begin development ofHowever, countervailing considerations lead me to this new aspect of the drapery business. The changes inconclude that the record fails preponderantly to show business operations that ...finally resulted in Interior'sthat Interior occupies alter ego status with respect to the business operations would have occurred regardless ofother three corporations. Thus, the evidence fails to any changes in corporate form and could have been han-show that Interior was set up for a purpose of evading died within the corporate framework of Custom, Bobbe,the labor law responsibilities of Custom, Bobbe, and or Concepts" in Drapery." However, almost any smallConcepts in Drapery." Further, there was no transfer of corporate owner who has lost all his assets in a prior un-assets from Concepts in Drapery to Interior." Also, Inte- fortunate corporate venture will seek to improve his eco--------~~~~~~~~~~~nomic future by taking advantage of his previously ac-l" The record directly shows this for Concepts in Drapery and Interior awred exnertise and business contacts and of anv timeonly. However, from his testimony in this connection and the probabil- quire expertise and busincss contacts and of any timeities of the situation, I infer that he also performed at least some selling left Over from Winding down the affairs Of his failedfunctions for Custom and Bobbe. business. In the circumstances of this case, I conclude" However, I do not agree with interior that such a showing is esscn- that such activities by Frank Florence did not render In-tial to an alter ego finding. Howwrd Johnson Ca, Inc v. Detroit Local Joint eira le g fteote he oprtos hEciBrHe R sts Banstterioranaltereg oftheotherthreecorporations. TheUnion AFL-CIO, 417 U.S. 249, 259, fn. 5 (alter ego cases involve "a meretechnical change in the structure or identity of the employing entity, /fr- NLRB 421, 426 (1977); Marquis Printing Corporation and Mutual Litho-quently to avoid the effect of the labor laws, without any substantial graph Company, 213 NLRB 394. 401 (1974). If such a transfer were nec-change in its ownership or management"; (emphasis supplied)); Tricor, essary, it is difficult to see why Interior admitted that Bobbe and Con-supra at 270. I need not and do not determine whether the issuance of the cepts in Drapery occupied alter ego status with respect to each other and1980 backpay specification, more than 3 years after Interior's incorpora- Custom.tion, motivated the Florences' resignation from their corporate offices '" Bobbe returned its corporate charter to the State about 6 monthsand the agreement for immediate sale to Sterling of Roberta Florence's before Interior's incorporation, and Custom's formal dissolution may alsostock. None of the parties to these transactions testified to the reasons have occurred before Interior's incorporation. Further, the record fails totherefor. show whether the kind of business engaged in by Interior was wholly" However, I do not agree with Interior that such a transfer is essen- within the scope of any of the other three corporations' corporatetial to an alter ego status. Sec, e.g.. Dee Cee Floor Covering Inc., et aL, 232 charters.CUSTOM MANUFACTURING COMPANY 625was an officer in Custom, Bobbe, Concepts in Drapery, rior has never employed any production employees, theand (for a period which ended after the 1980 issuance of kind of employees with respect to whom the other threethe instant backpay specification) Interior. He managed corporations' unfair labor practices were committed.the first three corporations on a day-to-day basis; per- Moreover, Interior's facilities are much smaller than andformed selling functions for all four corporations;" in- have a location different from those of the other corpo-corporated Interior; and, by the end of 1979, was receiv- rations. In addition, except for Benjamin Brothers, Interi-ing the same salary from Interior as did Interior Presi- or's customers are all different from the other three cor-dent Sterling. Moreover, when serving as salaried con- porations' customers and are all in different kinds of busi-troller and office manager for Custom, Bobbe, and Con- nesses; and most of Interior's suppliers are different fromcepts in Drapery, Sterling had duties which included sit- the suppliers of the other three corporations and manyting in on most of the labor relations, overseeing the bill- are in different kinds of businesses. Finally, while theing, having orders processed, keeping track of making principal business of the other three corporations was thepayments on payables, collecting receivables, making manufacture of draperies to be used in private residencescredit collection information, and organizing the office. (which business included their sale and installation), Inte-While it is true that he performed selling functions for rior's business consists of the sale to institutions and com-Interior but had not done so for Concepts in Drapery or mercial establishments of products manufactured by(so far as the record shows) the other two corporations, o w ut 30 percent of its volume consisting ofthe record directly shows that as Interior's president he t s a i o d e a a 3 percentcontinues to make collections and takes care of all credit cthesaleand installation of draperies and about 30 percentarrangements for jobs; and I infer that as Interior's presi- Cf. o-thk sale and n o rehous, s.dent he continues to perform or supervise at least some CfanCod OpTrucking Co., Incaandsci ,E2 reLouseInc.of the other functions he previously performed as the 57? ^ aPartnershtp' 2WNLRB2898other corporations' controller and office manager.830-831 (1974).Furthermore, Sterling and Frank Florence solicited TheGeneral Counsel's able brief seeks to minimize theand obtained business for Interior while they were still significance of the differences between Interior's businesson the payroll of Concepts in Drapery and before Interi- and the business of the other three corporations on theor formally began operations. Also, one of Interior's first ground that Interior "is today the business enterprise thatcustomers was Benjamin Brothers, which had been a Custom would have become if there had been no techni-customer of Custom and a major customer of Bobbe and cal changes in corporate form ...the change from Con-Concepts in Drapery, and to which Interior provided cepts [in Drapery] as a seller of labor to Interior as asubstantially the same services (except fabrication) which broker of other companies' materials was ...dictatedBenjamin Brothers had received from the other three by Continental Bank's demands ...resulting in the salecorporations. In addition, Roberta Florence handled all of all the remaining manufacturing equipment. All thatthe billing functions for Concepts in Drapery and then Concepts [in Drapery] had left went to Interior-busi-for Interior. Moreover, the Florences, Sterling, and the ness knowledge, expertise in the drapery products field,two installers, who constituted the entire final payroll of an important customer-Benjamin Brothers-to begin inConcepts in Drapery, were transferred to Interior's pay- the commercial area of the drapery products field, and aroll without any break in their employment. few months of time and payroll to begin development ofHowever, countervailing considerations lead me to this new aspect of the drapery business. The changes inconclude that the record fails preponderantly to show business operations that ...finally resulted in Interior'sthat Interior occupies alter ego status with respect to the business operations would have occurred regardless ofother three corporations. Thus, the evidence fails to any changes in corporate form and could have been han-show that Interior was set up for a purpose of evading died within the corporate framework of Custom, Bobbe,the labor law responsibilities of Custom, Bobbe, and or Concepts" in Drapery." However, almost any smallConcepts in Drapery." Further, there was no transfer of corporate owner who has lost all his assets in a prior un-assets from Concepts in Drapery to Interior." Also, Inte- fortunate corporate venture will seek to improve his eco--------~~~~~~~~~~~nomic future by taking advantage of his previously ac-l" The record directly shows this for Concepts in Drapery and Interior ouired exf ertise and business contacts and of anu timeonly. However, from his testimony in this connection and the probabil- quire expertise and busincss contacts and of any timeities of the situation, I infer that he also performed at least some selling left Over from Winding down the affairs Of his failedfunctions for Custom and Bobbe. business. In the circumstances of this case, I conclude" However, I do not agree with interior that such a showing is esscn- that such activities by Frank Florence did not render In-tial to an alter ego finding. Howwrd Johnson Ca, Inc v. Detroit Local Joint eira le g fteote he oprtos hEciBrHe R sts Banstterioranaltereg oftheotherthreecorporations. TheUnion AFL-CIO, 417 U.S. 249, 259, fn. 5 (alter ego cases involve "a meretechnical change in the structure or identity of the employing entity, /fr- NLRB 421, 426 (1977); Marquis Printing Corporation and Mutual Litho-quently to avoid the effect of the labor laws, without any substantial graph Company, 213 NLRB 394. 401 (1974). If such a transfer were nec-change in its ownership or management"; (emphasis supplied)); Tricor, essary, it is difficult to see why Interior admitted that Bobbe and Con-supra at 270. I need not and do not determine whether the issuance of the cepts in Drapery occupied alter ego status with respect to each other and1980 backpay specification, more than 3 years after Interior's incorpora- Custom.tion, motivated the Florences' resignation from their corporate offices '" Bobbe returned its corporate charter to the State about 6 monthsand the agreement for immediate sale to Sterling of Roberta Florence's before Interior's incorporation, and Custom's formal dissolution may alsostock. None of the parties to these transactions testified to the reasons have occurred before Interior's incorporation. Further, the record fails totherefor. show whether the kind of business engaged in by Interior was wholly" However, I do not agree with Interior that such a transfer is essen- within the scope of any of the other three corporations' corporatetial to an alter ego status. Sec, e.g.. Dee Cee Floor Covering Inc., et aL, 232 charters. 626 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcases cited by the General Counsel in this connection do gested that the Board Orders and Court judgments previ-not call for a different result. In Southeastern Envelope ously issued in these cases might render the FlorencesCo.., Inc, 246 NLRB 423, 425-428 (1979), a large part of personally liable for the required payments. Arly W. Eg-the new corporation's work consisted of manufacturing gertsen, counsel for the General Counsel, replied nega-the same product in the same way for the same customer tively. While counsel is an able attorney, I am doubtfulas the old corporation. In Watson Meat Co., d/b/a Ideal whether his assertions in this respect would preclude theMeat Co., Inc., 234 NLRB 1115 (1978), both corporations Board and the court from otherwise interpreting theirboned meat, although the old corporation owned the own Orders and judgments, respectively. For reasonsmeat and also made sausage, whereas the new corpora- which are unclear to me, Attorney Geslewitz has chosention boned meat owned by its customers. 19In Rushton & in his brief to urge that the Florences are not personallyMercier Woodworking Co, Inc., and Rand & Co., Inc., 203 liable.22It is true that corporate officers and agents areNLRB 123 (1973), enfd. 502 F.2d 1160 (Ist Cir. 1974), not ordinarily liable for backpay or other monetary rem-cert. denied 419 U.S. 996 (1974), both corporations man- edies. However, under some circumstances they are soufactured the same products, although the old corpora- liable. See, e.g., Wayne Electric, Inc.; and Electrical In-tion manufactured on a volume basis and the new corpo- stallation and Service, 241 NLRB 1056 (1979), and casesration manufactured custom orders. The Board's and the therein cited. Further, at least if the 1975-1979 Orderscourt's opinions do not reveal the exact nature of the and judgments unambiguously impose monetary liability"changes, additions, expenditures, task-adaptations, etc. on the Florences personally, such a requirement couldwhich came to exist in N.LR.B. v. Ozark Hardwood Co., not be negated by any failure of the 1980 record to show282 F.2d 1, 6 (8th Cir. 1960). However, I do not believe such liability. The 1980 record fails to show that nothat the differences between Interior and the other cor- monetary orders and judgments should have been en-porations can be fairly described, in the court's words, as tered against the Florences; and, in any event, at this"essentially. ..evolutions, extensions and developments point in the proceedings even such a showing might domerely, such as could characteristically be expected to the Florences no good. See Wayne Electric, supra. I ex-occur in the particular business field and in the economic press no views as to whether the prior orders and judg-era involved, without having so changed the nature of ments do impose monetary liability on the Florences per-the enterprise and its job situations as to cause it to be sonally.23 I have referred to the issue, and have set forthoutside the bounds of legitimate remedial area in respect procedural facts which I regard as possibly relevant toto the discriminatees."20its disposition, only because the Board's interpretation ofIf eventually affirmed, my conclusion that Interior is its own Orders might speed up the final disposition ofnot the alter ego of the other three corporations means this 6-year-old proceeding.that the Union and the unlawfully discharged employeeswill as a practical matter be unable to collect anything CONCLUSIONS OF LAWfrom any of them."2At the outset of the hearing, I sug- Interior Concepts, Inc., is not the alter ego of C tomManufacturing Company (Successor to Zion Industries,9 This change is remarkably similar to the change between Custom's Inc.-Curtain and Drapery Division) Bobbe Draperyoperations and those of its admitted alter egos Bobbe and Concepts inDrapery. Custom manufactured draperies primarily from its own materi- Products Co., Inc.; or Concepts in Drapery Design, Inc.als, whereas the other two corporctions manufactured draperies from [Recommended Order for dismissal omitted from pub-customers' materials. ication.]o However, as previously noted, the backpay period terminated withthe cessation (not claimed to be unlawful) of manufacturing operationsand before Interior's incorporation. No contention is made that Interior Geslewitz appeared on behalf of Interior and Sterling and the Flor-should be required to offer reinstatement to the discriminatees or to bar- ences as Interior's agents. A determination that the Florences are person-gain with the Union. ally liable could not be adverse to Interior's interests, and, indeed, might" In any event, a fnding that Interior is an alter ego to Custom might well benefit Interior if it were found liable for the amounts in question.render Interior liable for Custom's debt to Continental, a sum which " As a practical matter, any such liability would probablv have to belikely exceeds the sums due under the Board's Order. discharged by Roberta Florence. See fn. 7 and attached text supr.626 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcases cited by the General Counsel in this connection do gested that the Board Orders and Court judgments previ-not call for a different result. In Southeastern Envelope ously issued in these cases might render the FlorencesCo.. Inc, 246 NLRB 423, 425-428 (1979), a large part of personally liable for the required payments. Arly W. Eg-the new corporation's work consisted of manufacturing gertsen, counsel for the General Counsel, replied nega-the same product in the same way for the same customer tively. While counsel is an able attorney, I am doubtfulas the old corporation. In Watson Meat Co., d/b/a Ideal whether his assertions in this respect would preclude theMeat Co., Inc., 234 NLRB 1115 (1978), both corporations Board and the court from otherwise interpreting theirboned meat, although the old corporation owned the own Orders and judgments, respectively. For reasonsmeat and also made sausage, whereas the new corpora- which are unclear to me, Attorney Geslewitz has chosention boned meat owned by its customers.19In Rushton & in his brief to urge that the Florences are not personallyMercier Woodworking Co, Inc., and Rand & Co., Inc., 203 liable.22It is true that corporate officers and agents areNLRB 123 (1973), enfd. 502 F.2d 1160 (1st Cir. 1974), not ordinarily liable for backpay or other monetary rem-cert. denied 419 U.S. 996 (1974), both corporations man- edies. However, under some circumstances they are soufactured the same products, although the old corpora- liable. See, e.g., Wayne Electric, Inc; and Electrical In-tion manufactured on a volume basis and the new corpo- stallation and Service, 241 NLRB 1056 (1979), and casesration manufactured custom orders. The Board's and the therein cited. Further, at least if the 1975-1979 Orderscourt's opinions do not reveal the exact nature of the and judgments unambiguously impose monetary liability"changes, additions, expenditures, task-adaptations, etc. on the Florences personally, such a requirement couldwhich came to exist in N.L*R.B. v. Ozark Hardwood Co., not be negated by any failure of the 1980 record to show282 F.2d 1, 6 (8th Cir. 1960). However, I do not believe such liability. The 1980 record fails to show that nothat the differences between Interior and the other cor- monetary orders and judgments should have been en-porations can be fairly described, in the court's words, as tered against the Florences; and, in any event, at this"essentially ...evolutions, extensions and developments point in the proceedings even such a showing might domerely, such as could characteristically be expected to the Florences no good. See Wayne Electric, supra. I ex-occur in the particular business field and in the economic press no views as to whether the prior orders and judg-era involved, without having so changed the nature of ments do impose monetary liability on the Florences per-the enterprise and its job situations as to cause it to be sonally.231 have referred to the issue, and have set forthoutside the bounds of legitimate remedial area in respect procedural facts which I regard as possibly relevant toto the discriminatees."20its disposition, only because the Board's interpretation ofIf eventually affirmed, my conclusion that Interior is its own Orders might speed up the final disposition ofnot the alter ego of the other three corporations means this 6-year-old proceeding.that the Union and the unlawfully discharged employeeswill as a practical matter be unable to collect anything CONCLUSIONS OF LAWfrom any of them. ' At the outset of the hearing, I sug- Ie Concepts, Inc., is not the alter ego of CustomManufacturing Company (Successor to Zion Industries,** This change is remarkably similar to the change between Custom's Inc.-Curtain and Drapery Division); Bobbe Draperyoperations and those of its admitted alter egos Bobbe and Concepts inDrapery. Custom manufactured draperies primarily from its own materi- Products Co., Inc.; Or Concepts in Drapery Design, Inc.als, whereas the other two corporctions manufactured draperies from [Recommended Order for dismissal Omitted from pub-customers' materials. lication.]I>However, as previously noted, the backpay period terminated withthe cessation (not claimed to be unlawful) of manufacturing operationsand before Interior's incorporation. No contention is made that Interior Geslewitz appeared on behalf of Interior and Sterling and the Flor-should be required to offer reinstatement to the discriminatees or to bar- ences as Interior's agents. A determination that the Florences are person-gain with the Union. ally liable could not be adverse to Interior's interests, and, indeed, might" In any event, a finding that Interior is an alter ego to Custom might well benefit Interior if it were found liable for the amounts in question.render Interior liable for Custom's debt to Continental, a sum which " As a practical matter, any such liability would probablv have to belikely exceeds the sums due under the Board's Order. discharged by Roberta Florence. See fn. 7 and attached text supra.626 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcases cited by the General Counsel in this connection do gested that the Board Orders and Court judgments previ-not call for a different result. In Southeastern Envelope ously issued in these cases might render the FlorencesCo.. Inc, 246 NLRB 423, 425-428 (1979), a large part of personally liable for the required payments. Arly W. Eg-the new corporation's work consisted of manufacturing gertsen, counsel for the General Counsel, replied nega-the same product in the same way for the same customer tively. While counsel is an able attorney, I am doubtfulas the old corporation. In Watson Meat Co., d/b/a Ideal whether his assertions in this respect would preclude theMeat Co., Inc., 234 NLRB 1115 (1978), both corporations Board and the court from otherwise interpreting theirboned meat, although the old corporation owned the own Orders and judgments, respectively. For reasonsmeat and also made sausage, whereas the new corpora- which are unclear to me, Attorney Geslewitz has chosention boned meat owned by its customers.19In Rushton & in his brief to urge that the Florences are not personallyMercier Woodworking Co, Inc., and Rand & Co., Inc., 203 liable.22It is true that corporate officers and agents areNLRB 123 (1973), enfd. 502 F.2d 1160 (1st Cir. 1974), not ordinarily liable for backpay or other monetary rem-cert. denied 419 U.S. 996 (1974), both corporations man- edies. However, under some circumstances they are soufactured the same products, although the old corpora- liable. See, e.g., Wayne Electric, Inc; and Electrical In-tion manufactured on a volume basis and the new corpo- stallation and Service, 241 NLRB 1056 (1979), and casesration manufactured custom orders. The Board's and the therein cited. Further, at least if the 1975-1979 Orderscourt's opinions do not reveal the exact nature of the and judgments unambiguously impose monetary liability"changes, additions, expenditures, task-adaptations, etc. on the Florences personally, such a requirement couldwhich came to exist in N.L*R.B. v. Ozark Hardwood Co., not be negated by any failure of the 1980 record to show282 F.2d 1, 6 (8th Cir. 1960). However, I do not believe such liability. The 1980 record fails to show that nothat the differences between Interior and the other cor- monetary orders and judgments should have been en-porations can be fairly described, in the court's words, as tered against the Florences; and, in any event, at this"essentially ...evolutions, extensions and developments point in the proceedings even such a showing might domerely, such as could characteristically be expected to the Florences no good. See Wayne Electric, supra. I ex-occur in the particular business field and in the economic press no views as to whether the prior orders and judg-era involved, without having so changed the nature of ments do impose monetary liability on the Florences per-the enterprise and its job situations as to cause it to be sonally.231 have referred to the issue, and have set forthoutside the bounds of legitimate remedial area in respect procedural facts which I regard as possibly relevant toto the discriminatees."20its disposition, only because the Board's interpretation ofIf eventually affirmed, my conclusion that Interior is its own Orders might speed up the final disposition ofnot the alter ego of the other three corporations means this 6-year-old proceeding.that the Union and the unlawfully discharged employeeswill as a practical matter be unable to collect anything CONCLUSIONS OF LAWfrom any of them. ' At the outset of the hearing, I sug- Ie Concepts, Inc., is not the alter ego of CustomManufacturing Company (Successor to Zion Industries,** This change is remarkably similar to the change between Custom's Inc.-Curtain and Drapery Division); Bobbe Draperyoperations and those of its admitted alter egos Bobbe and Concepts inDrapery. Custom manufactured draperies primarily from its own materi- Products Co., Inc.; Or Concepts in Drapery Design, Inc.als, whereas the other two corporctions manufactured draperies from [Recommended Order for dismissal Omitted from pub-customers' materials. lication.]I>However, as previously noted, the backpay period terminated withthe cessation (not claimed to be unlawful) of manufacturing operationsand before Interior's incorporation. No contention is made that Interior Geslewitz appeared on behalf of Interior and Sterling and the Flor-should be required to offer reinstatement to the discriminatees or to bar- ences as Interior's agents. A determination that the Florences are person-gain with the Union. ally liable could not be adverse to Interior's interests, and, indeed, might" In any event, a finding that Interior is an alter ego to Custom might well benefit Interior if it were found liable for the amounts in question.render Interior liable for Custom's debt to Continental, a sum which " As a practical matter, any such liability would probablv have to belikely exceeds the sums due under the Board's Order. discharged by Roberta Florence. See fn. 7 and attached text supra.626 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcases cited by the General Counsel in this connection do gested that the Board Orders and Court judgments previ-not call for a different result. In Southeastern Envelope ously issued in these cases might render the FlorencesCo.. Inc, 246 NLRB 423, 425-428 (1979), a large part of personally liable for the required payments. Arly W. Eg-the new corporation's work consisted of manufacturing gertsen, counsel for the General Counsel, replied nega-the same product in the same way for the same customer tively. While counsel is an able attorney, I am doubtfulas the old corporation. In Watson Meat Co., d/b/a Ideal whether his assertions in this respect would preclude theMeat Co., Inc., 234 NLRB 1115 (1978), both corporations Board and the court from otherwise interpreting theirboned meat, although the old corporation owned the own Orders and judgments, respectively. For reasonsmeat and also made sausage, whereas the new corpora- which are unclear to me, Attorney Geslewitz has chosention boned meat owned by its customers.19In Rushton & in his brief to urge that the Florences are not personallyMercier Woodworking Co, Inc., and Rand & Co., Inc., 203 liable.22It is true that corporate officers and agents areNLRB 123 (1973), enfd. 502 F.2d 1160 (1st Cir. 1974), not ordinarily liable for backpay or other monetary rem-cert. denied 419 U.S. 996 (1974), both corporations man- edies. However, under some circumstances they are soufactured the same products, although the old corpora- liable. See, e.g., Wayne Electric, Inc; and Electrical In-tion manufactured on a volume basis and the new corpo- stallation and Service, 241 NLRB 1056 (1979), and casesration manufactured custom orders. The Board's and the therein cited. Further, at least if the 1975-1979 Orderscourt's opinions do not reveal the exact nature of the and judgments unambiguously impose monetary liability"changes, additions, expenditures, task-adaptations, etc. on the Florences personally, such a requirement couldwhich came to exist in N.L*R.B. v. Ozark Hardwood Co., not be negated by any failure of the 1980 record to show282 F.2d 1, 6 (8th Cir. 1960). However, I do not believe such liability. The 1980 record fails to show that nothat the differences between Interior and the other cor- monetary orders and judgments should have been en-porations can be fairly described, in the court's words, as tered against the Florences; and, in any event, at this"essentially ...evolutions, extensions and developments point in the proceedings even such a showing might domerely, such as could characteristically be expected to the Florences no good. See Wayne Electric, supra. I ex-occur in the particular business field and in the economic press no views as to whether the prior orders and judg-era involved, without having so changed the nature of ments do impose monetary liability on the Florences per-the enterprise and its job situations as to cause it to be sonally.231 have referred to the issue, and have set forthoutside the bounds of legitimate remedial area in respect procedural facts which I regard as possibly relevant toto the discriminatees."20its disposition, only because the Board's interpretation ofIf eventually affirmed, my conclusion that Interior is its own Orders might speed up the final disposition ofnot the alter ego of the other three corporations means this 6-year-old proceeding.that the Union and the unlawfully discharged employeeswill as a practical matter be unable to collect anything CONCLUSIONS OF LAWfrom any of them. ' At the outset of the hearing, I sug- Ie Concepts, Inc., is not the alter ego of CustomManufacturing Company (Successor to Zion Industries,** This change is remarkably similar to the change between Custom's Inc.-Curtain and Drapery Division); Bobbe Draperyoperations and those of its admitted alter egos Bobbe and Concepts inDrapery. Custom manufactured draperies primarily from its own materi- Products Co., Inc.; Or Concepts in Drapery Design, Inc.als, whereas the other two corporctions manufactured draperies from [Recommended Order for dismissal Omitted from pub-customers' materials. lication.]I>However, as previously noted, the backpay period terminated withthe cessation (not claimed to be unlawful) of manufacturing operationsand before Interior's incorporation. No contention is made that Interior Geslewitz appeared on behalf of Interior and Sterling and the Flor-should be required to offer reinstatement to the discriminatees or to bar- ences as Interior's agents. A determination that the Florences are person-gain with the Union. ally liable could not be adverse to Interior's interests, and, indeed, might" In any event, a finding that Interior is an alter ego to Custom might well benefit Interior if it were found liable for the amounts in question.render Interior liable for Custom's debt to Continental, a sum which " As a practical matter, any such liability would probablv have to belikely exceeds the sums due under the Board's Order. discharged by Roberta Florence. See fn. 7 and attached text supra.